                    UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WISCONSIN


NALCO COMPANY LLC, ECOLAB INC.,
HAZELMERE RESEARCH LTD., ECOLAB
USA INC., NALCO HOLDING COMPANY,
NALCO U.S. 2 INC., AND MOBOTEC AB,
LLC,

                Plaintiffs,

     v.
                                           Civil Action No.: 3:18-CV-279
WISCONSIN PUBLIC SERVICE
CORPORATION, d/b/a WESTON POWER            FILED UNDER SEAL
PLANT (UNIT 3), AND ARBOR FUELS
COMPANY, LLC,

                Defendants.


WISCONSIN PUBLIC SERVICE
CORPORATION, d/b/a WESTON POWER
PLANT (UNIT 3), AND ARBOR FUELS
COMPANY, LLC,

                Counterclaimants,

     v.

NALCO COMPANY LLC and HAZELMERE
RESEARCH LTD.,

                Counterclaim Defendants.




DEFENDANTS’ RESPONSE TO PLAINTIFFS’ CORRECTED PROPOSED FINDINGS
OF FACT IN SUPPORT OF THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT




                                       1
           1. U. S. Patent No. 6,808,692 (“the ’692 Patent” or “the Oehr Patent”) claims a
process for removing mercury from the flue gas emissions of coal-fired power plants by injecting
an additive into the flue gas which leads to the capture of mercury in that same flue gas and its
filtration from the plant’s emissions. Dkt. 35-1, ’692 Patent.

                Objection:       Pl. PFF1 ¶ 1 violates the Court’s Standing Order on Motions for

                Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not identify

                with specificity where in the record the evidence is located. Additionally, Pl. PFF

                ¶ 1 is vague and ambiguous. Plaintiffs have not defined “additive,” “the flue

                gas,” or “injecting,” and it is not clear how the terms are being used in this

                asserted fact. Also, the terms “the flue gas” and “injecting” are hotly contested in

                this litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction

                at 2. It is not clear how Plaintiffs are using the terms in this factual assertion.

                Response:        Disputed as unsupported and contrary to the evidence. The

                requirements of the claims of the ’692 Patent are set forth in those claims. Pl.

                PFF ¶ 1 does not quote the language of any claim and uses language not present

                in the claims. For example, Pl. PFF ¶ 1 uses the terms “additive” and “filtration,”

                but none of the claims of the ’692 Patent uses those terms. D.I. # 35-1, ’692

                Patent, 2:42‒4:26.2

         2. Plaintiffs assert infringement of independent claims 1 and 19 and dependent
claims 8–12, 14–18, 22–29 of the ’692 Patent. Dkt. 35, Plaintiffs’ Second Amended Complaint
for Patent Infringement, ¶¶ 133-160; Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D.
Regarding Infringement, ¶¶ 2, 149-331; Dkt. 72-26 Plaintiffs’ Infringement Contentions; Dkt.
85, Declaration of Andrew Fry;3 passim.


        1
                  Plaintiffs’ proposed findings of fact are referred to as “Pl. PFF.”
        2
                  All docket citations are to Case 279 unless otherwise noted.
          3
                  On April 15, 2019, Plaintiffs filed a declaration on behalf of Andrew Fry, Ph.D. (“Fry
Declaration”) stating that he declares under penalty of perjury that the Expert Reports and exhibits filed in
this litigation are true and correct, subject to and including two corrections made on the record during his
April 8, 2019 deposition. Dkt. 85, Fry Declaration. The Fry Declaration is incorporated by reference for
each of the citations made to Dr. Fry’s expert reports.

                                                     2
              Response:      Undisputed.

          3. Plaintiff Nalco Company (“Nalco”) is a leading provider of air protection
technologies, and, in particular, technologies for removing hazardous mercury from flue gases
resulting from the combustion of coal in coal-fired power plants. Dkt. 62, Deposition of John
Meier.

              Objection:     Pl. PFF ¶ 3 violates the Court’s Standing Order on Motions for

              Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

              within the same numbered paragraph, and Secs. I.B.4 and I.C.1, because the

              citation does not identify with specificity where in the record the evidence is

              located.

              Response:      Disputed as unsupported and contrary to the evidence. Taken in its

              entirety, the transcript of Meier’s Feb. 12, 2019 deposition does not support the

              stated proposition. Moreover, to the contrary, Meier’s testimony supports the

              conclusion that Nalco is unable to compete in the mercury-reduction business.

              D.I. # 62, Meier Dep. (Feb. 12, 2019) 115:5‒116:24. Additional evidence shows

              that Nalco has struggled to compete in the mercury-reduction business. D.I. # 83-

              1, Lawton Report ¶ 58.

          4. Plaintiff Nalco’s technologies deliver environmental, social and economic
benefits to its customers. Dkt. 62, Deposition of John Meier.

              Objection:     Pl. PFF ¶ 4 is vague and ambiguous. Plaintiffs have not defined

              “technologies,” “deliver,” “social,” or “benefits,” and it is not clear how the terms

              are being used in this asserted fact. Pl. PFF ¶ 4 violates the Court’s Standing

              Order on Motions for Summary Judgment, Secs. I.B.4 and I.C.1, because the

              citation does not identify with specificity where in the record the evidence is

              located.

              Response:      Disputed as unsupported and contrary to the evidence. Taken in its

                                                3
                entirety, the transcript of Meier’s Feb. 12, 2019 deposition does not support the

                stated proposition. For example, neither the word “environmental” nor the word

                “social” appear in Meier’s deposition transcript. Further, when Meier was asked

                what benefits Plaintiffs’ clients received from Plaintiffs’ approach, Meier said that

                it “varies [from] site to site.” D.I. # 62, Meier Dep. (Feb. 12, 2019) 180:11‒18.

         5. Nalco is the exclusive licensee of the ’692 Patent, entitled “Enhanced Mercury
Control in Coal-Fired Power Plants.” Dkt. 35-1 (’692 Patent); Dkt. 37 (Plaintiffs’ Proof of
Standing to Assert Patent Infringement) at pp. 2–3; Dkt. 37-1–37-17.

                Response:       Disputed. Nalco is not “the exclusive licensee of the ’692 Patent.”

                The record evidence shows that Nalco never received a valid exclusive license to

                the ’692 Patent because the patent was previously exclusively licensed.

                D.I. # 108, Def. PFF ¶¶ 60–744 (D.I. # 37-5, GNE License Agreement (Jan. 28,

                2002); D.I. # 63, Oehr Dep. 205:14–206:1, 206:14–207:7, 207:18–208:22, 209:5–

                10, 210:7–211:24, 212:19–213:2; D.I. # 44, Oehr Decl. (Aug. 24, 2018) ¶¶ 2‒4).

                Additionally, the cited evidence is not properly authenticated or sponsored by

                sworn testimony. Accordingly, to the extent this evidence is offered to prove that

                Nalco is “the exclusive licensee of the ’692 Patent,” it is inadmissible hearsay and

                should be excluded per Fed. R. Evid. 802. Undisputed that the ’692 Patent is

                entitled “Enhanced Mercury Control in Coal-Fired Power Plants.”

           6.   Klaus Oehr is the inventor of the ’692 Patent. Dkt. 35-1, ’692 Patent.

                Response:       Disputed. Oehr is the named inventor of the ’692 Patent, but Oehr

                is not “the inventor” of the claimed invention of the ’692 Patent, because the ’692

                Patent claims are directed to natural phenomena for which there is no inventor,



       4
                Defendants’ proposed findings of fact are referred to as “Def. PFF.”

                                                    4
              and there is no new or non-obvious invention claimed in that patent. D.I. # 108,

              Def. PFF ¶ 342 (D.I. # 35-1, ’692 Patent, at Abstract, Claims 1 and 19; D.I. # 35-

              3, Oehr Decl. (May 17, 2016) ¶ 7); D.I. # 108, Def. PFF ¶¶ 443‒448 (D.I. # 75,

              First Wilcox Report ¶¶ 154, 207, 210; D.I. # 73, Second Fry Report ¶¶ 168, 217).

              Furthermore, to the extent the cited evidence is offered to prove that Oehr is the

              inventor of the ’692 Patent or the claimed invention, the evidence is inadmissible

              hearsay and should be excluded per Fed. R. Evid. 802.

          7. Klaus Oehr assigned his patent to his company, Hazelmere Research, Ltd., who in
turn granted an exclusive license to Nalco. Dkt. 35-1, ’692 Patent; Dkt. 37, Plaintiffs’ Proof of
Standing to Assert Patent Infringement, pgs. 2–3; Dkt. 35-1, ’692 Patent and 35-3, Declaration of
Klaus Oehr, ¶¶ 1–3.

              Objection: Pl. PFF ¶ 7 violates the Court’s Standing Order on Motions for

              Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

              within the same numbered paragraph.

              Response:      Disputed in part. Disputed that Hazelmere granted “an exclusive

              license to Nalco” because the record evidence shows that Nalco never received a

              valid exclusive license to the ’692 Patent. D.I. # 108, Def. PFF ¶¶ 60–74

              (D.I. # 37-5, GNE License Agreement (Jan. 28, 2002); D.I. # 63, Oehr Dep.

              205:14–206:1, 206:14–207:7, 207:18–208:22, 209:5–10, 210:7–211:24, 212:19–

              213:2; D.I. # 44, Oehr Decl. (Aug. 24, 2018) ¶¶ 2‒4)). Undisputed that “Oehr

              assigned his patent to his company, Hazelmere Research, Ltd.”

         8. Since licensing the technology of the ’692 Patent, Nalco has spent considerable
time and resources developing the market for mercury removal technologies covered by the ’692
Patent, which have been adopted widely in the coal-fired power plant industry. Dkt. 62,
Deposition of John Meier.

              Objection:     Pl. PFF ¶ 8 is vague and ambiguous. Plaintiffs have not defined

              “the technology of the ’692 Patent,” “considerable time and resources,” “the

                                                5
                market for mercury removal technologies,” or “adopted widely,” and it is not

                clear how the terms are being used in this asserted fact. Furthermore, Pl. PFF ¶ 8

                violates the Court’s Standing Order on Motions for Summary Judgment, Sec.

                I.B.3, because it asserts multiple factual propositions within the same numbered

                paragraph, Secs. I.B.4 and I.C.1, because the citation does not identify with

                specificity where in the record the evidence is located, and Sec. I.B.6, because it

                simply recites Plaintiffs’ argument.

                Response: Disputed as unsupported and contrary to the evidence. Taken in its

                entirety, the transcript of Meier’s Feb. 12, 2019, deposition does not support the

                stated proposition. Moreover, to the contrary, Meier’s testimony supports the

                conclusions that Nalco has not developed the market for mercury removal

                technologies covered by the ’692 Patent and that mercury removal technologies

                covered by the ’692 Patent have not been adopted widely in the coal-fired power

                plant industry. D.I. # 62, Meier Dep. (Feb. 12, 2019) 115:5‒116:24; D.I. # 83-1,

                Lawton Report ¶ 58.

          9. Weston Power Plant Unit 3 is a commercial coal-fired power plant located at
2501 Morrison Avenue, Rothschild, WI 54474. Dkt. 35, Plaintiffs’ Second Amended Complaint
for Patent Infringement, ¶ 21; Dkt. 49, Defendants’ Answer to Plaintiffs’ Second Amended
Complaint for Patent Infringement, ¶ 21 and Counterclaims at ¶ 5.

                Response: Undisputed.

         10. Weston Power Plant Unit 3 is owned and operated by Wisconsin Public Service
Corporation (“WPS”). Dkt. 35, Plaintiffs’ Second Amended Complaint for Patent Infringement,
¶ 21; Dkt. 49, Defendants’ Answer to Plaintiffs’ Second Amended Complaint for Patent
Infringement, ¶ 21; Dkt. 80, Expert Report of Walter Bratic, dated February 7, 2019, ¶¶ 18–21;
Dkt. 86, Bratic Declaration.5


        5
                  On April 15, 2019, Plaintiffs filed a declaration on behalf of Walter Bratic (the “Bratic
Declaration”) stating that he declares under penalty of perjury that his Expert Reports and exhibits filed in
this litigation are true and correct. Dkt. 86, Bratic Declaration. The Bratic Declaration is incorporated by

                                                     6
                Response: Undisputed.

        11. WPS operates Weston Power Plant Unit 3. Dkt. 35, Plaintiffs’ Second Amended
Complaint for Patent Infringement, ¶ 21; Dkt. 49, Defendants’ Answer to Plaintiffs’ Second
Amended Complaint for Patent Infringement, ¶ 21.

                Response: Undisputed.

        12. Weston Power Plant Unit 3 carries out the infringing process. Dkt. 72 Opening
Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 151–331.

                Objection:       Pl. PFF ¶ 12 is vague and ambiguous. Plaintiffs have not defined

                “the infringing process,” and it is not clear how the term is being used in this

                asserted fact. Additionally, Pl. PFF ¶ 12 also violates the Court’s Standing Order

                on Motions for Summary Judgment, Sec. I, because it asserts a conclusion of law,

                not a factual proposition and it uses legal characterization with a reference to

                “infringing process,” and Sec. I.B.6, because it simply recites Plaintiffs’

                argument.

                Response:        Disputed. Plaintiffs cannot meet their burden to prove

                infringement because no process carried out by Defendants practices the claimed

                invention. D.I. # 76, Second Wilcox Report § VII; D.I. # 108, Def. PFF ¶ 840

                (D.I. # 72, First Fry Report ¶¶ 164–165).

          13. Defendants’ use of the Chem-Mod Process involves the injection of pulverized
Refined Coal, where the Refined Coal is sold to Weston Power Plant Unit 3 by Defendant Arbor
Fuels LLC (“Arbor”). Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶¶ 162–64; Dkt. 80, Expert Report of Walter Bratic, dated February 7, 2019,
¶¶ 51–61; C. Klingman Decl. ¶ 3 (Exhibit 2) (ARBOR_00001521-548, Coal Feedstock Purchase
Agreement), ¶ 4 (Exhibit 3) (ARBOR_00001552-596, Refined Coal Agreement). Reference to
conduct by Defendant Arbor herein conducted by Arbor Fuels LLC at least up to and including
July 13, 2018 and, thereafter, was conducted using equipment owned by Arbor and leased by a
company referred to as Superior Fuels LLC. Dkt. 72-26 at n. 4.

                Objection:       Pl. PFF ¶ 13 is vague and ambiguous. Plaintiffs have not defined



reference for each of the citations made to Mr. Bratic’s expert reports.

                                                      7
“the Chem-Mod Process,” “Refined Coal,” or “injection,” and it is not clear how

the terms are being used in this asserted fact. Also, the term “injection” is hotly

contested in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

Construction at 2. It is not clear how Plaintiffs are using the term in this factual

assertion. Pl. PFF ¶ 13 also violates the Court’s Standing Order on Motions for

Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

within the same numbered paragraph.

Response:      Disputed in part. Disputed that there is a joint use of Refined Coal

by the “Defendants.” Further disputed that “Weston Power Plant Unit 3”

purchased Refined Coal, because WPS purchased all the Refined Coal Arbor

produced. D.I. # 108, Def. PFF ¶¶ 781‒793 (D.I. # 90, Mark Decl. (Apr. 16,

2019) Ex. 3, WPS-Arbor Coal Feedstock Purchase Agreement (July 8, 2016);

D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 5, WPS-Arbor Coal Handling and

Administration Agreement (July 8, 2016); D.I. # 90, Mark Decl. (Apr. 16, 2019)

Ex. 4, WPS-Arbor Refined Coal Supply Agreement (July 8, 2016); D.I. # 90,

Mark Decl. (Apr. 16, 2019) Ex. 6, WPS-Arbor Licensing and Services Agreement

(July 8, 2016); D.I. # 64, Panczak Dep. 319:11–20, 134:21‒135:3; D.I. # 90, Mark

Decl. (Apr. 16, 2019) Ex. 2, Arbor Assignment and Assumption Agreement (July

13, 2018); D.I. # 35, SAC ¶ 25; D.I. # 49, Answer to SAC ¶ 25; D.I. # 90, Mark

Decl. (Apr. 16, 2019) Ex. 137, Arbor Fuels Notice of Commercial Operations

(Nov. 2, 2016) at ARBOR_00001382; D.I. # 61, Kaminski Dep. 81:11–87:25;

D.I. # 57, Berkimer Dep. 118:19–125:17, 145:1–167:4, 240:13–243:5, 247:17–

248:21; D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 41, March 23, 2016 email at



                                  8
              PORTAGE__00062865; D.I. # 59, Hujet Dep. 39:6–40:3; 101:6–102:15). Arbor

              does not direct operations at Weston Power Plant Unit 3, and Weston Power Plant

              Unit 3 does not direct operations at Arbor. D.I. # 108, Def. PFF ¶¶ 799, 807;

              D.I. # 59, Hujet Dep. 196:11‒24; D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 4,

              WPS – Arbor Refined Coal Supply Agreement (July 8, 2016) Exhibit C,

              Operating Protocols. The sentence referencing “Superior Fuels LLC” is

              incomprehensible and therefore disputed. Undisputed that the use of Refined

              Coal, as Defendants understand the term, at Weston Power Plant Unit 3 involves

              pulverizing and burning said coal, that Arbor sold Refined Coal for combustion in

              Weston Power Plant Unit 3, and that the Chem-Mod Process is a method for

              preparing Refined Coal.

          14. Defendant Arbor purchases raw untreated coal, and treats the coal by adding two
additives to create Refined Coal. Dkt. 80, Expert Report of Walter Bratic, dated February 7,
2019, ¶¶ 53, 54-55; C. Klingman Decl. ¶ 3 (Exhibit 2) (ARBOR_00001521-548, The Coal
Feedstock Purchase Agreement) and ¶ 4 (Exhibit 3) (ARBOR_00001552-596, Refined Coal
Supply Agreement); Dkt. 73, Deposition of Kevin Hujet, December 6, 2018, pg. 39:20-40:3;
Dkt. 65, Deposition of Neil Raleigh, December 12, 2018, pg. 196:7-15.

              Objection:     Pl. PFF ¶ 14 is vague and ambiguous. Plaintiffs have not defined

              “raw untreated coal,” and it is not clear how the term is being used in this asserted

              fact. Additionally, Pls.’ PFF ¶ 14 violates the Court’s Standing Order on Motions

              for Summary Judgment, Sec. I.B.3, because it asserts multiple factual

              propositions within the same numbered paragraph. Furthermore, Pl. PFF ¶ 14 is

              duplicative of Pl. PFF ¶¶ 142, 830.

              Response:      Disputed in part as unsupported. Arbor does not currently

              purchase raw untreated coal or treat such coal with additives because Arbor

              assigned its Refined Coal facility, and its rights and obligations under the


                                                9
              Feedstock Purchase Agreement and the Refined Coal Supply Agreement, to non-

              party Superior Fuels Company, LLC. D.I. # 108, Def. PFF ¶ 29 (D.I. # 90, Mark

              Decl. (Apr. 16, 2019) Ex. 2, Arbor Assignment and Assumption Agreement (July

              13, 2018) at ARBOR_00003004).

         15. The Chem-Mod additives used to create Refined Coal are called MerSorb and S-
Sorb. Dkt. 80, Expert Report of Walter Bratic, dated February 7, 2019, ¶ 46; C. Klingman Decl.
¶ 4 (Exhibit 3) (ARBOR_00001552-596, Refined Coal Supply Agreement), pg. 230; Dkt. 72,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 162; Dkt. 59,
Deposition of Kevin Hujet, December 6, 2018, pg. 39:20-40:3, Dkt. 65, Deposition of Neil
Raleigh, dated December 12, 2018 at 196:7-15.

              Response:      Undisputed.

         16. MerSorb is a liquid solution consisting of calcium bromide and water. Dkt. 72,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 138 and Dkt. 84,
Exhibit AB (Material Data Safety Sheet – MerSorb).

              Response:      Undisputed.

         17. S-Sorb is a dry-powder made up of kiln dust from cement plants that consists of
an assortment of alkaline solids. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D.
Regarding Infringement, ¶ 139; and Dkt. 84-1, Exhibit AC (Material Data Safety Sheet – S-
Sorb).

              Response:      Undisputed.

         18. MerSorb and S-Sorb are tradenames used by Chem-Mod LLC (“Chem-Mod”).
Dkt. 35-19, Plaintiffs’ Second Amended Complaint, Ex O, Production of Refined Coal using the
Chem-Mod Process, pg. 1.

              Response:      Undisputed to the extent “Chem-Mod Process” has the meaning

              understood in Pl. PFF ¶ 19.

          19. Chem-Mod licenses the use of these chemicals for use in manufacturing Refined
Coal, in what is called “the Chem-Mod Process” or “the Chem-Mod Solution.” Dkt. 80, Expert
Report of Walter Bratic, dated February 7, 2019, ¶¶ 101–106; C. Klingman Decl. ¶ 6 (Exhibit 5)
(ARBOR_00001695-743, Chem-Mod/Arbor Fuels License Agreement).

              Response:      Undisputed to the extent “these chemicals” refer to MerSorb and

              S-Sorb.


                                              10
         20. Defendant Arbor is one such licensee. Dkt. 80, Expert Report of Walter Bratic,
dated February 7, 2019, ¶¶ 101–106; C. Klingman Decl. ¶ 6 (Exhibit 5) (ARBOR_00001695-
743, Chem-Mod/Arbor Fuels License Agreement).

              Response:      Undisputed to the extent “such licensee” refers to a licensee of the

              Chem-Mod Solution.

          21. Chem-Mod developed the Chem-Mod Solution for the purpose of satisfying
certain tax law requirements to qualify for tax credits. Dkt. 35-19, Plaintiffs’ Second Amended
Complaint, Exh. O, Production of Refined Coal using the Chem-Mod Process, pg. 1; Dkt. 35-24,
Exh. T, PowerPoint titled “Clean Energy Investments Conference Call,” April 11, 2012.

              Objection:     Pl. PFF ¶ 21 is vague and ambiguous. Plaintiffs have not defined

              “certain tax law requirements,” and it is not clear how the term is being used in

              this asserted fact. Additionally, Pl. PFF ¶ 21 violates the Court’s Standing Order

              on Motions for Summary Judgment, Secs. I.B.4 and I.C.1, because the citation

              does not identify with specificity where in the record the evidence is located.

              Response:      Disputed as unsupported and contrary to the evidence. Taken in

              their entirety, the cited documents—which consist only of unauthenticated

              attachments to Plaintiffs’ complaint—are inadmissible and do not support the

              stated proposition. Chem-Mod did not develop “the Chem-Mod Solution for the

              purpose of satisfying certain tax law requirements to qualify for tax credits.”

              D.I. # 66, Batanian Dep. 20:21‒24:15. Rather, Chem-Mod developed the “Chem-

              Mod Solution” as an investment opportunity for commercializing a technology

              that was introduced to Chem-Mod. D.I. # 108, Def. PFF ¶ 480 (D.I. # 58, Comrie

              Dep. 67:10–16; D.I. # 66, Batanian Dep. 32:25–34:9).

          22. Chem-Mod itself does not own and operate infringing facilities. Dkt. 35-19,
Plaintiffs’ Second Amended Complaint, Exh. O, Production of Refined Coal using the Chem-
Mod Process, pg. 1; Dkt. 35-24, Exh. T, PowerPoint titled “Clean Energy Investments
Conference Call,” April 11, 2012.

              Objection:     Pl. PFF ¶ 22 is vague and ambiguous. Plaintiffs have not defined

                                               11
               “infringing facilities,” and it is not clear how the term is being used in this

               asserted fact. Furthermore, Pl. PFF ¶ 22 violates the Court’s Standing Order on

               Motions for Summary Judgment, Sec. I, because it uses legal characterization

               with a reference to “infringing facilities,” and Secs. I.B.4 and I.C.1, because the

               citation does not identify with specificity where in the record the evidence is

               located.

               Response:      Disputed in part. Disputed that Defendants’ facilities are

               “infringing” because no process carried out by Defendants practices the claimed

               invention. D.I. # 76, Second Wilcox Report § VII; D.I. # 108, Def. PFF ¶ 840

               (D.I. # 72, First Fry Report ¶¶ 164–165). Undisputed that Chem-Mod itself does

               not own or operate facilities that make or use Refined Coal.

         23. Chem-Mod licenses its Chem-Mod Process technology. Dkt. 80 (Expert Report
of Walter Bratic, dated February 7, 2019), ¶¶ 101-106; C. Klingman Decl. ¶ 6 (Exhibit 5)
(Arbor_00001695-743, Chem-Mod/Arbor Fuels License Agreement).

               Response:      Undisputed to the extent “Chem-Mod Process” has the meaning

               understood in Pl. PFF ¶ 19.

         24. Chem-Mod licenses its Chem-Mod Process technology to Arbor. Dkt. 80 (Expert
Report of Walter Bratic, dated February 7, 2019), ¶¶ 101–106; C. Klingman Decl. ¶ 6 (Exhibit 5)
(ARBOR_00001695-743, Chem-Mod/Arbor Fuels License Agreement).

               Response:      Undisputed to the extent “Chem-Mod Process” has the meaning

               understood in Pl. PFF ¶ 19.

         25.




               Response:


                                                 12
         26.




               Response:

         27.




         28. The application that resulted in the ’692 Patent was filed on February 14, 2002,
and the patent issued on October 24, 2004 to inventor Klaus H. Oehr. Dkt. 35-1, ’692 Patent;
Dkt. 49, Defendants’ Answer to Plaintiffs’ Second Amended Complaint for Patent Infringement,
¶ 32.

               Objection:     Pl. PFF ¶ 28 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:      Disputed in part. Disputed that the patent issued on October 24,

               2004, and that the inventor is Oehr. Rather, the record shows that the patent

               issued on October 25, 2004, and that the named inventor is Oehr. D.I. # 35-1,

               ’692 Patent. Undisputed that the application that resulted in the ’692 Patent was

               filed on February 14, 2002.

         29. The ’692 Patent was subsequently reexamined during an Inter Partes

                                               13
reexamination by the United States Patent and Trademark Office (“USPTO”), and a
Reexamination Certificate was issued on April 7, 2014. Dkt. 35-1, ’692 Patent, at Inter Partes
Reexamination Certificate; Dkt. 49, Defendants’ Answer to Plaintiffs’ Second Amended
Complaint for Patent Infringement, ¶ 32.

               Objection:     Pl. PFF ¶ 29 is duplicative of Pl. PFF ¶ 167.

               Response:      Undisputed.

         30. The ’692 Patent explains that the claimed invention “relates to a method of
reducing the mercury emissions for coal-fired power plants.” Dkt. 35-1,’692 Patent, 1:7-8; Dkt.
49, Defendants’ Answer to Plaintiffs’ Second Amended Complaint for Patent Infringement, ¶ 32.

               Response:      Undisputed that the ’692 Patent contains the quoted language; that

               does not make the statement admissible for all purposes, however.

          31. Defendants’ expert, Dr. Wilcox, testified that “the patent is drawn to a method
[of] reducing mercury emissions from coal-burning power plants by treating the coal combustion
flue gas.” Dkt. 75, First Expert Report of Jennifer L. Wilcox, Ph.D., ¶ 65.

               Response:      Undisputed that Wilcox testified as quoted above; that does not

               make the testimony admissible for all purposes, however.

        32. Steam is published periodically by Babcock & Wilcox, one of the largest
manufacturers in the world of boilers for use in coal-fired power plants.6




       6
               Mr. Comrie, the inventor of the Chem-Mod process used by Defendants, agreed that

                                                14
https://www.babcock.com/resources/steam-its-generation-and-use. Steam: Its Generation and
Use, 40th Edition includes the following figure:

Dkt. 35-15 (Steam: Its Generation and Use (“Steam”), 40th Edition, Figure 7).

               Objection:      Pl. PFF ¶ 32 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:       Undisputed that Steam contains Figure 7; that does not make Steam

               or Figure 7 admissible for all purposes, however.

         33. Mr. Comrie, the inventor of the Chem-Mod process used by Defendants, agreed
that Babcock & Wilcox was at one time “the largest boiler manufacturer in the world.” Dkt. 58,
Deposition of Douglas Comrie at 206:15-17.

               Objection:      Pl. PFF ¶ 33 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph. Additionally, Pl. PFF ¶ 33 is duplicative of

               Pl. PFF ¶ 78.

               Response:       Disputed in part. Disputed that the Chem-Mod process is used by

               all Defendants because neither Portage nor Arbor burned Refined Coal.

               D.I. # 108, Def. PFF ¶¶ 803, 805, 831, 833 (D.I. # 90, Mark Decl. (Apr. 16, 2019)

               Ex. 4, Arbor-WPS Refined Coal Supply Agreement (July 8, 2016), Article I,

               Definitions, Article 7.4, Title and Risk of Loss; D.I. # 83-1, Lawton Report

               (March 13, 2019) ¶ 409; D.I. # 64, Panczak Dep. 152:4–153:1; D.I. # 59, Hujet

               Dep. 24:10–13; D.I. # 65, Raleigh Dep. 32:13–19; D.I. # 90, Mark Decl. (Apr. 16,

               2019) Ex. 9, WPL-Portage Refined Coal Supply Agreement (Sept. 6, 2016),




Babcock & Wilcox was at one time “the largest boiler manufacturer in the world.” Dkt. 58, Comrie Dep.
206:15–17.

                                                  15
               Article I, Definitions, Exhibit A, Delivery Points; D.I. # 83-1, Lawton Report

               ¶ 409; Case 280 D.I. # 73, Whittaker Dep. 39:6–40:24). Undisputed that Comrie

               is the inventor of the Chem-Mod process, to the extent “Chem-Mod Process” has

               the meaning understood in Pl. PFF ¶ 19, and that Comrie agreed that Babcock &

               Wilcox was at one time “the largest boiler manufacturer in the world.”

        34. Dr. Wilcox relies on Steam for at least a portion of her expert report. Dkt. 75, First
Expert Report of Jennifer Wilcox, Ph.D., Dkt. 76, Second Expert Report of Jennifer Wilcox,
Ph.D.

               Objection:     Pl. PFF ¶ 34 violates the Court’s Standing Order on Motions for

               Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not identify

               with specificity where in the record the evidence is located.

               Response:      Disputed in part. Wilcox cites Steam in her expert report, but only

               to demonstrate a “[c]oal-fired power plant schematic with various pollution

               control devices.” D.I. # 75, First Wilcox Report ¶ 41. Moreover, in the Second

               Wilcox Report, Wilcox criticizes and rejects Steam as support for Plaintiffs’ claim

               construction. D.I. # 76, Second Wilcox Report ¶ 46.

         35. Dr. Fry relies on Steam for a least a portion of his expert report. Dkt. 72, Opening
Expert Report of Andrew Fry, Ph.D.; Dkt. 73, Second Expert Report of Andrew Fry, Ph.D.; Dkt.
74, Third Expert Report of Andrew Fry, Ph.D.

               Response:      Undisputed.

         36. Figure 7 of Steam is titled “Coal-fired utility power plant schematic.” Dkt. 35-15,
Steam: Its Generation and Use, 40th Edition, Figure 7. Dkt. 35-15, Steam: Its Generation and
Use, 40th Edition, Figure 7.

               Response:      Undisputed that Figure 7 of Steam is so titled; that does not make

               Steam or the Figure admissible for all purposes, however.

         37. Figure 7 of the Steam article depicts the operation of a coal-fired power plant.
Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 49; Dkt. 35-
15, Steam: Its Generation and Use, 40th Edition, Figure 7.

                                                16
               Response:      Disputed as unsupported. The cited documents—which consist of

               Plaintiffs’ expert report and an article Plaintiffs’ expert cites to—do not support

               the stated proposition. The schematic does not mention “the operation” of a coal-

               fired power plant, and the figure is a stylized depiction of one type of hypothetical

               power plant. The cited paragraph of the First Fry Report describes the figure as

               “[a] diagram of the components in a typical coal-fired power plant.” (emphasis

               added).

           38. A coal-fired power plant has a steam generation portion, which generates steam
that in turn is delivered to a steam utilization portion where the steam is utilized to drive a
turbine that produces electricity, which is sent out over power lines. Dkt. 35-15, Steam: Its
Generation and Use, 40th Edition, Figure 7.

               Objection:     Pl. PFF ¶ 38 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:      Disputed as unsupported. Pl. PFF ¶ 38 does not quote the

               language of Steam and uses language not present in the article. For example, Pl.

               PFF ¶ 38 uses the terms “steam utilization” and “power lines,” but the article does

               not reference these terms at all. Additionally, Pl. PFF ¶ 38 purports to provide

               scientific, technical, and specialized knowledge, but Plaintiffs fail to support the

               assertion with competent expert opinion. Rather, Plaintiffs cite to Figure 7 of

               Steam, which is not properly authenticated or sponsored by sworn testimony.

               Accordingly, this evidence is inadmissible hearsay and an undisclosed and

               unqualified expert opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D)

               and 37(c), Fed. R. Evid. 702, and Fed. R. Evid. 802.

         39. In a typical coal-fired power plant, there is a boiler where the steam is generated.
Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 55, 59; Dkt.

                                                 17
35-15, Steam: Its Generation and Use, 40th Edition, Figure 7.

               Objection:     Pl. PFF ¶ 39 is vague and ambiguous. Plaintiffs have not defined

               “typical,” and it is not clear how the term is being used in this asserted fact.

               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—paragraphs 55 and 59 of the First Fry Report—does not support

               the asserted fact that there is a boiler where the “steam is generated.” Rather, the

               record shows that steam is generated in a steam drum. D.I. # 35-15, STEAM: ITS

               GENERATION AND USE, at 1–6.

         40. The heat to generate the steam is created by burning coal in the furnace of the
boiler. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 55, 59;
Dkt. 35-15, Steam: Its Generation and Use, 40th Edition, Figure 7.

               Response:      Undisputed.

          41. At a typical coal-fired power plant, the coal is received from the mine via rail,
truck, or ship and stockpiled at coal supply. Dkt. 72, Opening Expert Report of Andrew Fry,
Ph.D. Regarding Infringement, ¶ 51.

               Response:      Undisputed.

          42. From the stock-pile, the coal is sent to a building where equipment is used to
crush the coal (the “crusher house”). Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D.
Regarding Infringement, ¶ 52.

               Response:      Undisputed.

         43. In the crusher house, the coal size is reduced from approximately 4” or less, down
to approximately ½” or less. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶ 52.

               Response:      Undisputed with respect to a typical crusher house. To clarify, the

               record shows that at Weston and Columbia, “unrefined coal is dropped into the

               crusher house where it is crushed to the size of approximately three-quarter inch

               minus.” D.I. # 72, First Fry Report ¶ 163.

         44. From a hopper in the crusher house, the crushed coal then travels by conveyor

                                                 18
belt into the power plant where it is stored in one or more silos called coal bunkers. Dkt. 72,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 53.

               Objection:      Pl. PFF ¶ 44 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:       Disputed as unsupported in part. Disputed that silos are called coal

               bunkers. Fry’s opening expert report does not use the term “coal bunkers” in the

               report. D.I. # 72, First Fry Report. Undisputed that from a hopper in the crusher

               house, the crusher coal then travels by conveyor belt into the power plant where it

               is stored in one or more silos.

         45. The silos are typically designed to store approximately 8 hours’ worth of fuel.
Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 53.

               Objection:      Pl. PFF ¶ 45 is vague and ambiguous. Plaintiffs have not defined

               “[t]he silos,” and it is not clear how the term is being used in this asserted fact.

               Response:       Undisputed. To clarify, a coal-fired power plant will have several

               silos to store coal. D.I. # 72, First Fry Report ¶ 53. In a typical plant, all of the

               silos together will have the capacity to store approximately eight hours’ worth of

               fuel. Id. A single silo does not typically have the capacity to store eight hours’

               worth of fuel. Id.

         46. Below the coal bunkers, there are coal feeders which feed coal from the bunkers
into pulverizers. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement,
¶ 54.

               Objection:      Pl. PFF ¶ 46 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:       Disputed as unsupported in part. Pl. PFF ¶ 46 uses the term

                                                 19
               “bunkers,” but Fry does not use that term in his first expert report. It is

               undisputed that “[b]elow the coal” silos, “there are coal feeders which feed coal

               from the” silos “into pulverizers.” D.I. # 72, First Fry Report ¶ 54.

         47. In the pulverizers, the coal is reduced in size from ½” or less to a chalk dust
consistency. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement,
¶ 54.

               Response:      Disputed. This statement is not true for Weston and Columbia.

               The record shows that at Weston and Columbia, “unrefined coal is dropped into

               the crusher house where it is crushed to the size of approximately three-quarter

               inch minus and mixed with MerSorb and S-Sorb.” D.I. # 72, First Fry Report

               ¶ 163.

          48. Hot air is also introduced into the pulverizer, which performs two functions: (i) it
partially dries the coal; and (ii) it conveys the pulverized material as entrained particles to the
injectors of the furnace of the boiler. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D.
Regarding Infringement, ¶¶ 54, 58.

               Objection:     Pl. PFF ¶ 48 is vague and ambiguous. Plaintiffs have not defined

               “the injectors,” and it is not clear how the term is being used in this asserted fact.

               Pl. PFF ¶ 48 also violates the Court’s Standing Order on Motions for Summary

               Judgment, Sec. I.B.3, because it asserts multiple factual propositions within the

               same numbered paragraph.

               Response:      Disputed as unsupported in part. Disputed that the entrained

               particles are conveyed to the “injectors.” Rather, the record shows that it conveys

               the pulverized material as entrained particles to the “coal burners.” D.I. # 91,

               Lokenvitz Dep. 95:7‒16. Undisputed that hot air is introduced into the mill,

               which performs two functions: (i) it partially dries the coal; and (ii) it conveys the

               pulverized materials to the burners as entrained particles.


                                                 20
        49. This air is moving on the order of at least 20 to 37 meters per second. C.
Klingman Decl. ¶ 12 (Exhibit 11).

              Objection:      Pl. PFF ¶ 49 is vague and ambiguous. Plaintiffs have not defined

              “[t]his air,” and it is not clear how the term is being used in this asserted fact.

              Also, Pl. PFF ¶ 49 violates the Court’s Standing Order on Motions for Summary

              Judgment, Secs. I.B.4 and I.C.1, because the citation does not identify with

              specificity where in the record the evidence is located.

              Response:       Disputed as unsupported by admissible evidence. Pl. PFF ¶ 49

              purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

              fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

              the declaration of Klingman and an unsponsored exhibit. Klingman does not have

              the requisite personal knowledge to testify about the topic. Nor is Klingman a

              timely disclosed or qualified expert on the topic. Accordingly, this evidence

              should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c) & Fed. R. Evid. 702.

              Additionally, the cited exhibit is not properly authenticated or sponsored by sworn

              testimony. Accordingly, this evidence is inadmissible hearsay and should be

              excluded per Fed. R. Evid. 802.

        50. As the coal particles get injected into the combustion zone, they begin to volatize
and combust, and the combustion produces heat, which is used to produce steam. Dkt. 72,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 58–59.

              Objection:      Pl. PFF ¶ 50 is vague and ambiguous. Plaintiffs have not defined

              “injected” or “the combustion zone,” and it is not clear how the terms are being

              used in this asserted fact. Also, the term “injected” is hotly contested in this

              litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2.

              It is not clear how Plaintiffs are using the term in this factual assertion.


                                                 21
              Additionally, Pl. PFF ¶ 50 violates the Court’s Standing Order on Motions for

              Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

              within the same numbered paragraph.

              Response:      Disputed as unsupported. Plaintiffs’ cited evidence—paragraphs

              58–59 of the First Fry Report—do not support the stated proposition.

         51. The coal combustion also produces two byproducts: flue gas, and ash particles.
Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 59–61.

              Objection:     Pl. PFF ¶ 51 is vague and ambiguous. Plaintiffs have not defined

              “flue gas,” and it is not clear how the term is being used in this asserted fact.

              Also, the term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended

              Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

              are using the term in this factual assertion.

              Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

              cited evidence—paragraphs 59–61 of the First Fry Report—do not support the

              stated proposition. Moreover, the record shows that the combustion process does

              not create only two byproducts. D.I. # 108, Def. PFF ¶¶ 89–90 (D.I. # 75, First

              Wilcox Report ¶ 32).

         52. The flue gas consists of a mix of gases: nitrogen, nitrogen oxides, carbon dioxide,
carbon monoxide, sulfur oxides, water vapor, residual oxygen, and a number elemental
impurities, such as mercury. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶¶ 59, 69; Dkt. 75, First Expert Report of Jennifer L. Wilcox, Ph.D, ¶¶ 32, 37.

              Objection:     Pl. PFF ¶ 52 is vague and ambiguous. Plaintiffs have not defined

              “[t]he flue gas” or “elemental impurities,” and it is not clear how the terms are

              being used in this asserted fact. Also, the term “[t]he flue gas” is hotly contested

              in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

              Construction at 2. It is not clear how Plaintiffs are using the term in this factual

                                                22
               assertion.

               Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—paragraphs 32 and 37 of the First Wilcox Report—do not support

               the stated proposition. Furthermore, Plaintiffs’ expert has stated that both flue gas

               and air exist in the combustion zone. D.I. # 71, Fry Dep. 114:25–115:16.

        53. The ash particles are comprised of incombustible material (such as minerals). Dkt.
72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 61; Dkt. 75, First
Expert Report of Jennifer L. Wilcox, Ph.D, ¶ 33.

               Response:       Disputed as unsupported. Plaintiffs’ cited evidence—Paragraph 33

               of the First Wilcox Report—does not support the stated proposition.

         54. Larger, heavier particles are called “bottom ash” and fall to the bottom of the
furnace. Dkt. 75, First Expert Report of Jennifer L. Wilcox, Ph.D, ¶¶ 33, 40.

               Response:       Undisputed to the extent “furnace” has the meaning ascribed in

               Wilcox’s report.

        55. Lighter particles are carried along with the flue gas, and are call “fly ash.” Dkt.
72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 61; Dkt. 75, First
Expert Report of Jennifer L. Wilcox, Ph.D, ¶ 33.

               Objection:      Pl. PFF ¶ 55 is vague and ambiguous. Plaintiffs have not defined

               “the flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “the flue gas” is hotly contested in this litigation. D.I. # 82,

               Amended Joint Table of Terms Requiring Construction at 2. It is not clear how

               Plaintiffs are using the term in this factual situation.

               Response:       Undisputed that lighter particles are carried with some flue gas as

               “flue gas” is defined by Defendants.




                                                  23
          56. In the diagram below, Plaintiff’s technical expert, Dr. Andrew Fry, illustrated
Figure 7 from Steam to show the combustion zone and the path of the flue gas, by adding yellow
ovals to depict the combustion zone, and green arrows to depict the flow of the flue gas.




Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 49, 50, 55–
56.

              Objection:      Pl. PFF ¶ 56 is vague and ambiguous. Plaintiffs have not defined

              “the combustion zone” or “the flue gas,” and it is not clear how the terms are

              being used in this asserted fact. Also, the term “the flue gas” is hotly contested in

              this litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction

              at 2. It is not clear how Plaintiffs are using the term in this factual situation.

              Response:       Disputed. Figure 7 from Steam does not show the combustion

              zone and the path of the flue gas. Rather, the record shows that flue gas does not

              exist in the combustion zone. D.I. # 108, Def. PFF ¶ 293 (D.I. # 75, First Wilcox

              Report ¶ 110; D.I. # 76, Second Wilcox Report ¶¶ 21, 28, 33–34).

          57. As can be seen from the diagram above, in a coal fired power plant, the flue gas
begins in the combustion zone, and then exits the furnace and flows downstream in the boiler,
past devices that can filter the fly ash, and then out the smokestack. Dkt. 72, Opening Expert
Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 49–61.

              Objection:      Pl. PFF ¶ 57 is vague and ambiguous. Plaintiffs have not defined

                                                 24
              “the flue gas,” “combustion zone” or “the boiler,” and it is not clear how the

              terms are being used in this asserted fact. Also, the term “the flue gas” is hotly

              contested in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

              Construction at 2. It is not clear how Plaintiffs are using the term in this factual

              situation. Additionally, Pl. PFF ¶ 57 violates the Court’s Standing Order on

              Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple factual

              propositions within the same numbered paragraph, and Sec. I.B.6, because it

              simply recites Plaintiffs’ argument.

              Response:      Disputed as contrary to the evidence. The record shows that flue

              gas would not be present in the combustion zone and that it begins in the upper

              region of the furnace. D.I. # 69, Wilcox Dep. 115:20–116:18; D.I. # 108, Def.

              PFF ¶ 293 (D.I. # 75, First Wilcox Report ¶ 110; D.I. # 76, Second Wilcox Report

              ¶¶ 21, 28, 33–34).

         58. The furnace portion of the boiler includes the combustion zone identified by the
two yellow ovals (added by Dr. Fry for illustration purposes). Dkt. 72, Opening Expert Report of
Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 49, 55, 56; Dkt. 35 (Plaintiffs’ Second Amended
Complaint for Patent Infringement) at Exh. K (Steam: Its Generation and Use, 40th Edition,
Figure 1) at Figure 1 (Dkt. 35-15).

              Objection:     Pl. PFF ¶ 58 is vague and ambiguous. Plaintiffs have not defined

              “the furnace,” “the boiler,” or “the combustion zone,” and it is not clear how the

              terms are being used in this asserted fact.

              Response: Disputed as unsupported and contrary to the evidence. Exhibit K of

              Plaintiffs’ Second Amended Complaint does not support the stated proposition.

              Rather, the record shows that it is difficult to tell based on a diagram where “the

              combustion zone” is located and that the yellow ovals indicated by Fry would not

              represent the furnace. D.I. # 69, Wilcox Dep. 67:18–70:11, 84:5–87:19.

                                                25
          59. The yellow ovals represent the area where the pulverized coal is being injected
into the combustion zone of the furnace, where the injected coal particles combust. Dkt. 72,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 55, 56.

              Objection:      Pl. PFF ¶ 59 is vague and ambiguous. Plaintiffs have not defined

              “[t]he yellow ovals,” “injected” “the combustion zone,” “the furnace,” or “coal

              particles,” and it is not clear how the term is are being used in this asserted fact.

              Also, the term “injected” is hotly contested in this litigation. D.I. # 82, Amended

              Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

              are using the term in this factual situation. Additionally, Pl. PFF ¶ 59 violates the

              Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.6, because it

              simply recites Plaintiffs’ argument.

              Response:      Disputed. The yellow ovals in Fry’s diagram do not represent the

              area where the pulverized coal is being injected into the combustion zone of the

              furnace. Rather, the record shows that it is difficult to tell based on a diagram

              where “the combustion zone” is located and that the yellow ovals indicated by Fry

              would not represent the “area where the pulverized coal is being injected into the

              combustion zone of the furnace, where the injected coal particles combust.”

              D.I. # 69, Wilcox Dep. 67:18–70:11, 84:5–87:19.

        60. Upon combustion, the coal forms a gaseous byproduct which is referred to as coal
combustion flue gas or simply flue gas. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D.
Regarding Infringement, ¶ 59.

              Objection:      Pl. PFF ¶ 60 is vague and ambiguous. Plaintiffs have not defined

              “coal combustion flue gas” or “flue gas,” and it is not clear how the terms are

              being used in this asserted fact. Also, the terms “coal combustion flue gas” and

              “flue gas” are hotly contested in this litigation. D.I. # 82, Amended Joint Table of

              Terms Requiring Construction at 2. It is not clear how Plaintiffs are using the

                                                26
              terms in this factual assertion. Additionally, Pl. PFF ¶ 60 violates the Court’s

              Standing Order on Motions for Summary Judgment, Sec. I.B.6, because it simply

              recites Plaintiffs’ argument.

              Response:      Disputed as contrary to the evidence. Upon combustion, coal does

              not form a “gaseous byproduct” referred to as flue gas. Rather, the record shows

              that the product formed upon combustion is combustion gas, not flue gas.

              D.I. # 108, Def. PFF ¶¶ 118–126, 293 (D.I. # 75, First Wilcox Report ¶¶ 110;

              D.I. # 71, Fry Dep. 114:3–120:11, 123:19‒124:11, 126:3–127:3, 114:13–120:11;

              D.I. # 76, Second Wilcox Report ¶¶ 16, 17, 21, 28, 33, 34, 38, 41, 82.

           61. The path of the flue gas from its creation in the combustion zone of the furnace
through the boiler and out the filtration systems is depicted by the green arrows (added by Dr.
Fry for illustration purposes). Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶¶ 56, 57.

              Objection:     Pl. PFF ¶ 61 is vague and ambiguous. Plaintiffs have not defined

              “the flue gas,” “combustion zone,” “the furnace,” “the boiler” or “the filtration

              systems,” and it is not clear how the terms are being used in this asserted fact.

              Also, the term “the flue gas” is hotly contested in this litigation. D.I. # 82,

              Amended Joint Table of Terms Requiring Construction at 2. It is not clear how

              Plaintiffs are using the term in this factual assertion. Additionally, Pl. PFF ¶ 61

              violates the Court’s Standing Order on Motions for Summary Judgment, Sec.

              I.B.6, because it simply recites Plaintiffs’ argument.

              Response:      Disputed in part. The stated proposition is true for combustion

              gases. However, the stated proposition is not true for “the flue gas.” For

              example, the record shows that flue gas is not created “in the combustion zone.”

              Def. PFF ¶ 293 (D.I. # 75, First Wilcox Report ¶ 110; D.I. # 76, Second Wilcox


                                                27
               Report ¶¶ 21, 28, 33–34); D.I. # 82, Joint Amended Claim Terms; D.I. # 75, First

               Wilcox Report ¶¶ 98–101; D.I. # 76, Second Wilcox Report ¶¶ 46–47; D.I. # 90,

               Mark Decl. (Apr. 16, 2019) Ex. 189, COMBUSTION ENGINEERING: A REFERENCE

               BOOK ON FUEL BURNING AND STEAM GENERATION (G. Fryling, ed., 1967), at B–

               13.

          62. The fly ash is carried with flue gas through the plant and is collected by the
particulate collection devices. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶¶ 62–67.

               Objection:      Pl. PFF ¶ 62 is vague and ambiguous. Plaintiffs have not defined

               “[t]he fly ash,” “flue gas,” “the plant” or “the particulate collection devices,” and

               it is not clear how the terms are being used in this asserted fact, including whether

               Plaintiffs are referring to a specific accused plant or a generic plant. Also, the

               term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended Joint

               Table of Terms Requiring Construction at 2.

               Response:       Undisputed based on Defendants’ understanding of “fly ash,” “flue

               gas,” and “the plant.”

          63. There are several types of particulate devices that coal-fired power plants may
use, alone or in combination. These include fabric filters, and electrostatic precipitators (ESPs),
which filter fly ash, or particulate bound mercury such as created by the invention. They also
include selective catalytic reducers (SCRs) which remove nitrous oxides. And they include flue
gas desulphurization systems (FGDs) which remove sulphur oxides. Dkt. 72, Opening Expert
Report of Andrew Fry, Ph.D. at 63, 65, 67; Dkt. 75, First Report of Jennifer Wilcox, Ph.D. at
¶¶ 44, 46.

               Objection:      Pl. PFF ¶ 63 is vague and ambiguous. Plaintiffs have not defined

               “fly ash” or “the invention,” and it is not clear how the terms are being used in

               this asserted fact. Further, Pl. PFF ¶ 63 violates the Court’s Standing Order on

               Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple factual

               propositions within the same numbered paragraph.

                                                 28
               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—paragraphs 44 and 46 of the First Wilcox Report—do not support

               the cited proposition. To the contrary, those paragraphs support the proposition

               that SCRs and FGDs are not particulate devices, but rather emission control

               devices. D.I. # 75, First Wilcox Report ¶¶ 44, 46.

         64. Fly ash can be used in the manufacture of cement. Dkt. 72, Opening Expert
Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 61.

               Response:      Undisputed.

        65. Coal-fired power plants sell fly ash to generate additional revenue. Dkt. 72,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 61.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the First Fry

               Report ¶ 62—does not supported the asserted fact that fly ash generated additional

               revenue. The cited paragraph says that fly ash can be sold to cement companies,

               but makes no mention of revenue. D.I. # 72, First Fry Report ¶ 61.

         66. Activated carbon was a mercury removal process known at the time of the
invention of the ’692 Patent. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶ 66.

               Response:      Undisputed.

          67. The use of activated carbon was disfavored in part because it rendered the fly ash
less suitable for use in cement production, and thus impaired this revenue source for a plant. Dkt.
72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 61, 66.

               Objection:     Pl. PFF ¶ 67 is vague and ambiguous. Plaintiffs have not defined

               “the fly ash” or “disfavored,” and it is not clear how those terms are being used in

               this asserted fact. Additionally, Pl. PFF ¶ 67 violates the Court’s Standing Order

               on Motions for Summary Judgment, Sec. I.B.6, because it simply recites

               Plaintiffs’ argument.

               Response:      Disputed. The use of activated carbon was not “disfavored”

                                                29
               because it “rendered the fly ash less suitable for use in cement production, and

               thus impaired this revenue source for a plant.” Rather, the record shows that

               activated carbon is a common and cost-effective method for reducing mercury

               emissions. D.I. # 75, First Wilcox Report ¶¶ 53–54; D.I. # 91, Lokenvitz Dep.

               260:2–261:19.

        68. “Downstream” refers to a position further away from the boiler. Dkt. 72, Opening
Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 94 and fn8.

               Response:       Undisputed.

         69. “Upstream” refers to a position closer to the boiler. Dkt. 72, Opening Expert
Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 94 and fn8.

               Response:       Undisputed.

         70.




                                                30
         71. During his deposition on December 5, 2018, Jerald Lokenvitz stated the
following:

              Q. Mr. Lokenvitz, I’m going to show you what’s been marked as Exhibit No. 8,
              which is a collection of diagrams, several diagrams together. I’ll just ask you to
              flip through those and tell me if you generally recognize -- recognize them or
              recognize where they may have come from?
              A. Yes.
              Q. And what is it?
              A. It is a cutaway of the original side view of the boiler.

Dkt. 91 (Deposition of Jerald Laverne Lokenvitz, dated December 5, 2018) at 90–91; C.
Klingman Decl. ¶ 13 (Exhibit 12) (WPL_00000717, Lokenvitz Exhibit 8).

              Response:      Undisputed that Lokenvitz answered as quoted above. That

              Lokenvitz so answered does not make the testimony admissible for all purposes,

              however.

                                               31
         72. During his deposition on December 5, 2018, Jerald Lokenvitz stated the
following:

              Q. Okay. And in this drawing where is the combustion zone?
              A. Combustion zone would be everything that’s in the blue on up into the red.
              Q. Is it combusting down in the bottom in the funnel area, as well?
              A. If there would be unburned carbon or stuff like that that might drop out, but
              there is no combustion down there.
              Q. Okay. So the combustion is really going on somewhere above that area?
              A. Realistically, the combustion starts where the first coal nozzle blows coal in
              from a mill.
              Q. Okay. Which if I’m looking at this drawing, on both sides, roughly midway in
              that furnace, there are little green rectangles that represent those furnaces; is that
              right?
              A. If you see the man to the right side, it would be the first level up from there.
              Q. First level above from there?
              A. Yes.
              Q Right. Okay. And -- okay. And that -- inside the wall of the furnace are what
              look like little green rectangles with little X’s in between them. Do you see those?
              A Yes.
              Q On both sides of the interior of the furnace wall?
              A Yes.
              Q And that represents the inlets from the coal pipes?
              A Yes, the coal nozzles.
              Q And that region is roughly where the combustion is occurring?
              A That’s where the combustion starts, yes.

    Dkt. 91 (Deposition of Jerald Laverne Lokenvitz, dated December 5, 2018) at 191-92; C.
    Klingman Decl. ¶ 13 (Exhibit 12) (WPL_00000717, Lokenvitz Exhibit 8).

              Response:      Undisputed that Lokenvitz answered as quoted above. That

              Lokenvitz so answered does not make the testimony admissible for all purposes,

              however. Further, the quoted testimony and referenced exhibit in Pl. PFF ¶ 72 are

              taken out of context. Moreover, Pl. PFF ¶ 72 purports to provide scientific,

              technical, and specialized knowledge, but Plaintiffs did not timely disclose that

              they intended to rely upon Lokenvitz as an expert on this topic. Accordingly, to

              the extent that Lokenvitz’s deposition testimony is offered to prove the location of

              the combustion zone or similar expert conclusions, this testimony should be

              excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c) & Fed. R. Evid. 702.

                                                32
         73. The purpose of the boiler is to create steam which can be delivered to the turbine.
Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 59.

              Objection:      Pl. PFF ¶ 73 is vague and ambiguous. Plaintiffs have not defined

              “the boiler” or “the turbine,” and it is not clear how the terms are being used in

              this asserted fact.

              Response:       Disputed as unsupported. Plaintiffs’ cited evidence—the First Fry

              Report ¶ 59—does not support the asserted fact that “[t]he purpose of the boiler is

              to create steam which can be delivered to the turbine.” For example, the word

              “turbine” does not appear in the cited paragraph. D.I. # 72, First Fry Report ¶ 59.

         74. In the boiler, steam is generated when heat from the combustion process radiates
to the walls of a boiler and converts water to steam. Dkt. 72, Opening Expert Report of Andrew
Fry, Ph.D. Regarding Infringement, ¶ 57–61.

              Objection:      Pl. PFF ¶ 74 is vague and ambiguous. Plaintiffs have not defined

              “the boiler,” and it is not clear how the term is being used in this asserted fact.

              Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

              cited evidence—paragraphs 57–61 of the First Fry Report—does not support the

              asserted fact that “steam is generated” when heat from the combustion process

              radiates to the walls of a boiler and converts water to steam. Rather, the record

              shows that the radiated heat is used to heat steam, but that steam itself is

              generated in a steam drum. D.I. # 35-15, STEAM: ITS GENERATION AND USE, at 1–

              6.

         75. The flue gases formed in the combustion zone also play an important part of the
heating process necessary to create steam. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D.
Regarding Infringement, ¶¶ 57–61.

              Objection:      Pl. PFF ¶ 75 is vague and ambiguous. Plaintiffs have not defined

              “the flue gases,” “the combustion zone,” or “important,” and it is not clear how


                                                33
              the terms are being used in this asserted fact. Also, the term “flue gases” is hotly

              contested in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

              Construction at 2. It is not clear how Plaintiffs are using the term in this factual

              situation.

              Response:      Disputed. “The flue gases” are not “formed in the combustion

              zone.” D.I. # 82, Joint Amended Claim Terms; D.I. # 108, Def. PFF ¶¶ 234–241,

              293, 299 (D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 407,

              408, 413, 414; D.I. # 76, Second Wilcox Report ¶¶ 16, 21, 27, 28, 33–34);

              D.I. # 75, First Wilcox Report ¶¶ 98–101, 110; D.I. # 76, Second Wilcox Report

              ¶¶ 27, 46–47; D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 189, COMBUSTION

              ENGINEERING: A REFERENCE BOOK ON FUEL BURNING AND STEAM GENERATION

              (G. Fryling, ed., 1967), at B–13).

         76. The flue gases rush upward through the furnace and on through the boiler, and as
they pass pipes suspended from the boiler ceiling down into the flue gas path, they convey heat
from the combustion to those pipes so that water/steam in these pipes is heated. Dkt. 72, Opening
Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 57–61.

              Objection:     Pl. PFF ¶ 76 is vague and ambiguous. Plaintiffs have not defined

              “[t]he flue gases,” “the furnace,” “the boiler,” “the flue gas path,” or “these

              pipes,” and it is not clear how the terms are being used in this asserted fact. Also,

              the term “the flue gases” is hotly contested in this litigation. D.I. # 82, Amended

              Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

              are using the term in this factual situation. Pl. PFF ¶ 76 also violates the Court’s

              Standing Order on Motions for Summary Judgment, Sec. I.B.3, because it asserts

              multiple factual propositions within the same numbered paragraph.

              Response:      Disputed. “The flue gases” do not “rush upward through the


                                                34
               furnace. Rather, flue gas is “downstream from the combustion zone, after the

               combustion process is substantially complete.” D.I. # 76, Second Wilcox Report

               ¶ 33.

         77. Steam is a treatise published periodically by Babcock & Wilcox. See, e.g., Dkt.
35-15 (Steam: Its Generation and Use (“Steam”), 40th Edition).

               Response:      Undisputed.

         78. Mr. Douglas Comrie, the inventor of the Chem-Mod process used by Defendants,
agreed that Babcock & Wilcox was at one time “the largest boiler manufacturer in the world.”
Dkt. 58, Deposition Transcript of Douglas Comrie, dated February 22, 2019, at 206:15–17.

               Objection:     Pl. PFF ¶ 78 is duplicative of Pl. PFF ¶ 33.

               Response:      Undisputed to the extent “Chem-Mod Process” has the meaning

               understood in Pl. PFF ¶ 19.

         79. During his deposition on February 22, 2019, Douglas Comrie stated the
following:

               Q. And who is Babcock & Wilcox?
               A. At one point in time they were the largest boiler manufacturer in the world.
               They made boilers for nuclear submarines, nuclear aircraft carriers.

Dkt. 58, Deposition Transcript of Douglas Comrie, dated February 22, 2019, at 206:15–17.

               Response:      Undisputed that Comrie answered as quoted above. That Comrie

               so answered does not make the testimony admissible for all purposes, however.

         80. Defendants’ technical expert, Dr. Jennifer Wilcox, relied on Steam to explain how
a power plant and boiler operate. Dkt. 75, First Expert Report of Jennifer L. Wilcox, Ph.D., ¶ 41.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the First

               Wilcox Report ¶ 41—does not support the asserted fact that Wilcox relied on

               Steam to explain how a power plant and boiler operate. Rather, paragraph 41 of

               the First Wilcox Report simply uses a figure taken from Steam as an illustrative

               tool and does not rely upon it to explain operations. D.I. # 75, First Wilcox


                                                35
              Report ¶ 41.

         81. Steam contains the following Figure:




    Dkt. 35-15 (Steam) at pg. 15 of 29.

              Response:      Undisputed that Steam contains this figure; that does not make

              Steam or Figure 7 admissible for all purposes, however.

          82. Dr. Wilcox explained that Figure 4 from Steam, depicted below, is “an example
of typical coal-fired power plant with controls for Nox, Sox, and particulate matter removal.”
Dkt. 75, First Expert Report of Jennifer L. Wilcox, Ph.D., ¶ 41; C. Klingman Decl. ¶ 11 (Exhibit
10) (STEAM It’s Generation and Use 9 (Babcock & Wilcox eds., 41st ed. 2005, Plate 8).




              Response:      Disputed in part. Disputed that the figure depicted in Pl. PFF ¶ 82

              is “Figure 4 from Steam.” Rather, the record shows that the figure is “Figure 4”


                                               36
              from Wilcox’s First Expert Report. D.I. # 75, First Wilcox Report ¶ 41.

              Undisputed that Wilcox explained that the figure depicted in Pl. PFF ¶ 82 is “an

              example of a typical coal-fired power plant with controls for NOx, SOx, and

              particulate matter removal.”

          83. Dr. Wilcox testified that “[t]his configuration was typical as of February 2002.”
Dkt. 75, First Expert Report of Jennifer L. Wilcox, Ph.D., ¶ 41; C. Klingman Decl. ¶ 11 (Exhibit
10) (STEAM It’s Generation and Use 9 (Babcock & Wilcox eds., 41st ed. 2005, Plate 8).

              Response:       Undisputed.

         84. Combustion occurs in the area where the pulverized coal is injected into the
furnace. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 56,
58.

              Objection:      Pl. PFF ¶ 84 is vague and ambiguous. Plaintiffs have not defined

              “the pulverized coal,” “injected,” “area,” “combustion,” or “the furnace,” and it is

              not clear how the terms are being used in this asserted fact. Also, the term

              “injected” is hotly contested in this litigation. D.I. # 82, Amended Joint Table of

              Terms Requiring Construction at 2. It is not clear how Plaintiffs are using the

              term in this factual situation.

              Response:       Disputed. Combustion takes place both in the combustion zone

              and where the pulverized coal is injected. D.I. # 75, First Wilcox Report ¶ 42.

          85. The combustion of the coal produces flue gas, which flows up in the furnace and
then on through the system. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶¶ 56-57.

              Objection:      Pl. PFF ¶ 85 is vague and ambiguous. Plaintiffs have not defined

              “flue gas,” “the furnace” or “the system,” and it is not clear how the terms are

              being used in this asserted fact. Also, the term “flue gas” is hotly contested in this

              litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2.

              It is not clear how Plaintiffs are using the term in this factual situation. Pl. PFF

                                                37
              ¶ 85 also violates the Court’s Standing Order on Motions for Summary Judgment,

              Sec. I.B.3, because it asserts multiple factual propositions within the same

              numbered paragraph, and Sec. I.B.6, because it simply recites Plaintiffs’

              argument.

              Response:      Disputed. Flue gas does not “flow up in the furnace.” Rather, flue

              gas is the gas in the region from above the combustion zone through the stack

              outlet that results from the substantially-complete combustion of coal. D.I. # 82,

              Joint Amended Claim Terms; D.I. # 108, Def. PFF ¶¶ 234–244, 299 (D.I. # 35-9,

              Respondent Hazelmere’s Brief (Dec. 20, 2012), at 407, 408; D.I. # 76, Second

              Wilcox Report ¶¶ 16, 27, 28, 46, 47; D.I. # 75, First Wilcox Report ¶¶ 42, 98–

              101; D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 189, COMBUSTION ENGINEERING:

              A REFERENCE BOOK ON FUEL BURNING AND STEAM GENERATION (G. Fryling, ed.,

              1967), at B–13); D.I. # 91, Lokenvitz Dep. 99:18–25.

         86. As the flue gas passes up and out the furnace, it passes through collections of
pipes suspended into the path of the flue gas flow. Dkt. 72, Opening Expert Report of Andrew
Fry, Ph.D. Regarding Infringement, ¶ 60.

              Objection:     Pl. PFF ¶ 86 is vague and ambiguous. Plaintiffs have not defined

              “the flue gas,” “the furnace” or “the flue gas flow,” and it is not clear how the

              terms are being used in this asserted fact. Also, the term “the flue gas” is hotly

              contested in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

              Construction at 2. It is not clear how Plaintiffs are using the term in this factual

              situation. Additionally, Pl. PFF ¶ 86 violates the Court’s Standing Order on

              Motions for Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’

              argument.

              Response:      Disputed. Flue gas does not “pass up” the furnace.” Rather, flue

                                                38
              gas is created in the region above the combustion zone, and passes through the

              stack outlet. D.I. # 82, Joint Amended Claim Terms; D.I. # 108, Def. PFF

              ¶¶ 234–241, 299 (D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at

              407, 408; D.I. # 75, First Wilcox Report ¶¶ 42, 98–101; D.I. # 76, Second Wilcox

              Report ¶¶ 16, 27, 28, 46, 47; D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 189,

              COMBUSTION ENGINEERING: A REFERENCE BOOK ON FUEL BURNING AND STEAM

              GENERATION (G. Fryling, ed., 1967), at B–13); D.I. # 91, Lokenvitz Dep. 99:18–

              25.

        87. These include the “Platen Secondary Superheater,” the “Intermediate Secondary
Superheater,” “Final Secondary Superheater,” and so on. Dkt. 72, Opening Expert Report of
Andrew Fry, Ph.D. Regarding Infringement, ¶ 60.

              Objection:     Pl. PFF ¶ 87 is vague and ambiguous. Plaintiffs have not defined

              “these,” and it is not clear how the terms are being used in this asserted fact.

              Additionally, Pl. PFF ¶ 87 violates the Court’s Standing Order on Motions for

              Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not correctly

              identify with specificity where in the record the evidence is located.

              Response:      Disputed as unsupported. Pl. PFF ¶ 87 is taken out of context.

              Additionally, the report cited does not stand for the proposition asserted in PFF

              ¶ 87. For example, the First Fry Report does not use the words “Platen Secondary

              Superheater,” “Intermediate Secondary Superheater,” or “Final Secondary

              Superheater.” D.I. # 72, First Fry Report.

         88. As the flue gas passes out of the boiler, it then passes through various filtration
systems. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 62–
67.

              Objection:     Pl. PFF ¶ 88 is vague and ambiguous. Plaintiffs have not defined

              “the flue gas” or “the boiler,” and it is not clear how the terms are being used in

                                                39
              this asserted fact. Also, the term “the flue gas” is hotly contested in this litigation.

              D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2. It is not

              clear how Plaintiffs are using the term in this factual situation. Additionally, the

              cited document does not state that any particular plant contains more than one

              filtration system.

              Response:       Undisputed based on Defendants’ understanding of “flue gas” and

              if Pl. PFF ¶ 88 is understood to encompass a unit that contains just one filtration

              system.

         89. The filtered flue gas then passes out the smokestack. Dkt. 72, Opening Expert
Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 67.

              Objection:      Pl. PFF ¶ 89 is vague and ambiguous. Plaintiffs have not defined

              “[t]he filtered flue gas,” and it is not clear how the term is being used in this

              asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

              D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2. It is not

              clear how Plaintiffs are using the term in this factual situation.

              Response:       Disputed in part. Disputed that flue gas passed “out” the

              smokestack. Rather, flue gas ceases to exist once it passes through the stack

              outlet. D.I. # 82, Joint Amended Claim Terms; D.I. # 108, Def. PFF ¶¶ 239, 265,

              284 (D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 408;

              D.I. # 35-10, Decision on Appeal (Dec. 17, 2013) at 368; D.I. # 90, Mark Decl.

              (Apr. 16, 2019) Ex. 189, COMBUSTION ENGINEERING: A REFERENCE BOOK ON

              FUEL BURNING AND STEAM GENERATION (G. Fryling, ed., 1967), at B–13; First

              Wilcox Report ¶¶ 100–101). Undisputed that flue gas does pass through the

              smokestack.


                                                40
         90. An illustration of what happens inside the furnace portion is shown in the figure
below:




    C. Klingman Decl. ¶ 14 (Exhibit 13) (WPS_00005391–6160) at 5590.

              Objection:     Pl. PFF ¶ 90 is vague and ambiguous. Plaintiffs have not defined

              “[w]hat happens” or “furnace.”

              Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the manual

              for Weston’s CE Boiler at WPS_00005590—does not support the stated

              proposition that the figure depicted in Pl. PFF ¶ 90 depicts “what happens inside

              the furnace portion.” D.I. # 104, Klingman Decl. Ex. 13 at WPS_00005590;

              D.I. # 59, Hujet Dep. 97:24‒99:12. Additionally, Pl. PFF ¶ 90 purports to provide

              scientific, technical, and specialized knowledge, but Plaintiffs fail to support the

              assertion with competent expert opinion. Rather, Plaintiffs cite the declaration of

              Klingman alone to sponsor the document. Klingman does not have the requisite

              personal knowledge to testify about the topic. Nor is Klingman a timely disclosed

              or qualified expert on the topic. Accordingly, this evidence is inadmissible

              hearsay and unqualified expert opinion and should be excluded per Fed. R. Civ. P.

                                                41
              26(a)(2)(D) and 37(c), Fed. R. Evid. 702, and Fed. R. Evid. 802.

         91. United States Patent No. U.S. 6,206,685 contains the following figure:




    C. Klingman Decl. ¶ 32 (Exhibit 31).

              Response:      Undisputed that the patent contains the figure; that does not make

              the patent or the figure admissible for all purposes, however.

          92. Both Defendant Weston and Columbia use what are called “tangentially-fired
boilers” made by Combustion Engineering (CE). While they vary a bit in size, their overall
configuration and operation are substantially similar. This figure is taken from the manual for
Weston’s CE boiler. These boilers are large, generally having a square cross-section 50ft on each
side, and being about 120 feet tall. Coal is injected from each corner at an angle, which causes
the combustion process to better mix. C. Klingman Decl. ¶ 14 (Exhibit 13) (WPS_00005391–
6160) at 5590; Dkt. 72, First Report of Dr. Fry, ¶ 58.

              Objection:     Pl. PFF ¶ 92 is vague and ambiguous. Plaintiffs have not defined

              “a bit,” “substantially similar,” “[t]his figure,” “injected” or “the combustion

              process,” and it is not clear how the terms are being used in this asserted fact.

              Also, the term “injected” is hotly contested in this litigation. D.I. # 82, Amended

              Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

              are using the term in this factual assertion. Additionally, Pl. PFF ¶ 92 violates the

              Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.3, because it

                                                42
               asserts multiple factual propositions within the same numbered paragraph.

               Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the manual for Weston’s CE Boiler at WPS_00005590 and the

               First Fry Report at ¶ 58—does not support the stated proposition that the boilers

               at issue in the litigation are “substantially similar” or that “these boilers are large,

               generally having a square cross-section 50ft on each side, and being about 120

               feet tall.” Rather, the record shows coal is injected from each corner at an angle,

               which causes the combustion process to better mix. D.I. # 104, Klingman Decl.

               Ex. 13 at WPS_00005590; D.I. # 72, First Fry Report ¶ 58. Nor do Plaintiffs

               offer any evidence to support their assertion that Defendant Columbia also “use[s]

               what are called ‘tangentially-fired boilers’ made by Combustion Engineering

               (CE).” Finally, the manual for Weston’s CE Boiler is inadmissible hearsay and

               should be excluded per Fed. R. Evid. 802.

          93. In the figure on the left, the combustion process is illustrated to show that it is a
swirling fireball where the coal is combusting in the boiler (in the combustion zone of the
boiler’s furnace) which contains: (1) combusting pulverized coal; (2) air which was used to inject
the pulverized coal; (3) and the flue gas resulting from the combustion, which contains a mix of
gaseous byproducts; and (4) solid residual byproducts of combustion, which include heavier
residual products called “bottom ash” and lighter residual products called “fly ash.” The flue gas
permeates every part of the furnace and the boiler. Dkt. 72, First Report of Dr. Fry, ¶¶ 55-58.

               Objection:      Pl. PFF ¶ 93 is vague and ambiguous. Plaintiffs have not

               identified any figure or defined “the figure on the left,” “the combustion process,”

               “where the coal is combusting in the boiler,” “the combustion zone of the boiler’s

               furnace,” “inject,” “the flue gas,” “the combustion,” “the furnace” or “the boiler,”

               and it is not clear how the terms are being used in this asserted fact. Also, the

               terms “inject” and “flue gas” are hotly contested in this litigation. D.I. # 82,

               Amended Joint Table of Terms Requiring Construction at 2. It is not clear how

                                                  43
          Plaintiffs are using the terms in this factual assertion. Additionally, Pl. PFF ¶ 93

          violates the Court’s Standing Order on Motions for Summary Judgment, Sec.

          I.B.3, because it asserts multiple factual propositions within the same numbered

          paragraph, Sec. I.B.6, because it simply recites Plaintiffs’ argument, and Secs.

          I.B.4 and I.C.1, because the citation does not correctly identify with specificity

          where in the record the evidence is located.

          Response:      Disputed as unsupported. Plaintiffs’ cited evidence—paragraphs

          55–58 of the First Fry Report—does not support the stated proposition. The cited

          paragraphs do not appear to refer to the figure referenced in Pl. PFF ¶ 93.

    94. Steam depicts the following figure (“Steam Figure 15”):




C. Klingman Decl. ¶ 11 (Exhibit 10) (Steam), pg. 6-19.

          Response:      Undisputed that Steam contains Figure 15; that does not make

                                           44
              Steam or Figure 15 admissible for all purposes, however.

          95. Steam Figure 15 is titled “Numerical modeling results of furnace temperature
profiles for a typical 775 MW bituminous coal-fired boiler.” C. Klingman Decl. ¶ 11 (Exhibit 10)
(Steam), pg. 6-19.

              Response:       Undisputed that Steam Figure 15 is so titled; that does not make

              Steam or Figure 15 admissible for all purposes, however.

        96. Steam Figure 15 depicts the range of temperatures of flue gas in the boiler. C.
Klingman Decl. ¶ 11 (Exhibit 10) (Steam), pg. 6-19.

              Objection:      Pl. PFF ¶ 96 is vague and ambiguous because Plaintiffs have not

              defined “flue gas” or “the boiler,” and it is not clear how the terms are being used

              in this asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

              D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2. It is not

              clear how Plaintiffs are using the term in this factual assertion.

              Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

              cited evidence—Steam at 6–19—does not support the stated proposition that

              “Steam Figure 15 depicts the range of temperatures of flue gas in the boiler.”

              Additionally, Plaintiffs have not offered competent testimony to support the stated

              proposition. Pl. PFF ¶ 96 purports to provide scientific, technical, and specialized

              knowledge, but Plaintiffs fail to support the assertion with competent expert

              opinion. Rather, Plaintiffs cite the declaration of Klingman and an unsponsored

              exhibit. Klingman does not have the requisite personal knowledge to testify about

              the topic. Nor is Klingman a timely disclosed or qualified expert on the topic.

              Accordingly, this evidence is inadmissible hearsay and unqualified expert opinion

              and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c), Fed. R. Evid.

              702, and Fed. R. Evid. 802.


                                                45
         97. Weston Unit 3’s boiler is a tangentially-fired boiler. Dkt. 72, Opening Expert
Report of Andrew Fry, Ph.D. Regarding Infringement at ¶ 168.

               Response:      Undisputed.

          98. The following figure (“Figure 7”) is from the publication titled “CFD
Investigation of Combustion in 660MW Tangential Fired Boiler.” C. Klingman Decl. ¶ 12
(Exhibit 11) (“AshishFande Article”), pg. 904.

               Response:      Undisputed that “CFD Investigation of Combustion in 660MW

               Tangential Fired Boiler” contains Figure 7; that does not make that publication or

               Figure 7 admissible for all purposes, however.

          99. Figure 7 is titled “Fig.7. Temperature fields in a coal fired furnace (a) along
vertical section (b) along horizontal section. C. Klingman Decl. ¶ 12 (Exhibit 11) (“AshishFande
Article”), pg. NALC01062784.

               Response:      Undisputed that “CFD Investigation of Combustion in 660MW

               Tangential Fired Boiler” Figure 7 is so titled; that does not make that publication

               or Figure 7 admissible for all purposes, however.

        100. Figure 7 depicts the flue gas temperature profile in a tangentially-fired boiler. C.
Klingman Decl. ¶ 12 (Exhibit 11) (“AshishFande Article”), pg. NALC01062784.

               Objection:     Pl. PFF ¶ 100 is vague and ambiguous because Plaintiffs have not

               defined “Figure 7” or the “flue gas temperature profile,” and it is not clear how

               the terms are being used in this asserted fact. Also, the term “flue gas” is hotly

               contested in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

               Construction at 2. It is not clear how Plaintiffs are using the term in this factual

               assertion.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the

               AshishFande Article at NALC01062784—does not support the stated proposition

               that “Figure 7 depicts the flue gas temperature profile in a tangentially-fired

               boiler.” Additionally, Pl. PFF ¶ 90 purports to provide scientific, technical, and

                                                 46
               specialized knowledge, but Plaintiffs fail to support the assertion with competent

               expert opinion. Rather, Plaintiffs cite the declaration of Klingman and an

               unsponsored exhibit. Klingman does not have the requisite personal knowledge

               to testify about the topic. Nor is Klingman a timely disclosed or qualified expert

               on the topic. Accordingly, this evidence is inadmissible hearsay and unqualified

               expert opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c),

               Fed. R. Evid. 702, and Fed. R. Evid. 802.

          101. The following figure (“Figure 6”) is from the publication titled “CFD
Investigation of Combustion in 660MW Tangential Fired Boiler.” C. Klingman Decl. ¶ 12
(Exhibit 11) (“AshishFande Article”), pg. 902.




               Response:       Undisputed that “CFD Investigation of Combustion in 660MW

               Tangential Fired Boiler” contains Figure 6; that does not make that publication or

               Figure 6 admissible for all purposes, however.

          102. Figure 6 is titled “Fig. 6. Streamline of the flue gas and coal particle (a) isometric
view (b) top view. C. Klingman Decl. ¶ 12 (Exhibit 11) (“AshishFande Article”), pg. 902.

               Response:       Undisputed that “CFD Investigation of Combustion in 660MW

               Tangential Fired Boiler” Figure 6 is so titled; that does not make that publication

               or Figure 6 admissible for all purposes, however.


                                                 47
        103. Figure 6 depicts the flue gas in the furnace. C. Klingman Decl. ¶ 12 (Exhibit 11)
(“AshishFande Article”), pg. 902.

                Objection:     Pl. PFF ¶ 103 is vague and ambiguous because Plaintiffs have not

                defined “Figure 6,” “the flue gas” or “the furnace,” and it is not clear how the

                terms are being used in this asserted fact. Also, the term “the flue gas” is hotly

                contested in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

                Construction at 2. It is not clear how Plaintiffs are using the term in this factual

                assertion.

                Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the

                AshishFande Article at 902—does not support the stated proposition that “Figure

                6 depicts the flue gas in the furnace.” Additionally, Pl. PFF ¶ 103 purports to

                provide scientific, technical, and specialized knowledge, but Plaintiffs fail to

                support the assertion with competent expert opinion. Rather, Plaintiffs cite the

                declaration of Klingman and an unsponsored exhibit. Klingman does not have the

                requisite personal knowledge to testify about the topic. Nor is Klingman a timely

                disclosed or qualified expert on the topic. Accordingly, this evidence is

                inadmissible hearsay and unqualified expert opinion and should be excluded per

                Fed. R. Civ. P. 26(a)(2)(D) and 37(c), Fed. R. Evid. 702, and Fed. R. Evid. 802.

           104. Below is Fig.5 (Wilcox Exh 6 from Himiachandra depicting path lines in the
furnace.




                                                  48
C. Klingman Decl. ¶ 5 (Exhibit 4) (“Himianchandra), Fig. 6.

          Objection:      Pl. PFF ¶ 104 is vague and ambiguous because Plaintiffs have not

          defined “path lines” or “the furnace,” and it is not clear how the terms are being

          used in this asserted fact.

          Response:       Undisputed that Himianchandra contains a Figure 6; that does not

          make that publication or Figure 6 admissible for all purposes, however.

          Additionally, Pl. PFF ¶ 104 is disputed in that it purports to provide scientific,

          technical, and specialized knowledge, but Plaintiffs fail to support the assertion

          with competent expert opinion. Rather, Plaintiffs cite the declaration of

          Klingman and an unsponsored exhibit. Klingman does not have the requisite

          personal knowledge to testify about the topic. Nor is Klingman a timely disclosed

          or qualified expert on the topic. Accordingly, this evidence is inadmissible

          hearsay and unqualified expert opinion and should be excluded per Fed. R. Civ. P.

          26(a)(2)(D) and 37(c), Fed. R. Evid. 702, and Fed. R. Evid. 802.




                                            49
         105. In Weston Unit 3, there are five levels of burners spaced vertically, as shown
below.




    C. Klingman Decl. ¶ 13 (Exhibit 12) (WPL_00000717, Lokenvitz Exhibit 8).




                                               50
         106.




          107. Pulverized Refined Coal injected by the lowest injector will combust there, and
the resulting flue gas will necessarily flow up past the higher injectors. Dkt. 72 (Opening Expert
Report of Andrew Fry, Ph.D. Regarding Infringement) at ¶¶ 164–166.

                Objection:    Pl. PFF ¶ 107 is vague and ambiguous because Plaintiffs have not

                defined “Pulverized Refined Coal,” “injected,” “combust,” or “the resulting flue

                                                51
               gas,” and it is not clear how the terms are being used in this asserted fact. Also,

               the terms “flue gas” and “injected” are hotly contested in this litigation. D.I. # 82,

               Amended Joint Table of Terms Requiring Construction at 2. It is not clear how

               Plaintiffs are using the terms in this factual assertion. Furthermore, Pl. PFF ¶ 107

               violates the Court’s Standing Order on Motions for Summary Judgment, Sec.

               I.B.3, because it asserts multiple factual propositions within the same numbered

               paragraph, and Sec. I.B.6, because it simply recites Plaintiffs’ argument.

               Response:      Disputed.




        108. Coal-fired power plants are a key part of the nation’s electric power. Dkt. 72,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement at ¶ 75.

               Response:      Undisputed with Defendants’ understanding that “nation’s electric

               power” refers to “nation’s electric power supply.”

         109. Coal-fired power plants are one of the nation’s largest sources of mercury
emissions. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement at
¶¶ 71, 75.

               Response:      Disputed as unsupported. The First Fry Report does not provide a

               source for the statement that coal-fired power plants are one of the nation’s largest

               sources of mercury emissions. Accordingly, the cited opinion is unreliable and

               should be excluded per Fed. R. Evid. 702.

          110. Mercury is contained at various concentrations in native coal used by power
plants. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement at ¶ 66,
68; Dkt. 75, First Expert Report of Jennifer L. Wilcox, Ph.D. at ¶ 49.

               Response:      Undisputed.

         111. As coal is combusted, mercury is released into the flue gas in its elemental form,
which is very difficult to capture. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D.

                                                 52
Regarding Infringement at ¶ 66.

               Objection:      Pl. PFF ¶ 111 is vague and ambiguous because Plaintiffs have not

               defined “the flue gas” or “difficult,” and it is not clear how the terms are being

               used in this asserted fact. Also, the term “flue gas” is hotly contested in this

               litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2.

               It is not clear how Plaintiffs are using the term in this factual assertion.

               Furthermore, Pl. PFF ¶ 111 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:       Disputed. The product formed upon combustion is combustion

               gas, not flue gas. The record shows that flue gas is not created in the combustion

               zone. D.I. # 75, First Wilcox Report ¶¶ 42‒43, 98–101; D.I. # 76, Second Wilcox

               Report ¶ 46.

         112. Mercury emitted from a power plant stack will stay in the atmosphere until it is
eventually converted to an oxidized form, is captured by moisture, precipitates and is collected in
waterways where it is further converted to an organometallic and metabolized by fish. Dkt. 72,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement at ¶ 66.

               Objection:      Pl. PFF ¶ 112 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:       Disputed as unsupported and contrary to the evidence. The First

               Fry Report indicated that not all mercury emitted from a power plant will

               eventually be converted to an organometallic; some will be converted to

               methylmercury. D.I. # 72, First Fry Report ¶ 72. Moreover, the record does not

               support that all mercury emitted from power plants stacks will be metabolized by


                                                 53
               fish.

        113. Mercury can be toxic to humans. Dkt. 72, Opening Expert Report of Andrew Fry,
Ph.D. Regarding Infringement at ¶ 66.

               Response:       Undisputed.

         114. The Environmental Protection Agency has discussed the toxicity of mercury:

               The United States Environmental Protection Agency (EPA) in its Utility Air
               Toxins Report to Congress-February 1998 concluded that “mercury from coal-
               fired power plants is a serious concern. Power plants account for about 52 tons
               of annual manmade mercury emissions in the country.” The report states that EPA
               has been unable to identify any currently feasible, commercially available
               technology for reducing these emissions. It recommends “further evaluation of
               potential control strategies” (see www.epa.gov/region2/heath/mercury.htm).

               The United States Department of Energy (DOE) indicated that it “wants
               to develop a wider array of mercury control options for power plants that
               can reliably reduce emissions by 50 to 70% by 2005 and 90% by 2010.”
               (See www.netl.doe.gov/publications/press/2001/tl_mercuryse12.html)

    Dkt. 35-1, ’692 Patent, 1:10-26.

               Response:       Undisputed that the patent contains the statement from the EPA;

               that does not make the patent or the statement admissible for all purposes,

               however.

          115. The invention of the ’692 Patent addresses the problem that it is difficult to filter
and remove elemental mercury found in flue gas in a way that did not require adding expensive
particulate collection systems or plant modifications, and did not render the resulting fly ash
unusable for cement manufacture. Dkt. 35-1, ’692 Patent, 1:10–3:52.

               Objection:      Pl. PFF ¶ 115 is vague and ambiguous because Plaintiffs have not

               defined “flue gas” or “the resulting fly ash,” and it is not clear how the terms are

               being used in this asserted fact. Also, the term “flue gas” is hotly contested in this

               litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2.

               It is not clear how Plaintiffs are using the term in this factual assertion.

               Additionally, Pl. PFF ¶ 115 violates the Court’s Standing Order on Motions for


                                                 54
               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph, and Sec. I.B.6, because it simply recites

               Plaintiffs’ argument.

               Response:      Disputed. The ’692 Patent does not cover an innovative process

               because the ’692 Patent claims are directed to natural phenomena for which there

               is no innovative process and there is no new or non-obvious invention claimed in

               that patent. D.I. # 108, Def. PFF ¶ 342 (D.I. # 35-1, ’692 Patent, at Abstract,

               Claims 1 and 19; D.I. # 35-3, Oehr Decl. (May 17, 2016) ¶ 7); D.I. # 108, Def.

               PFF ¶¶ 443‒448 (D.I. # 75, First Wilcox Report ¶¶ 154, 207, 210; D.I. # 73,

               Second Fry Report ¶¶ 168, 217). Additionally, Pl. PFF ¶ 115 purports to provide

               scientific, technical, and specialized knowledge, but Plaintiffs fail to support the

               assertion with competent expert opinion. Rather, Plaintiffs cite the ’692 Patent,

               which is not sponsored by sworn testimony. Accordingly, this evidence is an

               undisclosed and unqualified expert opinion and should be excluded per Fed. R.

               Civ. P. 26(a)(2)(D) and 37(c). Finally, that the patent contains this assertion does

               not make the patent or the assertion admissible for all purposes.

         116. Mr. Oehr, the inventor of the ’692 Patent, is a scientist with over thirty years of
experience in chemical and electrochemical research and development. Dkt. 35-3, Declaration of
Klaus Oehr, ¶¶ 1–3; Dkt. 63, Deposition Transcript of Klaus H. Oehr, dated January 17, 2019 at
17:23-18:10; Declaration of C. Klingman at ¶¶ 15–19 (Exhibits 14–18) (Oehr Exhibits 12–16).

               Objection:     Pl. PFF ¶ 116 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:      Disputed in part. Disputed that Oehr is the inventor of the ’692

               Patent. Oehr is the named inventor of the ’692 Patent, not the inventor of the


                                                 55
               purported claimed invention. D.I. # 35-1, ’692 Patent. Undisputed that Oehr is a

               scientist with over 30 years of experience in chemical and electrochemical

               research and development.

         117. Mr. Oehr is the inventor of numerous chemical products and processes. Dkt. 35-3,
Declaration of Klaus Oehr, ¶¶ 1–3; Dkt. 63, Deposition Transcript of Klaus H. Oehr, dated
January 17, 2019 at 17:23-18:10; Declaration of C. Klingman at ¶¶ 15–19 (Exhibits 14–18)
(Oehr Exhibits 12–16).

               Response:      Disputed as unsupported. Oehr is the named inventor of some

               patents, but there is no evidence that Oehr invented “numerous chemical products

               and processes.” D.I. # 104, Klingman Decl. Exs. 14‒18, ¶¶ 15–19 (Oehr Exhibits

               12–16).

           118. While working on the development of other pollution controls for flue gases, Mr.
Oehr conceived that molecular halogens, including molecular bromine (Br2), will combine with
elemental mercury to form mercuric bromide (HgBr2), and that mercuric bromide will adsorb to
alkaline solid particles, which then can be more easily filtered out of the flue gas by the power
plant’s filtration systems. Dkt. 35-1, ’692 Patent at 1:10–3:52; Dkt. 35-3, Declaration of Klaus
Oehr at ¶¶ 4–5.

               Objection:     Pl. PFF ¶ 118 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:      Disputed as unsupported. Oehr did not conceive of the chemistry

               behind the ’692 Patent because the ’692 Patent claims are directed to natural

               phenomena for which there is no inventor and there is no new or non-obvious

               invention claimed in that patent. D.I. # 108, Def. PFF ¶ 342 (D.I. # 35-1, ’692

               Patent, at Abstract, Claims 1 and 19; D.I. # 35-3, Oehr Decl. (May 17, 2016) ¶ 7);

               D.I. # 108, Def. PFF ¶¶ 443‒448 (D.I. # 75, First Wilcox Report ¶¶ 154, 207, 210;

               D.I. # 73, Second Fry Report ¶¶ 168, 217). Additionally, Pl. PFF ¶ 118 purports

               to provide scientific, technical, and specialized knowledge, but Plaintiffs fail to

                                                 56
              support the assertion with competent expert opinion. Rather, Plaintiffs cite to the

              declaration of Oehr, who is not a timely disclosed or qualified expert on the topic.

              Accordingly, this evidence should be excluded per Fed. R. Civ. P. 26(a)(2)(D)

              and 37(c) & Fed. R. Evid. 702.

         119. Mr. Oehr realized that molecular halogens, such as molecular bromine, are highly
corrosive, and injecting molecular bromine into flue gas contributes to corrosion within the
power plant. Dkt. 35-3, Declaration of Klaus Oehr.

              Objection:     Pl. PFF ¶ 119 is vague and ambiguous because Plaintiffs have not

              defined “highly corrosive,” “injecting,” or “flue gas,” and it is not clear how the

              terms are being used in this asserted fact. Also, the terms “injecting” and “flue

              gas” are hotly contested in this litigation. D.I. # 82, Amended Joint Table of

              Terms Requiring Construction at 2. It is not clear how Plaintiffs are using the

              terms in this factual assertion. Furthermore, Pl. PFF ¶ 119 violates the Court’s

              Standing Order on Motions for Summary Judgment, Sec. I.B.3, because it asserts

              multiple factual propositions within the same numbered paragraph, and Secs.

              I.B.4 and I.C.1, because the citation does not identify with specificity where in the

              record the evidence is located.

              Response:      Disputed as unsupported. The evidence cited—the declaration of

              Oehr—does not demonstrate that “molecular halogens, such as molecular

              bromine, are highly corrosive, and injecting molecular bromine into flue gas

              contributes to corrosion within the power plant.” For example, neither the word

              “corrosive” nor the word “corrosion” appear in the declaration. D.I. # 35-3, Decl.

              of Oehr. Additionally, Pl. PFF ¶ 119 purports to provide scientific, technical, and

              specialized knowledge, but Plaintiffs fail to support the assertion with competent

              expert opinion. Rather, Plaintiffs cite to the declaration of Oehr, who is not a

                                                57
               timely disclosed or qualified expert on the topic. Accordingly, this evidence

               should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c).

           120. Part of Mr. Oehr’s inventive process covered by the ’692 Patent claims was to
inject a “thermolabile molecular bromine precursor.” See, e.g., Dkt. 35-1, ’692 Patent at claim 1
and claim 19; Dkt. 35-3, Declaration of Klaus Oehr at ¶ 4.

               Objection:     Pl. PFF ¶ 120 is vague and ambiguous because Plaintiffs have not

               defined “inject,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “inject” is hotly contested in this litigation. D.I. # 82, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual assertion. Further, Pl. PFF ¶ 120 is vague and

               ambiguous because it lacks a comprehensible sentence structure. Finally, Pl. PFF

               ¶ 120 violates the Court’s Standing Order on Motions for Summary Judgment,

               Sec. I, because it uses legal characterization with a reference to the “inventive

               process covered by the ’692 Patent claims.”

               Response:      Disputed as unsupported and contrary to the evidence. The ’692

               Patent does not cover an innovative process, because the ’692 Patent claims are

               directed to natural phenomena for which there is no innovative process, and there

               is no new or non-obvious invention claimed in that patent. D.I. # 108, Def. PFF

               ¶ 342 (D.I. # 35-1, ’692 Patent, at Abstract, Claims 1 and 19; D.I. # 35-3, Oehr

               Decl. (May 17, 2016) ¶ 7); D.I. # 108, Def. PFF ¶¶ 443‒448 (D.I. # 75, First

               Wilcox Report ¶¶ 154, 207, 210; D.I. # 73, Second Fry Report ¶¶ 168, 217).

               Additionally, Pl. PFF ¶ 120 purports to provide scientific, technical, and

               specialized knowledge, but Plaintiffs fail to support the assertion with competent

               expert opinion. Rather, Plaintiffs cite to the ’692 Patent and the declaration of

               Oehr, neither of which are timely disclosed or qualified expert opinions on the

                                                 58
               topic. Accordingly, this evidence should be excluded per Fed. R. Civ. P.

               26(a)(2)(D) and 37(c) and Fed. R. Evid. 702.

          121. The parties agreed that “thermolabile molecular bromine precursor” is “a bromide
compound that decomposes at flue gas temperatures typical of coal-fired power plants which will
lead to and result in the formation of molecular bromine (Br2).” D.I. # 82, Amended Joint Table
of Terms Requiring Construction at p.3.

               Response:      Undisputed.

         122. The term “thermolabile” simply refers to a compound that breaks down, or
decomposes, under heat. In the Reexamination of the ’692 Patent, the Patent and Trademark
Appeal Board adopted the definition provided by Webster’s Third New International Dictionary
2373 (1993), which provides: “unstable when heated.” Dkt. 35-10 (PTAB Decision at 9) at pg.
370 of 423.

               Objection:     Pl. PFF ¶ 122 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:      Disputed as unsupported by admissible evidence. To the extent

               Webster’s Third New International Dictionary is offered to prove the meaning of

               the word “thermolabile,” the evidence is inadmissible hearsay and should be

               excluded per Fed. R. Evid. 802.

         123. The innovative process of the ’692 Patent involves the injection into flue gas of a
molecular bromine precursor, which is thermolabile at flue gas temperatures, so that the
precursor will decompose, and the results of the decomposition will lead to and result in the
formation of molecular bromine. Dkt. 35-1, ’692 Patent at claims 1 and 19; Dkt. 35-3,
Declaration of Klaus Oehr at ¶¶ 4–6.

               Objection:     Pl. PFF ¶ 123 is vague and ambiguous because Plaintiffs have not

               defined “injection,” “flue gas,” “molecular bromine precursor,” “thermolabile,” or

               “flue gas temperatures,” and it is not clear how the terms are being used in this

               asserted fact. Also, the terms “injection” and “flue gas” are hotly contested in this

               litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2.


                                                 59
               It is not clear how Plaintiffs are using the term in this factual assertion.

               Furthermore, Pl. PFF ¶ 123 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph, and Sec. I.B.6, because it simply recites

               purported expert testimony and Plaintiffs’ argument.

               Response:       Disputed as unsupported and contrary to the evidence. The

               innovative process of the ’692 Patent is set forth in the claims. Pl. PFF ¶ 123 does

               not quote the language of any claim and Plaintiffs’ summary of the claims is out

               of context and incomplete. The relevant sections of claim 19 read, “bromide

               compound that is a thermolabile molecular bromine precursor.” D.I. # 35-1, ’692

               Patent, at Claim 19. Moreover, the ’692 Patent does not cover an innovative

               process, because the ’692 Patent claims are directed to natural phenomena for

               which there is no innovative process, and there is no new or non-obvious

               invention claimed in that patent. D.I. # 108, Def. PFF ¶ 342 (D.I. # 35-1, ’692

               Patent, at Abstract, Claims 1 and 19; D.I. # 35-3, Decl. of Oehr (May 17, 2016)

               ¶ 7); D.I. # 108, Def. PFF ¶¶ 443‒448 (D.I. # 75, First Wilcox Report ¶¶ 154, 207,

               210; D.I. # 73, Second Fry Report ¶¶ 168, 217). Additionally, Pl. PFF ¶ 123

               purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

               fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

               to the ’692 Patent and the declaration of Oehr, neither of which are timely

               disclosed or qualified expert opinions on the topic. Accordingly, this evidence

               should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c).

          124. In turn, this molecular bromine will combine with the elemental mercury in the
flue gas to form mercuric bromide, which then will adsorb onto provided solid alkaline particles.


                                                 60
Dkt. 35-1, ’692 Patent at claims 1 and 19; Dkt. 35-3, Declaration of Klaus Oehr at ¶¶ 4–6.

              Objection:      Pl. PFF ¶ 124 is vague and ambiguous because Plaintiffs have not

              defined “this molecular bromine” or “the flue gas,” and it is not clear how the

              terms are being used in this asserted fact. Also, the term “the flue gas” is hotly

              contested in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

              Construction at 2. It is not clear how Plaintiffs are using the term in this factual

              assertion. Additionally, Pl. PFF ¶ 124 violates the Court’s Standing Order on

              Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple factual

              propositions within the same numbered paragraph, and Sec. I.B.6, because it

              simply recites a purported expert’s opinion and Plaintiffs’ argument.

              Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 124

              purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

              fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

              to the ’692 Patent and the declaration of Oehr, neither of which are timely

              disclosed or qualified expert opinions on the topic. Accordingly, this evidence

              should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c).

          125. These mercury containing particles then can be successfully from the flue gas by
the particulate collection devices. Dkt. 35-1, ’692 Patent at claims 1 and 19; Dkt. 35-3,
Declaration of Klaus Oehr at ¶¶ 4–6.

              Objection:      Pl. PFF ¶ 125 is vague and ambiguous because Plaintiffs have not

              defined “[t]hese mercury containing particles,” “the flue gas,” or “the particulate

              collection devices,” and it is not clear how the terms are being used in this

              asserted fact. Further, Pl. PFF ¶ 125 is vague and ambiguous because it lacks a

              comprehensible structure. Also, the term “the flue gas” is hotly contested in this

              litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2.

                                                61
               It is not clear how Plaintiffs are using the term in this factual assertion. Finally,

               Pl. PFF ¶ 125 violates the Court’s Standing Order on Motions for Summary

               Judgment, Sec. I.B.6 because it simply recites a purported expert’s opinion.

               Response:      PFF ¶ 125 is unintelligible; therefore, Defendants are unable to

               respond. Additionally, Pl. PFF ¶ 125 purports to provide scientific, technical, and

               specialized knowledge, but Plaintiffs fail to support the assertion with competent

               expert opinion. Rather, Plaintiffs cite to the ’692 Patent and the declaration of

               Oehr, neither of which are timely disclosed or qualified expert opinions on the

               topic. Accordingly, this evidence should be excluded per Fed. R. Civ. P.

               26(a)(2)(D) and 37(c).

         126. The invention disclosed in the ’692 Patent allows for the removal of mercury
from the emissions of a coal fired power plant. Dkt. 35-1, ’692 Patent at claims 1 and 19; Dkt.
35-3, Declaration of Klaus Oehr at ¶¶ 4–6.

               Objection:     Pl. PFF ¶ 126 is vague and ambiguous because Plaintiffs have not

               defined “[t]he invention disclosed in the ’692 Patent,” and it is not clear how the

               term is being used in this asserted fact. Additionally, Pl. PFF ¶ 126 violates the

               Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.6, because it

               simply recites a purported expert’s opinion and Plaintiffs’ argument.

               Response:      Disputed. The ’692 Patent does not cover an innovative process

               because the ’692 Patent claims are directed to natural phenomena for which there

               is no innovative process and there is no new or non-obvious invention claimed in

               that patent. D.I. # 108, Def. PFF ¶ 342 (D.I. # 35-1, ’692 Patent, at Abstract,

               Claims 1 and 19; D.I. # 35-3, Oehr Decl. (May 17, 2016) ¶ 7); D.I. # 108, Def.

               PFF ¶¶ 443‒448 (D.I. # 75, First Wilcox Report ¶¶ 154, 207, 210; D.I. # 73,

               Second Fry Report ¶¶ 168, 217). Further, nothing in the ’692 Patent “allows” for

                                                 62
               the removal of mercury, because there is no cited evidence to the process actually

               being used to remove mercury in a coal-fired power plant. Additionally, Pl. PFF

               ¶ 126 purports to provide scientific, technical, and specialized knowledge, but

               Plaintiffs fail to support the assertion with competent expert opinion. Rather,

               Plaintiffs cite to the ’692 Patent and the declaration of Oehr, neither of which are

               timely disclosed or qualified expert opinions on the topic. Accordingly, this

               evidence should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c).

         127. In general, the claimed process of claim 1 and 19 can be thought of as involving
five main steps: (1) injection of the thermolabile molecular bromine precursor into flue gas; (2)
decomposition of that precursor in flue gas; (3) formation from at least some of the decomposed
precursor of what ultimately is molecular bromine; (4) reaction (i.e., oxidation) of the elemental
mercury in the flue gas with the molecular bromine to form mercuric bromide (HgBr2); and (5)
adsorption of at least a portion of the mercuric bromide by alkaline solid particles that have been
provided in the flue gas. Dkt. 73, Rebuttal Expert Report of Dr. Andrew Fry Regarding Validity,
¶¶ 165-166; Dkt. 74, Reply Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 79.

               Objection:     Pl. PFF ¶ 127 is vague and ambiguous because Plaintiffs have not

               defined “injection,” “flue gas,” “the flue gas,” or “a portion,” and it is not clear

               how the terms are being used in this asserted fact. Also, the terms “injection,”

               “flue gas,” and “the flue gas” are hotly contested in this litigation. D.I. # 82,

               Amended Joint Table of Terms Requiring Construction at 2. It is not clear how

               Plaintiffs are using the terms in this factual assertion. Additionally, Pl. PFF ¶ 127

               violates the Court’s Standing Order on Motions for Summary Judgment, Sec.

               I.B.3, because it asserts multiple factual propositions within the same numbered

               paragraph, and I.B.6, because it simply recites Plaintiffs’ argument.

               Response:      Disputed as unsupported. The requirements of the claims of the

               ’692 Patent are set forth in those claims. Pl. PFF ¶ 127 does not quote the

               language of any claim and uses language not present in the claims. D.I. # 35-1,


                                                 63
               ’692 Patent. Undisputed that this represents Plaintiffs’ position in the litigation.

          128. From the time flue gas is created in the boiler from combustion of the coal, the
flue gas is roaring downstream and passes through the boiler in a matter of seconds. Dkt. 72,
Initial Expert of Dr. Andrew Fry Regarding Infringement, ¶ 170.

               Objection:      Pl. PFF ¶ 128 is vague and ambiguous because Plaintiffs have not

               defined “flue gas,” “the boiler,” “the flue gas,” or “roaring,” and it is not clear

               how the terms are being used in this asserted fact. Also, the terms “flue gas” and

               “the flue gas” are hotly contested in this litigation. D.I. # 82, Amended Joint

               Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs are

               using the terms in this factual assertion. Additionally, Pl. PFF ¶ 128 violates the

               Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.6, because it

               simply recites Plaintiffs’ argument.

               Response:       Disputed as unsupported and contrary to the record. Plaintiffs’

               cited evidence—the First Fry Report at ¶ 170—does not support the stated

               proposition. Pl. PFF ¶ 128 does not cite any source to support the assertion that

               “flue gas is created in the boiler from combustion of the coal” or that the “flue gas

               is roaring downstream and passes through the boiler in a matter of seconds.”

               Rather, the paragraph cited says, “[m]oreover, in the EERC report relied on by

               Defendants Weston and Arbor in order to qualify for the Section 45 tax credit, the

               EERC also considered the coal combustion gas in the boiler to be flue gas.

               ARBOR_00000847-881 at 859.” D.I. # 72, First Fry Report ¶ 170.

         129. The decomposition, reactions and adsorption that are part of the process claimed
by the ’692 Patent all take at least some time, and thus it would be understood by a person of
ordinary skill in the art that they will not occur at the same physical location in the plant. Dkt. 73,
Rebuttal Expert Report of Dr. Andrew Fry Regarding Validity, ¶¶ 165-166; Dkt. 74, Reply
Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 79.

               Objection:      Pl. PFF ¶ 129 is vague and ambiguous because Plaintiffs have not

                                                  64
               defined “the process claimed by the ’692 Patent” or “at least some time,” and it is

               not clear how the terms are being used in this asserted fact. Additionally, Pl. PFF

               ¶ 129 violates the Court’s Standing Order on Motions for Summary Judgment,

               Sec. I.B.3, because it asserts multiple factual propositions within the same

               numbered paragraph.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the Second

               Fry Report at ¶¶ 165–166 and the Third Fry Report at ¶ 79—do not support the

               stated proposition that “decomposition, reactions and adsorption” “will not occur

               at the same physical location in the plant.”

          130. Dr. Wilcox testified that typical temperatures in a coal-fired power plant can be
identified as follows:




    Dkt. 75, First Expert Report of Jennifer L. Wilcox, Ph.D.at ¶ 41; C. Klingman Decl. ¶ 20
    (Exhibit 19) (Jennifer Wilcox et al., Schematic of a Coal-Fired Power Plant 90-91
    INT’L J. COAL GEOLOGY 5 (2012)).

               Response:      Undisputed.

         131. The bromide compound precursor can decompose in accordance with the
invention at any temperature sufficiently hot to cause decomposition, which would include the
combustion zone temperatures. Dkt. 35-3, Declaration of Klaus Oehr at ¶ 6.


                                                65
              Objection:     Pl. PFF ¶ 131 is vague and ambiguous because Plaintiffs have not

              defined “[t]he bromide compound precursor,” “the invention,” or “the combustion

              zone temperatures,” and it is not clear how the terms are being used in this

              asserted fact. Additionally, Pl. PFF ¶ 131 violates the Court’s Standing Order on

              Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple factual

              propositions within the same numbered paragraph.

              Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the Oehr

              Declaration at ¶ 6—does not support the stated proposition. The cited paragraph

              does not mention anything “in accordance with the invention” and does not

              discuss what temperature would be sufficient to break down the thermolabile

              molecular halogen precursor. For example, Pl. PFF ¶ 131 uses the terms

              “decompose” and “combustion,” but these terms do not appear in the asserted

              claims of the ’692 Patent. Moreover, Pl. PFF ¶ 131 uses the words “bromide

              compound precursor” where the ’692 Patent requires “thermolabile molecular

              bromine precursor.” D.I. # 75, First Wilcox Report ¶¶ 67‒68. Additionally, Pl.

              PFF ¶ 131 purports to provide scientific, technical, and specialized knowledge,

              but Plaintiffs fail to support the assertion with competent expert opinion. Rather,

              Plaintiffs cite to the declaration of Oehr, who is not a timely disclosed or qualified

              expert on the topic. Accordingly, this evidence should be excluded per Fed. R.

              Civ. P. 26(a)(2)(D) and 37(c).

          132. Dr. Wilcox testified that combustion zone temperatures are about 1370°C. Dkt.
75, First Expert Report of Jennifer L. Wilcox, Ph.D.at ¶ 43; C. Klingman Decl. ¶ 20 (Exhibit 19)
(Jennifer Wilcox et al., Schematic of a Coal-Fired Power Plant 90-91 INT’L J. COAL
GEOLOGY 5 (2012)).

              Response:      Disputed as unsupported. Plaintiffs’ cited evidence—paragraph 43


                                                66
              of the First Wilcox Report and article by Wilcox—does not support the stated

              proposition. Rather, the cited report says, “[t]he highest temperature in the

              combustion zone is typically ~ 1370 °C,” not “that [the] combustion zone

              temperatures are about 1370°C.” D.I. # 75, First Wilcox Report ¶ 43.

         133. It is undisputed that thermolabile molecular bromine precursors will decompose at
combustion zone temperatures. Compare Dkt. 71, Deposition Transcript of Andrew Fry, Ph.D.,
dated April 4, 2019 at 150:12–20 and 191:3–9 with Dkt. 69, Deposition Transcript of Jennifer
Wilcox, Ph.D., dated March 29, 2019 at 146:15–25; Dkt. 72, Opening Expert Report of Andrew
Fry, Ph.D. Regarding Infringement at ¶ 90.

              Response:        Undisputed.

        134. The temperatures in the combustion zone are too hot to permit the formation of
molecular bromine or the resulting oxidation of mercury. Dkt. 74, Reply Expert Report of
Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 84–85.

              Objection:       Pl. PFF ¶ 134 is vague and ambiguous. Plaintiffs have not defined

              “the combustion zone,” and it is not clear how the term is being used in this

              asserted fact.

              Response:        Disputed. Pl. PFF ¶ 134 appears to present a fact as if it is

              uniformly true for all combustors, but that is not necessarily the case. The record

              shows that temperatures vary among combustors and therefore affect the

              formation of molecular bromine. D.I. # 108, Def. PFF ¶¶ 332 (D.I. # 73, Second

              Fry Report ¶¶ 200, 226, 247, 250; D.I. # 77, Third Wilcox Report ¶ 6; D.I. # 71,

              Fry Dep. 11:22–13:23 (testifying that whether MgBr2 would be a thermolabile

              molecular bromine precursor depends on 10 factors), 142:9‒143:4).

         135. The temperature at which molecular bromine can form, or at which mercury can
be oxidized by molecular bromine, is dependent upon both the temperature, and the reaction
time, which is the time during which the chemical reaction may take place. Dkt. 74, Reply
Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 84-85.

              Objection:       Pl. PFF ¶ 135 is vague and ambiguous. Plaintiffs have not defined


                                                 67
              “can form” or “can be oxidized,” and it is not clear how the terms are being used

              in this asserted fact. Moreover, Pl. PFF ¶ 135 violates the Court’s Standing Order

              on Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple factual

              propositions within the same numbered paragraph.

              Response:      Disputed. The record shows that molecular bromine begins to

              form immediately and will inevitably form in certain temperature ranges. The

              same is true for the oxidation to mercuric bromide. D.I. # 108, Def. PFF ¶¶ 243,

              247‒54, 341, 358, 359, 361, 362, 364 (D.I. # 35-9, Respondent Hazelmere’s Brief

              (Dec. 20, 2012), at 407, 408, 410, 413–415; D.I. # 90, Mark Decl. (Apr. 16, 2019)

              Ex. 156, F. Paulik et. al., Examination of the Decomposition of CaBr₂ With the

              Method of Simultaneous TG, DTG, DTA and EGA, 15 JOURNAL OF

              THERMAL ANALYSIS 271 (1978); D.I. # 71, Fry Dep. 65:11–25; D.I. # 75,

              First Wilcox Report ¶ 110; D.I. # 74, Third Fry Report ¶ 84; D.I. # 90, Mark Decl.

              (Apr. 16, 2019) Ex. 157, S. Niksa et al., Process Chemistry of Br Addition to

              Utility Flue Gas for Hg Emissions Control, at 1023; D.I. # 76, Second Wilcox

              Report ¶ 76; D.I. # 35-6, Amendment (Aug. 2003) at 9; D.I. # 35-3, Oehr Decl.

              (May 17, 2016) ¶ 7).

         136. To form molecular bromine, the temperature must be no hotter than 850°C. Dkt.
74, Reply Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 84-85; Dkt. 71,
Deposition Transcript of Andrew Fry, Ph.D., dated April 4, 2019 at 65:15-25.

              Objection:     Pl. PFF ¶ 136 is vague and ambiguous. Plaintiffs have not defined

              “to form,” and it is not clear how the term is being used in this asserted fact.

              Further, it is unclear what PFF ¶ 136 is discussing forming molecular bromine

              from.

              Response:      Disputed. The record shows that molecular bromine begins to

                                                68
              form immediately and will inevitably form in certain temperature ranges. The

              same is true for the oxidation to mercuric bromide. D.I. # 108, Def. PFF ¶¶ 242‒

              44, 247‒54, 341, 358‒64 (D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20,

              2012), at 407, 408, 410, 413, 414, 415; D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex.

              156, F. Paulik et. al., Examination of the Decomposition of CaBr₂ With the

              Method of Simultaneous TG, DTG, DTA and EGA, 15 JOURNAL OF

              THERMAL ANALYSIS 271 (1978); D.I. # 71, Fry Dep. 65:11–25; D.I. # 75,

              First Wilcox Report ¶ 110; D.I. # 74, Third Fry Report ¶ 84; D.I. # 90, Mark Decl.

              (Apr. 16, 2019) Ex. 157, S. Niksa et al., Process Chemistry of Br Addition to

              Utility Flue Gas for Hg Emissions Control, at 1023; D.I. # 71, Fry Dep. 65:11–25;

              D.I. # 75, Second Wilcox Report ¶ 76; D.I. # 35-6, Amendment (Aug. 2003) at 9;

              D.I. # 35-3, Oehr Decl. (May 17, 2016) ¶ 7); D.I. # 75, First Wilcox Report ¶ 110.

          137. For the molecular bromine to then oxidize mercury, the temperature must be no
hotter than 500°C. C. Klingman Decl. ¶ 21 (Exhibit 20) (Niksa et al. Stephen Niksa, Process
Chemistry of Br Addition to Utility Flue Gas for Hg Emissions Control, 24 ENERGY & FUELS,
1020 (2010)).

              Objection:       Pl. PFF ¶ 137 is vague and ambiguous. Plaintiffs have not defined

              “the molecular bromine,” and it is not clear how the term is being used in this

              asserted fact.

              Response:        Disputed. The record shows that molecular bromine begins to

              form immediately and will inevitably form in certain temperature ranges. The

              same is true for the oxidation to mercuric bromide. D.I. # 108, Def. PFF ¶¶ 242‒

              44, 247‒54, 341, 358‒64 (D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20,

              2012), at 407, 408, 410, 413, 414, 415; D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex.

              156, F. Paulik et. al., Examination of the Decomposition of CaBr₂ With the


                                                69
              Method of Simultaneous TG, DTG, DTA and EGA, 15 JOURNAL OF THERMAL

              ANALYSIS 271 (1978); D.I. # 71, Fry Dep. 65:11–25; D.I. # 75, First Wilcox

              Report ¶ 110; D.I. # 74, Third Fry Report ¶ 84; D.I. # 90, Mark Decl. (Apr. 16,

              2019) Ex. 157, Niksa et al., Process Chemistry of Br Addition to Utility Flue Gas

              for Hg Emissions Control, at 1023; D.I. # 71, Fry Dep. 65:11–25; D.I. # 76,

              Second Wilcox Report ¶ 76; D.I. # 35-6, Amendment (Aug. 2003) at 9; D.I. # 35-

              3, Oehr Decl. (May 17, 2016) ¶ 7); D.I. # 75, First Wilcox Report ¶ 110.

              Additionally, Pl. PFF ¶ 137 purports to provide scientific, technical, and

              specialized knowledge, but Plaintiffs fail to support the assertion with competent

              expert opinion. Rather, Plaintiffs cite the declaration of Klingman and an

              unsponsored exhibit. Klingman does not have the requisite personal knowledge

              to testify about the topic. Nor is Klingman a timely disclosed or qualified expert

              on the topic. Accordingly, this evidence is inadmissible hearsay and unqualified

              expert opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c),

              Fed. R. Evid. 702, and Fed. R. Evid. 802.

         138. One benefit of the ’692 Patent is that it represented a major advance in
environmental protection, providing a practical way for coal-fired power plants to remove
mercury from flue gas before it enters the atmosphere. Dkt. 72, Opening Expert Report of
Andrew Fry, Ph.D. Regarding Infringement at ¶¶ 77-78, 81.

              Objection:     Pl. PFF ¶ 138 is vague and ambiguous. Plaintiffs have not defined

              “benefit,” “major advance,” “practical,” or “flue gas,” and it is not clear how the

              terms are being used in this asserted fact. Also, the term “flue gas” is hotly

              contested in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

              Construction at 2. It is not clear how Plaintiffs are using the term in this factual

              assertion. Further, Pl. PFF ¶ 138 violates the Court’s Standing Order on Motions


                                                70
              for Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’ argument.

              Response:      Disputed. A POSA in 2001, which is prior to the ’692 Patent,

              would have known that one method for reducing mercury emissions in coal-fired

              power plants was activated carbon injection. D.I. # 108, Def. PFF ¶¶ 166‒169

              (D.I. # 76, Second Wilcox Report ¶¶ 53, 69; D.I. # 75, First Wilcox Report ¶ 53;

              D.I. # 72, First Fry Report ¶ 66; D.I. # 71, Fry Dep. 75:23–77:4). Further, there

              was no major advance because the ’692 Patent claims are directed to natural

              phenomena for which there is no innovative process and there is no new or non-

              obvious invention claimed in that patent. D.I. # 108, Def. PFF ¶ 342 (D.I. # 35-1,

              ’692 Patent, at Abstract, Claims 1 and 19; D.I. # 35-3, Oehr Decl. (May 17, 2016)

              ¶ 7); D.I. # 108, Def. PFF ¶¶ 443‒448 (D.I. # 75, First Wilcox Report ¶¶ 154, 207,

              210; D.I. # 73, Second Fry Report ¶¶ 168, 217).

          139. The ’692 Patent provided a practical way for coal-fired power plants to remove
mercury from flue gas before it enters the atmosphere without requiring expensive new backend
particulate collection equipment. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D.
Regarding Infringement at ¶¶ 77-78, 81.

              Objection:     Pl. PFF ¶ 139 is vague and ambiguous. Plaintiffs have not defined

              “practical” or “flue gas,” and it is not clear how the terms are being used in this

              asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

              D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2. It is not

              clear how Plaintiffs are using the term in this factual assertion. Further, Pl. PFF

              ¶ 134 violates the Court’s Standing Order on Motions for Summary Judgment,

              Sec. I.B.6, because it simply recites Plaintiffs’ argument.

              Response:      Disputed as unsupported. It is not the ’692 Patent that provides a

              practical way for coal-fired power plants to remove mercury; it is the underlying


                                                71
               chemistry that results in the capture of mercury from gas streams of particular

               devices. The ’692 Patent is not an innovative process, because the ’692 Patent

               claims are directed to natural phenomena for which there is no innovative process,

               and there is no new or non-obvious invention claimed in that patent. D.I. # 108,

               Def. PFF ¶ 342 (D.I. # 35-1, ’692 Patent, at Abstract, Claims 1 and 19; D.I. # 35-

               3, Oehr Decl. (May 17, 2016) ¶ 7); D.I. # 108, Def. PFF ¶¶ 443‒448 (D.I. # 75,

               First Wilcox Report ¶¶ 154, 207, 210; D.I. # 73, Second Fry Report ¶¶ 168, 217).

               Moreover, there already was one “practical way” for coal-fired power plants to

               remove mercury from flue gas prior to the ’692 Patent. D.I. # 108, Def. PFF

               ¶¶ 166‒169 (D.I. # 76, Second Wilcox Report ¶¶ 53, 69; D.I. # 75, First Wilcox

               Report ¶ 53; D.I. # 72, First Fry Report ¶ 66; D.I. # 71, Fry Dep. 75:23–77:4).

          140. The ’692 Patent provided a method of mercury capture that does not adversely
affect the fly ash, so that the plants can continue to sell that for cement production. Dkt. 72,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement at ¶¶ 77-78, 81.

               Objection:     Pl. PFF ¶ 140 is vague and ambiguous. Plaintiffs have not defined

               “the fly ash,” and it is not clear how the term is being used in this asserted fact.

               Additionally, Pl. PFF ¶ 140 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph. Further, Pl. PFF ¶ 140 violates the Court’s

               Standing Order on Motions for Summary Judgment, Sec. I.B.6, because it simply

               recites Plaintiffs’ argument.

               Response:      Disputed as unsupported. It is not the ’692 Patent that provides a

               method of mercury capture that does not adversely affect the fly ash; it is the

               underlying chemistry that results in the mercury capture that does not adversely

               affect the fly ash. The ’692 patent is not an innovative process, because the ’692

                                                 72
              Patent claims are directed to natural phenomena for which there is no innovative

              process, and there is no new or non-obvious invention claimed in that patent.

              D.I. # 108, Def. PFF ¶ 342 (D.I. # 35-1, ’692 Patent, at Abstract, Claims 1 and 19;

              D.I. # 35-3, Oehr Decl. (May 17, 2016) ¶ 7); D.I. # 108, Def. PFF ¶¶ 443‒448

              (D.I. # 75, First Wilcox Report ¶¶ 154, 207, 210; D.I. # 73, Second Fry Report

              ¶¶ 168, 217).

        141. The process used by Defendant Arbor to manufacture Refined Coal using the
Chem-Mod Process involves Defendant Arbor operating the crusher house. Dkt. 72, Opening
Expert Report of Andrew Fry, Ph.D. Regarding Infringement at ¶¶ 156, 163–164.

              Response:       Undisputed to the extent “Chem-Mod Process” has the meaning

              understood in Pl. PFF ¶ 19.

          142. Defendant Arbor purchases the untreated coal that comes into the crusher house,
and in the crusher house, applies MerSorb and S-Sorb, and crushes the coal with the additives
applied. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement at ¶ 156.

              Objection:      Pl. PFF ¶ 142 is vague and ambiguous. Plaintiffs have not defined

              “the untreated coal that comes into the crusher house,” and it is not clear how the

              term is being used in this asserted fact. Additionally, Pl. PFF ¶ 142 violates the

              Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.3, because it

              asserts multiple factual propositions within the same numbered paragraph.

              Further, Pl. PFF ¶ 142 is duplicative of Pl. PFF ¶¶ 14, 830.

              Response:       Disputed as unsupported and contrary to the evidence. Arbor takes

              ownership of the coal when it is loaded onto rail cars in the coal yard. D.I. # 108,

              Def. PFF ¶ 797 (D.I. # 64, Panczak Dep. 148:9–14; D.I. # 90, Mark Decl. (Apr.

              16, 2019) Ex. 3, Arbor–WPS Coal Feedstock Purchase Agreement (July 8, 2016),

              at ARBOR_00001528). Moreover, Plaintiffs’ expert stated that the additives and

              the coal must be mixed in order to form Refined Coal and that Refined Coal is

                                               73
              made prior to the coal being crushed. D.I. # 72, First Fry Report ¶ 156.

         143. The resulting crushed treated coal is “Refined Coal.” Dkt. 72, Opening Expert
Report of Andrew Fry, Ph.D. Regarding Infringement at ¶ 156.

              Objection:      Pl. PFF ¶ 143 is vague and ambiguous. Plaintiffs have not defined

              “[t]he resulting crushed treated coal,” and it is not clear how the term is being

              used in this asserted fact.

              Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

              cited evidence—the First Fry Report at ¶ 156—does not support the stated

              proposition. Rather, the record shows that the additives and the coal must be

              mixed in order to form Refined Coal and that Refined Coal is made prior to the

              coal being crushed. The Second Wilcox Report at ¶ 91 states, “[t]he addition of

              aqueous calcium bromide in MerSorb to coal, the addition of S-Sorb to coal, and

              the pulverization of the resulting refined coal, creates a complex new chemical

              form.” D.I. # 76, Second Wilcox Report ¶ 91.

        144. Refined coal is a mixture of crushed coal mixed with calcium bromide solution
(MerSorb) and alkaline particles (S-Sorb). Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D.
Regarding Infringement at ¶ 156.

              Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

              cited evidence—the First Fry Report at ¶ 156—does not support the stated

              proposition. Rather, the record shows that Refined Coal is made prior to the coal

              being crushed. The First Fry Report at ¶ 156 states, “Defendant Arbor takes that

              raw, untreated coal and mixes it with the Chem-Mod Solution containing the

              MerSorb and S-Sorb to make ‘Refined Coal.’” D.I. # 72, First Fry Report ¶ 156.

              Further, the Second Wilcox Report at ¶ 91 states, “[t]he addition of aqueous

              calcium bromide in MerSorb to coal, the addition of S-Sorb to coal, and the


                                               74
              pulverization of the resulting refined coal, creates a complex new chemical form.”

              D.I. # 76, Second Wilcox Report ¶ 91. Finally other chemicals, such as potassium

              iodide, may be used to make Refined Coal without using calcium bromide.

              D.I. # 66, Batanian Dep. 109:3‒110:10.

        145. Defendant Arbor sells this Refined Coal to Weston, who then delivers it by
conveyor belt to the coal bunkers. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D.
Regarding Infringement at ¶ 156.

              Response:      Undisputed, however Arbor no longer sells Refined Coal to

              Weston because Arbor assigned its rights and obligations under its Refined Coal

              agreements with Weston, and leased its Refined Coal equipment, to Superior

              Fuels in July 2018. D.I. # 108, Def. PFF ¶¶ 28–29 (D.I. # 90, Mark Decl. (Apr.

              16, 2019) Ex. 137, Arbor Fuels Notice of Commercial Operations (Nov. 2, 2016),

              at ARBOR_00001382; D.I. # 59, Hujet Dep. 182:18–184:09; D.I. # 64, Panczak

              Dep. 261:24–262:20; D.I. # 65, Raleigh Dep. 12:21–13:10; D.I. # 90, Mark Decl.

              (Apr. 16, 2019) Ex. 146, Nov. 2, 2016 Letter, at ARBOR_00001381; D.I. # 61,

              Kaminski Dep. 224:2–4; D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 2, Arbor

              Assignment and Assumption Agreement (July 13, 2018) at ARBOR_00003004).

          146. Weston then pulverizes the Refined Coal and injects the Refined Coal into the
flue gas of the combustion zone of Weston Unit 3’s facility. Dkt. 72, Opening Expert Report of
Andrew Fry, Ph.D. Regarding Infringement at ¶ 156.

              Objection:     Pl. PFF ¶ 146 is vague and ambiguous. Plaintiffs have not defined

              “the Refined Coal,” “injects,” “the flue gas,” or “the combustion zone,” and it is

              not clear how the terms are being used in this asserted fact. Also, the terms

              “injects” and “flue gas” are hotly contested in this litigation. D.I. # 82, Amended

              Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

              are using the terms in this factual assertion. Additionally, Pl. PFF ¶ 146 violates

                                               75
               the Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.6,

               because it simply recites Plaintiffs’ argument.

               Response:      Disputed. The product formed upon combustion is combustion

               gas, not flue gas. D.I. # 75, First Wilcox Report ¶¶ 42‒43, 98–101. The record

               shows that flue gas is not created in the combustion zone. D.I. # 75, First Wilcox

               Report ¶¶ 42‒43, 98–101; D.I. # 76, Second Wilcox Report ¶ 46.

         147. In doing so, the calcium bromide of the MerSorb, which here serves as a
thermolabile molecular bromine precursor, is injected into the flue gas in the combustion zone.
Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement at ¶ 157–170.

               Objection:     Pl. PFF ¶ 147 is vague and ambiguous. Plaintiffs have not defined

               “doing so,” “injected,” “the flue gas,” or “the combustion zone,” and it is not clear

               how the terms are being used in this asserted fact. Also, the terms “injected” and

               “the flue gas” are hotly contested in this litigation. D.I. # 82, Amended Joint

               Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs are

               using the terms in this factual assertion. Further, Pl. PFF ¶ 147 violates the

               Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.3, because it

               asserts multiple factual propositions within the same numbered paragraph, and

               Sec. I.B.6, because it simply recites Plaintiffs’ argument.

               Response:      Disputed. Calcium bromide of the MerSorb is not injected into the

               flue gas in the combustion zone. Rather, the record shows Refined Coal is blown

               into the furnace at Weston Unit 3. D.I. # 108, Def. PFF ¶¶ 107, 109, 847. The

               product formed upon combustion is combustion gas, not flue gas. D.I. # 75, First

               Wilcox Report ¶¶ 42‒43, 98–101. The record shows that flue gas is not created in

               the combustion zone. D.I. # 75, First Wilcox Report ¶¶ 42‒43, 98–101; D.I. # 76,

               Second Wilcox Report ¶ 46.

                                                76
148.




       77
          149. Once injected, the calcium bromide in the MerSorb (which is a thermolabile
molecular bromine precursor), decomposes under the combustion temperatures of the furnace,
and the resulting components will, further downstream, lead to formation of molecular bromine,
which reacts with the elemental mercury in the flue gas to produce oxidized mercury
compounds. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement,
¶¶ 135–141, 151–172; Dkt. 73, Rebuttal Expert Report of Dr. Andrew Fry Regarding Validity,
¶¶ 79-82.

               Objection:     Pl. PFF ¶ 149 is vague and ambiguous. Plaintiffs have not defined

               “injected,” “the combustion temperatures of the furnace,” or “the flue gas,” and it

               is not clear how the terms are being used in this asserted fact. Also, the terms

               “injected” and “the flue gas” are hotly contested in this litigation. D.I. # 82,

               Amended Joint Table of Terms Requiring Construction at 2. It is not clear how

               Plaintiffs are using the terms in this factual assertion. Further, Pl. PFF ¶ 149

               violates the Court’s Standing Order on Motions for Summary Judgment, Sec.

               I.B.3, because it asserts multiple factual propositions within the same numbered

               paragraph.

               Response:      Disputed in part. Disputed that MerSorb is injected. Rather, the

               record shows Refined Coal is blown into the furnace at Weston Unit 3.

               D.I. # 108, Def. PFF ¶¶ 107, 109, 847. Undisputed that MerSorb decomposes

               under the combustion temperatures of the furnace, and the resulting components

               will, further downstream, lead to formation of molecular bromine, which reacts

               with the elemental mercury in the flue gas to produce oxidized mercury

               compounds.

          150. The mercuric bromide will adsorb on alkaline particles from the S-Sorb and the
alkaline fly ash, to form mercury-bearing particles which are filtered from the flue gas. Dkt. 72,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 173–181

               Objection:     Pl. PFF ¶ 150 is vague and ambiguous. Plaintiffs have not defined

               “[t]he mercuric bromide,” “the alkaline fly ash,” or “the flue gas,” and it is not

                                                 78
               clear how the terms are being used in this asserted fact. Also, the term “the flue

               gas” is hotly contested in this litigation. D.I. # 82, Amended Joint Table of Terms

               Requiring Construction at 2. It is not clear how Plaintiffs are using the term in

               this factual assertion.

               Response:       Undisputed with Plaintiffs’ understanding of the terms.

         151. As can be seen, the process practiced by Defendants is exactly the Oehr claimed
process. Compare Dkt. 35-1, ’692 Patent at claim 1 with Dkt. 72, Opening Expert Report of
Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 151–181.

               Objection:      Pl. PFF ¶ 151 is vague and ambiguous. Plaintiffs have not defined

               “seen,” “the process practiced by Defendants,” or “the Oehr claimed process,”

               and it is not clear how the terms are being used in this asserted fact. Further, Pl.

               PFF ¶ 150 violates the Court’s Standing Order on Motions for Summary

               Judgment, Sec. I, because it uses legal characterization with a reference to “the

               Oehr claimed process,” Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph, and Sec. I.B.6, because it simply recites

               Plaintiffs’ argument.

               Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the First Fry Report at ¶¶ 151–181—does not support the stated

               proposition. Rather, the record shows that the creation of Refined Coal at Arbor

               and Portage for use at the Weston Power Plant and the Columbia Energy Center is

               distinct from the “Oehr claimed process.” Compare D.I. # 108, Def. PFF ¶¶ 794–

               807, 821–835, 836–859 with D.I. # 108, Def. PFF ¶¶ 279–314; D.I. # 76, Second

               Wilcox Report ¶¶ 83‒96.

          152. Defendants’ proposed construction of “injecting . . . into said flue gas” is
“injecting into the flue gas stream after the boiler and before the stack outlet.” D.I. # 82,
Amended Joint Table of Terms Requiring Construction, p. 3.

                                                  79
          Response:      Undisputed. To clarify, Defendants’ proposed construction of

          “injecting . . . into said flue gas” appears on page 2 of D.I. # 82, Amended Joint

          Table of Terms Requiring Construction.

    153. During her deposition on March 29, 2019, Dr. Wilcox testified as follows:

          Q. So there would be infringement if plaintiffs --
          A. Right.
          Q. -- claim constructions were adopted?
          A. Right, right.
          Q. So we talked over each other. So there would be infringement in your opinion
          if plaintiffs’ claim constructions were adopted?
          A. Hypothetically, if I agreed with all of the loose claims and their constructions,
          then, yes.

Dkt. 69 (Deposition Transcript of Jennifer Wilcox, Ph.D., date March 29, 2019) at
192:25–193:15.

          Objection:     PFF ¶ 153 violates the Court’s Standing Order on Motions for

          Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion.

          Additionally, Pl. PFF ¶ 153 is duplicative of Pl. PFF ¶ 803.

          Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the

          deposition transcript of Wilcox at 192:25–193:15—does not support the stated

          proposition. Rather, the cited portion of Wilcox’s transcript reads:

          Q. So there would be infringement if plaintiffs --
          A Right.
          Q. -- claim constructions were adopted?
          A. Right, right.
          MR. EVALL: Objection to form and lack of foundation.
          Q. So we talked over each other. So there would be infringement in your opinion
          if plaintiffs’ claim constructions were adopted?
          MR. EVALL: Objection to form, lack of foundation, and incomplete hypothetical.
          A. Hypothetically, if I agreed with all of the loose claims and their constructions,
          then, yes.

          D.I. # 69, Wilcox Dep. 192:25–193:15. That Wilcox so answered does not make

          the testimony admissible for all purposes, however.


                                           80
        154. The Chem-Mod process was developed for the purpose of generating Section 45
Tax Credits. Dkt. 58, Transcript of Douglas Comrie at 67:10-16.

               Objection:     Pl. PFF ¶ 154 is vague and ambiguous. Plaintiffs have not defined

               “developed,” “purpose” or “Section 45 Tax Credits” and it is not clear how the

               terms are being used in this asserted fact.

               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the deposition transcript of Comrie at 67:10–16—does not

               support the cited proposition. Comrie did not testify that the Chem-Mod Process

               was “developed for the purpose of generating Section 45 Tax Credits.” Rather,

               the record shows that Comrie developed the Chem-Mod Process before becoming

               aware of the availability of tax credits under IRC § 45; the process was later

               refined to become tax-credit eligible. D.I. # 58, Comrie Dep. 28:25–29:19;

               67:10–16.

        155.




                                                 81
          156. Congress responded to the mercury crisis identified by the EPA by concluding
that reduction of mercury emissions was a critical national interest, and enacted Internal Revenue
Code Section 45, which is referred to as the Renewable Electricity Production Tax Credit (the
“Section 45 Tax Credit”). Dkt. 80, Expert Report of Walter Bratic, dated February 7, 2019, ¶ 33;
Dkt. 72-25, Opening Report of Andrew Fry (Exhibit Z) (Office of Chief Counsel, Internal
Revenue Service Memorandum Number AM2018-002, February 28, 2018) at p. 1.

               Objection:     Pl. PFF ¶ 156 is vague and ambiguous. Plaintiffs have not defined

               “the mercury crisis identified by the EPA” or “critical national interest,” and it is

               not clear how the terms are being used in this asserted fact. Additionally, Pl. PFF

               ¶ 156 violates the Court’s Standing Order on Motions for Summary Judgment,

               Sec. I.B.3, because it asserts multiple factual propositions within the same

               numbered paragraph.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—IRS

               Memorandum Number AM2018-002 at 1 (the “IRS Memorandum”)—does not

               support the stated proposition. The IRS Memorandum makes no mention of a

               “mercury crisis” or reduction of mercury emissions being a “critical national

               interest,” either on page 1 of the report or anywhere else. D.I. # 72-25, Opening

               Report of Andrew Fry (Exhibit Z) (Office of Chief Counsel, Internal Revenue

               Service Memorandum Number AM2018-002, February 28, 2018). Additionally,

               to the extent the IRS Memorandum is offered to prove Congress’ conclusions and

               actions, the evidence is inadmissible hearsay and should be excluded per Fed. R.

               Evid. 802.

          157. Section 45 provided for tax credits for the sale of refined coal, which was defined
as coal that, when combusted in a coal-fired power plant, results in a reduction of at least 20% of
the emissions of nitrogen oxide and at least 40% of the emissions of either sulfur dioxide or
mercury released as compared to burning raw, untreated coal. Dkt. 80, Expert Report of Walter
Bratic, dated February 7, 2019, ¶ 33–34; Dkt. 72-25, Opening Report of Andrew Fry (Exhibit Z)
(Office of Chief Counsel, Internal Revenue Service Memorandum Number AM2018-002,
February 28, 2018) at p. 1; Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶¶ 142-46.

                                                 82
              Objection:     Pl. PFF ¶ 157 is vague and ambiguous. Plaintiffs have not defined

              “Section 45” or “raw, untreated coal,” and it is not clear how the terms are being

              used in this asserted fact. Further, Pl. PFF ¶ 157 violates the Court’s Standing

              Order on Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple

              factual propositions within the same numbered paragraph.

              Response:      Disputed. “Section 45” did not provide for tax credits for the sale

              of refined coal as defined in Pl. PFF ¶ 157. Rather, the record shows that the

              statute codified at 26 U.S.C. § 45 (“IRC § 45”) as amended in 2008 provided for

              tax credits for the sale of refined coal as defined in Pl. PFF ¶ 157. IRC § 45 was

              enacted in 2004, and that statute had emission reduction requirements different

              than those stated in Pl. PFF ¶ 157. IRC § 45 was amended in 2008, and amended

              again in 2010. D.I. # 108, Def. PFF ¶¶ 449–466 (D.I. # 90, Mark Decl. (Apr. 16,

              2019) Ex. 37, 2004 Statute §§ 710(a) and (b); D.I. # 90, Mark Decl. (Apr. 16,

              2019) Ex. 38, 2008 Statute §§ 101(b); D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex.

              39, 2010 Statute).

         158. The Section 45 Tax Credit amount for Refined Coal was $6.810 per ton in 2016,
$6.909 per ton in 2017, and $7.03 per ton in 2018. Dkt. 80, Expert Report of Walter Bratic, dated
February 7, 2019, at ¶ 34.

              Objection:     Pl. PFF ¶ 158 is vague and ambiguous. Plaintiffs have not defined

              “ton,” and it is not clear how the terms are being used in this asserted fact.

              Further, Pl. PFF ¶ 158 violates the Court’s Standing Order on Motions for

              Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

              within the same numbered paragraph.

              Response:      Disputed in part. Disputed that the values in Pl. PFF ¶ 158 apply

              “per ton.” Rather, the values apply only to Refined Coal actually sold.

                                                83
       D.I. # 108, Def. PFF ¶¶ 449–466 (D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 37,

       2004 Statute §§ 710(a) and (b); D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 38,

       2008 Statute §§ 101(a) and (b); D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 39,

       2010 Statute). Undisputed that the values in Pl. PFF ¶ 158 are correct

       representations of the Section 45 Tax Credit in the years stated per ton of refined

       coal sold.

159.




160.




                                        84
         161. The primary purpose of Arbor is to generate and benefit from the production of
Section 45 tax credits. See, e.g., Dkt. 80 (Expert Report of Walter Bratic, dated February 7,
2019) at ¶¶ 58–59; Dkt. 91 (Deposition of Jerald Laverne Lokenvitz, December 5, 2018) at p.
253:13–119.

                Objection:     Pl. PFF ¶ 161 is vague and ambiguous. Plaintiffs have not defined

                “primary purpose” or “benefit,” and it is not clear how the terms are being used in

                this asserted fact. Additionally, Pl. PFF ¶ 161 violates the Court’s Standing Order

                on Motions for Summary Judgment, Secs. I.B.4 and I.C.1, because the citation is

                not correct, and Sec. I.B.6, because it simply recites Plaintiffs’ argument.

                Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

                cited evidence—the deposition transcript of Lokenvitz at 253:13–119—does not

                support the asserted proposition. Lokenvitz further testified that “Section 45

                doesn’t mean anything to me.” D.I. # 91, Lokenvitz Dep. 220:23–25.

         162.




                                                 85
163.




       86
         164.




         165.




         166.




          167. The ’692 Patent was the subject of an Inter Partes Reexamination before the
United States Patent and Trademark Office (“USPTO”), including the Patent and Trial Appeal
Board (“PTAB”). Dkt. 49, Defendants’ Answer to Plaintiffs’ Second Amended Complaint for
Patent Infringement, at Counterclaims ¶ 14; Dkt. 50, Plaintiffs’ Response to Defendants’
Counterclaims in Answer to Second Amended Complaint, ¶ 14; Dkt. 35–7 (Request for Inter
Partes Reexamination) at pgs. 15–147; Dkt. 35–10 (Decision on Reexamination Request) at pgs.
362–382.

                Objection:   Pl. PFF ¶ 167 is duplicative of Pl. PFF ¶ 29.

                Response:    Undisputed.

         168. The PTAB affirmed the validity of claims 1, 8–19, 22, and 26-33 of the ’692
Patent. Dkt. 35–7 (Request for Inter Partes Reexamination), at pgs. 15–147; Dkt. 35–10
(Decision on Reexamination Request) at pgs. 362–382.

                Objection:   Pl. PFF ¶ 168 violates the Court’s Standing Order on Motions for


                                              87
              Summary Judgment, Sec. I, because it uses legal characterization with a reference

              to the PTAB “affirm[ing] the validity of claims” in the ’692 Patent.

              Response:      Disputed. The PTAB did not “affirm[] the validity of claims 1, 8–

              19, 22, and 26–33 of the ’692 Patent.” Rather, each of those claims was subject to

              amendment by the PTAB. D.I. # 35–1, ’692 Patent, Inter-Partes Reexamination

              Certificate, at 2:30–40.

          169. The USPTO issued an Inter Partes Reexamination Certificate for the ’692 Patent
on April 7, 2014. Dkt. 49, Defendants’ Answer to Plaintiffs’ Second Amended Complaint for
Patent Infringement, at Counterclaims ¶ 14; Dkt. 50, Plaintiffs’ Response to Defendants’
Counterclaims in Answer to Second Amended Complaint, ¶ 14; Dkt. 35-1,’692 Patent, at Inter
Partes Reexamination Certificate.

              Response:      Undisputed.

          170. The ’692 Patent was asserted by Nalco against Chem-Mod, LLC in an action filed
in the Northern District of Illinois (“N.D. Ill. Action”). C. Klingman Decl. ¶ 22 (Exhibit 21)
(Nalco Company v. Chem-Mod LLC, Civil Action No. 1:14-cv-02510 (N.D. Ill. April 8, 2014)
at Dkt. 1 (Complaint)).

              Objection:     Pl. PFF ¶ 170 is duplicative of Pl. PFF ¶ 865.

              Response:      Undisputed.

         171. In the N.D. Ill. Action, the district court dismissed Nalco Company’s complaint
three times for failure to state a claim. C. Klingman Decl. ¶ 23 (Exhibit 22) (Nalco Company v.
Chem-Mod LLC, Civil Action No. 1:14-cv-02510 (N.D. Ill. April 8, 2014, Dkt. 59, Order
Dismissing Nalco’s Amended Complaint, dated February 4, 2015), ¶ 24 (Exhibit 23) (Dkt.106,
Order Dismissing Nalco’s Third Amended Complaint), and ¶ 25 (Exhibit 23) (Dkt.118, Order
Dismissing Nalco’s Fourth Amended Complaint).

              Response:      Disputed in part. Disputed that the district court dismissed Nalco

              Company’s complaint a third time “for failure to state a claim.” Rather, the

              district court’s third dismissal was with prejudice. D.I. # 108, Def. PFF ¶¶ 746,

              754, 759 (D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 117, Mem. Opinion and

              Order, Nalco Company v. Chem-Mod LLC, 1:14–CV–02510, D.I. # 60 (N.D. Ill.

              Feb. 4, 2015), at 6; D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 119, Order Granting

                                               88
               Defs. Mot. to Dismiss, Nalco Company v. Chem-Mod LLC, 1:14–CV–02510,

               D.I. # 106 (N.D. Ill. Oct. 15, 2015); D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex.

               122, Order Granting Defs. Mot. to Dismiss, Nalco Company v. Chem-Mod LLC,

               1:14–CV–02510, D.I. # 118 (N.D. Ill. Apr. 20, 2016)). Undisputed that the

               district court dismissed Nalco Company’s complaint twice for failure to state a

               claim without prejudice.

         172. In the N.D. Ill. Action, Nalco timely appealed the district court’s final decision to
the Federal Circuit. C. Klingman Decl. ¶ 26 (Exhibit 25) (Notice of Docketing, Nalco Co. v.
Chem-Mod, LLC, No. 14-cv-2510 (N.D. Ill. Nov. 16, 2015) at Dkt. 140).

               Response:      Disputed. Nalco did not “timely appeal” the “district court’s final

               decision” to the Federal Circuit in the N.D. Ill. Action. Rather, Nalco appealed

               the district court’s final judgment. D.I. # 108, Def. PFF ¶ 770 (D.I. # 90, Mark

               Decl. (Apr. 16, 2019) Ex. 130, Notice of Appeal, Nalco Company v. Chem-Mod

               LLC, 1:14–CV–02510, D.I. # 138 (N.D. Ill. Oct. 12, 2016)).

          173. The Federal Circuit reversed the district court’s dismissal of Nalco’s fourth
amended complaint, except with respect to the district court’s dismissal of Nalco’s allegations of
divided infringement for commercial applications, and remanded for further proceedings. C.
Klingman Decl. ¶ 27 (Exhibit 26) (Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337 (Fed. Cir.
2018) (reversing the district court’s dismissal of Nalco’s Fourth Amended Complaint)).

               Response:      Undisputed.

          174. On April 19, 2019, Nalco voluntarily dismissed the N.D. Ill. Action. C. Klingman
Decl. ¶ 29 (Exhibit 28) (Nalco Co. v. Chem-Mod, LLC, No. 14-cv-2510 (N.D. Ill. Nov. 16, 2015
at Dkt. 147 (Notice of Voluntary Dismissal Without Prejudice at 1-2) and ¶ 30 (Exhibit 29) (Dkt.
148 and Notification of Docket Entry).

               Response:      Disputed. Nalco did not voluntarily dismiss the N.D. Ill. action on

               April 19, 2019. Rather, Nalco voluntarily dismissed the N.D. Ill. action on April

               19, 2018. D.I. # 108, Def. PFF ¶ 875 (D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex.

               132, Pl. Nalco Co.’s Notice of Voluntary Dismissal Without Prejudice, Nalco


                                                89
               Company v. Chem-Mod LLC, 1:14-cv-02510, D.I. # 147 (N.D. Ill. Apr. 19,

               2018)).

         175. Claim 19 provides as follows:

         19. A method of treating flue gas that contains elemental mercury, wherein the flue
         gas is produced during the combustion of coal, said method comprising the steps of:
         (a) injecting into the flue gas a bromide compound that is a thermolabile molecular
         bromine precursor selected from the group consisting of calcium compounds and
         magnesium compounds, whereby the elemental mercury is oxidized to form
         mercuric bromide; and (b) providing solid alkaline particles in said flue gas
         upstream of a particulate collection device, whereby at least a portion of the
         mercuric bromide produced at Step (a) is adsorbed by the solid alkaline particles.

         Dkt. 35-1, U.S. Patent No. 6,808,692, Claim 19.

               Response:      Undisputed that the ’692 Patent contains the text of Claim 19.

         176. The claim terms identified by the Plaintiffs are: “flue gas,” “injecting,” and
“thermolabile.” D.I. # 82, Amended Joint Table of Terms Requiring Construction, pg. 2.

               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the parties’ Amended Joint Table of Terms Requiring

               Construction—does not support the stated proposition. “Thermolabile” is not a

               claim term identified by Plaintiffs in the Amended Joint Table. Rather, the parties

               identified the following as an agreed-upon term: “a bromide compound that is a

               thermolabile molecular precursor,” and “the thermolabile molecular bromine

               precursor.” D.I. # 82, Amended Joint Table of Terms Requiring Construction, at

               3.

          177. The claim terms identified by the Defendants are: “‘coal combustion flue gas’;
‘said flue gas’; ‘the flue gas’; ‘flue gas . . . wherein the flue gas is produced during the
combustion of coal’”; “‘injecting . . . into said flue gas’; ‘injecting into the flue gas’”; “‘a
bromide compound that is a thermolabile molecular bromine precursor’; ‘the thermolabile
molecular bromine precursor.’” D.I. # 82, Amended Joint Table of Terms Requiring
Construction, pg. 3.

               Response:      Disputed in part. Pl. PFF ¶ 177 correctly identifies the claim terms


                                                90
               identified by Defendants, but the term “thermolabile molecular bromine

               precursor” was agreed upon by both parties and not only identified by

               Defendants. D.I. # 82, Amended Joint Table of Terms Requiring Construction, at

               3.

         178. If “injecting” is construed on its own, Defendants do not dispute Plaintiffs’
construction of that term (i.e., “Introducing under pressure or by use of force”). D.I. # 82,
Amended Joint Table of Terms Requiring Construction, pgs. 2-3.

               Objection:      Plaintiffs’ PFF ¶ 178 violates the Court’s Standing Order on

               Motions for Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’

               argument.

               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the parties’ Amended Joint Table of Terms Requiring

               Construction—does not support the stated proposition. The Amended Joint Table

               does not discuss the term “injecting” as construed on its own. Rather, the record

               reflects that Defendants proposed that “the word ‘injecting’ should not be

               construed in isolation, but instead as it is used in the patent claims.” D.I. # 82,

               Amended Joint Table of Terms Requiring Construction, at 2.

         179. Claim 1 of the ’692 Patent states: “A method of treating coal combustion flue gas
containing mercury comprising: injecting a bromide compound that is a thermolabile molecular
bromine precursor into said flue gas . . .”. Dkt. 35-1, U.S. Patent No. 6,808,692, Claim 1.

               Response:      Undisputed that the ’692 Patent contains the quoted statement

               (without the emphasis on “injecting”).

         180. Claim 19 of the ’692 Patent states: “A method of treating flue gas . . . said method
comprising the steps of: (a) injecting into the flue gas a bromide compound that is a thermolabile
molecular bromine precursor . . .”. Dkt. 35-1, U.S. Patent No. 6,808,692, Claim 19.

               Response:      Undisputed that the ’692 Patent contains the quoted statement

               (without the emphasis on “injecting”).

                                                 91
         181. Plaintiffs’ proposed construction is that “injecting” be construed to mean
“introducing under pressure or by use of force.” D.I. # 82, Amended Joint Table of Terms
Requiring Construction, pg. 2-3.

                Response:       Undisputed.

          182. In her Second Expert Report, Dr. Wilcox states the following: “Dr. Fry proposes
that rather than construe the phrase used in the claims, the Court instead define the word
‘injecting’ to mean ‘introducing under pressure or by use of force.’ First Fry Reports at ¶ 116.
This definition does not come from the intrinsic record. In my opinion, I do not think it is
necessary to construe the word ‘injecting’ by itself; a POSA would understand the plain meaning
of the word in context. Furthermore, the exact scope of the definition proposed by Dr. Fry is
unclear. His construction would not help a POSA, or the Court, understand the scope of the
claim. He simply proposes replacing one word with some others. Indeed, the proposed definition
would do little to help delineate the metes and bounds of the claim.” Dkt. 76, Second Expert
Report of Dr. Jennifer Wilcox, ¶ 52.

                Response:       Undisputed.

          183. In the Amended Joint Table of Terms Requiring Construction, Defendants state:
“The word ‘injecting’ should not be construed in isolation, but rather as it is used in the patent
claims, where it occurs in the claim terms ‘injecting . . . into said flue gas’ and ‘injecting into the
flue gas.’ Those terms should be given the construction: ‘injecting into the flue gas stream after
the boiler and before the stack outlet.’” D.I. # 82, Amended Joint Table of Terms Requiring
Construction, pg. 2

                Response:       Undisputed.

          184. Dr. Fry’s Second Report provides support for Plaintiffs’ construction of
“injecting.” Dkt. 73, Second Expert Report of Dr. Andrew Fry, ¶¶ 127-141.

                Objection:      Pl. PFF ¶ 184 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’ argument.

                Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

                cited evidence—the Second Fry Report at ¶¶ 127–141—does not support the

                stated proposition. The cited paragraphs do not provide support for Plaintiffs’

                construction of “injecting.” Rather, the record reflects that, in those paragraphs,

                Fry expresses an “opinion” that “at the time of the invention of the ’692 Patent,

                one of ordinary skill in the art would have understood the term ‘injecting’ to mean


                                                  92
               ‘introducing under pressure or by use of force.’” D.I. # 73, Second Fry Report

               ¶ 128.

        185. Plaintiffs’ proposed construction of “flue gas” is “[t]he gas produced during the
combustion of coal.” D.I. # 82, Amended Joint Table of Terms Requiring Construction, pg. 2.

               Response:       Undisputed.

          186. Defendants’ proposed construction of “flue gas” is that “[t]he term ‘flue gas’
should not be construed in isolation, but rather as it is used in the patent claims, where it occurs
in the claim terms ‘coal combustion flue gas’; ‘said flue gas’; ‘the flue gas’; and ‘flue gas . . .
wherein the flue gas is produced during the combustion of coal.’ Those terms should be given
the construction: ‘The gases in the region from above the combustion zone through the stack
outlet that result from the substantially ‒ complete combustion of coal.’” D.I. # 82, Amended
Joint Table of Terms Requiring Construction, pg. 2.

               Response:       Undisputed.

           187. Defendants’ proposed construction of “injecting . . . into said flue gas”; “injecting
into the flue gas” is “[i]njecting into the flue gas stream after the boiler and before the stack
outlet.” D.I. # 82, Amended Joint Table of Terms Requiring Construction, pgs. 2-3.

               Response:       Undisputed.

         188. Both of the two independent asserted claims, claim 1 and claim 19, are from the
reexamination certificate, and not part of the original issued claims of the ’692 Patent. Dkt. 35-1,
U.S. Patent No. 6,808,692, Inter Partes Reexamination Certificate, Claims 1 and 19.

               Response:       Undisputed.

          189. Claim 1 is an asserted independent claim. Dkt. 35-1, U.S. Patent No. 6,808,692,
Inter Partes Reexamination Certificate, Claim 1.

               Response:       Undisputed.

          190. Claim 19 is an asserted independent claim. Dkt. 35-1, U.S. Patent No. 6,808,692,
Inter Partes Reexamination Certificate, Claim 19.

               Response:       Undisputed.

          191. Dr. Fry stated in his Third Expert Report: “As an initial matter, I agree with Dr.
Wilcox’s opinion that ‘the terms used in claims 1 and 19 would be construed the same way.’
Wilcox Second Report at ¶ 14. As discussed in my Opening Infringement Reports, it is my
opinion that both of these claims (along with claim 21) support my proposed construction of
‘flue gas.’ Opening Infringement Report at ¶¶ 89-92.” Dkt. 74, Third Expert Report of Dr.
Andrew Fry, ¶ 14.

                                                 93
               Response:       Undisputed.

           192. Dr. Wilcox stated in her Second Expert Report: “Independent claim 1 of the ’692
Patent is directed to a method of treating ‘coal combustion flue gas,’ and thereafter refers to ‘said
flue gas,’ which I understand refers back to the ‘coal combustion flue gas’ referenced in the first
lines of that claim. Likewise, independent claim 19 of the ’692 Patent is directed to a method of
treating ‘flue gas . . . produced during the combustion of coal.’ In my opinion, the terms used in
claims 1 and 19 would be construed in the same way. I see no reason—either in my experience
and knowledge, or in the material that I have reviewed—that a POSA would distinguish between
the meaning of the terms used in claim 1 and those used in claim 19. Dr. Fry does not suggest
any reason to give them different constructions.” Dkt. 76, Second Expert Report of Dr. Jennifer
Wilcox, ¶ 14.

               Response:       Undisputed.

           193. Dr. Wilcox stated in her Second Report: “At the core of Dr. Fry’s Opening
Reports is his central opinion that introducing pulverized coal into the boiler, where such coal
has first been treated with MerSorb and S-Sorb before pulverization (i.e., where such coal has
been treated according to the Chem-Mod Process), constitutes ‘injecting . . . [calcium bromide]
into the flue gas’ according to the claims of the ’692 Patent. I disagree with that opinion, as it is
inconsistent with the proper understanding of the term ‘flue gas,’ and the term ‘injecting . . . into
the flue gas,’ as those terms are used in the ’692 Patent claims. Accordingly, I begin my analysis
with a discussion of the proper construction of those claim terms and why, in my view, Dr. Fry’s
analysis is incorrect.” Dkt. 76, Second Expert Report of Dr. Jennifer Wilcox, ¶ 13.

               Response:       Undisputed to the extent “Chem-Mod Process” has the meaning

               understood in Pl. PFF ¶ 19.

            194. Dr. Fry stated in his Third Expert Report: “Dr. Wilcox attempts to support this
opinion, in part, by stating that my proposed construction ‘ignores the language of the claim.’
Wilcox Second Report at ¶ 20. Dr. Wilcox’s assertion that I ignored the claim language is wrong.
In my Opening Infringement Reports (and as discussed above), I specifically identify the
language of the claims as support for my proposed construction of ‘flue gas.’ See, e.g., Opening
Infringement Report at ¶¶ 89–92. Moreover, Dr. Wilcox appears to agree with my position
concerning the claim language in her own report stating that: ‘Independent claim 1 of the ’692
Patent is directed to a method of treating “coal combustion flue gas,” and thereafter refers to
“said flue gas,” which I understand refers back to the “coal combustion flue gas” referenced in
the first lines of that claim.’ Wilcox Second Report at ¶ 13.” Dkt. 74, Third Expert Report of Dr.
Andrew Fry, ¶ 23.

               Response:       Undisputed.

         195. Dr. Wilcox stated in her Second Report: “Not everyone who works in or with
coal-burning power plants is always precise in his or her use of the term ‘flue gas.’ Some use it
more loosely, and when doing so often specify their intent to use the term in a very broad
manner. However, I believe that the plain and ordinary meaning of the term ‘coal combustion

                                                 94
flue gas,’ especially as used in the ’692 Patent, is as I have described, and this is particularly the
case because the patent claims reference ‘coal combustion flue gas’ rather than just ‘coal
combustion gas’ or ‘gases from coal combustion.’ Ignoring the descriptor ‘flue’ collapses any
distinction between all of the coal combustion gases and the ‘coal combustion flue gas.’ The
word ‘flue’ should not be ignored.” Dkt. 76, Second Expert Report of Dr. Jennifer Wilcox, ¶ 18.

               Response:       Undisputed.

          196. Claim 20 of the ’692 Patent states:

          20. A method of treating flue gas that contains elemental mercury, wherein the
          flue gas is produced during the combustion of coal, said method comprising the
          steps of:

               (a) injecting into the flue gas a thermolabile molecular halogen precursor,
                   whereby the elemental mercury is oxidized to form mercuric halide; and

               (b) providing solid alkaline particles in said flue gas upstream of a particulate
                   collection device, whereby at least a portion of the mercuric halide produced
                   at Step (a) is adsorbed by the solid alkaline particles; wherein the thermolabile
                   molecular halogen precursor of Step (a) is magnesium bromide.

          Dkt. 35-1, U.S. Patent No. 6,808,692, Inter Partes Reexamination Certificate, Claim
          20.
               Response:      Undisputed that the ’692 Patent contains the text of Claim 20.

          197. Claim 21 of the ’692 Patent states:

          21. A method of treating flue gas that contains elemental mercury, wherein the
          flue gas is produced during the combustion of coal, said method comprising the
          steps of:

               (a) injecting into the flue gas a thermolabile halogen precursor, whereby the
                   elemental mercury is oxidized to form mercuric chloride; and

               (b) providing solid alkaline particles in said flue gas upstream of a particulate
                   collection device, whereby at least a portion of the mercuric chloride produced
                   at Step (a) is adsorbed by the solid alkaline particles; wherein the thermolabile
                   molecular halogen precursor of Step (a) is a hypochlorite; wherein the
                   hypochlorite is calcium hypochlorite; and wherein the calcium hypochlorite is
                   in an aqueous solution containing calcium chloride.

       Dkt. 35-1, U.S. Patent No. 6,808,692, Inter Partes Reexamination Certificate, Claim 21.

               Response:       Undisputed that the ’692 Patent contains the text of Claim 21.

        198. Dr. Wilcox testified as follows: “When coal is combusted, it reacts with oxygen.
Oxygen dissociates on the surface, and the components of flue gas start to form. They are

                                                  95
quickly replenished with fuel. It’s a continuous process combustion. You cannot deny that
carbon monoxide, carbon dioxide and water vapors starts to form upon combustion. But nobody
would point to the area that’s dominant in fuel and call it flue gas. It doesn’t mean it’s not borne
there.” Dkt. 69, Deposition of Dr. Jennifer Wilcox, pg. 138:4-13.

               Objection:      Pl. PFF ¶ 198 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion, and

               Secs. I.B.4 and I.C.1, because the citation does not correctly identify with

               specificity where in the record the evidence is located.

               Response:       Undisputed. To clarify, Dr. Wilcox testified that “water vapors

               start to form upon combustion.” D.I. # 69, Wilcox Dep. 138:10–11. That Wilcox

               so answered does not make the testimony admissible for all purposes, however.

          199. Dr. Wilcox testified as follows: “And I would say just like the patent that you
showed me, they would say that that – and just like all the definitions that Andrew Fry gave in
his expert report and responses, yes, that is where flue gasses are borne in the furnace because
that is what oxidation of coal means.” Dkt. 69, Deposition of Dr. Jennifer Wilcox, pg. 144:9-15.

               Objection:      Pl. PFF ¶ 199 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion.

               Response:       Disputed in part. The testimony is taken out of context and

               incomplete. The record shows that at 144:10–15, Wilcox testified as follows:

                       A. And I would say just like the patent that you showed me, they would
                       say that that -- and just like all the definitions that Andrew Fry gave in his
                       expert report and responses, yes, that is where flue gasses are borne in the
                       furnace because that is what oxidation of coal means. But it doesn’t mean
                       that that is the same as flue gas. And so it’s not easy to say yes or no
                       because that would imply that that’s flue gas and it’s not. It’s where it’s
                       borne, and it quickly leaves that region, and that region is fuel-rich and it’s
                       not flue gas.

                       D.I. # 69, Wilcox Dep. 144:10–15. That Wilcox so answered does not

                       make her testimony admissible for all purposes, however.

         200. Dr. Wilcox testified as follows: “It’s just where the flue gas is borne.” Dkt. 69,
Deposition of Dr. Jennifer Wilcox, pg. 150:3.

                                                 96
               Objection:      Pl. PFF ¶ 200 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion.

               Response:       Disputed as unsupported. Pl. PFF ¶ 200 includes testimony that is

               taken out of context and incomplete. Read in the context of Wilcox’s testimony

               surrounding the quoted text in Pl. PFF ¶ 200, Plaintiffs’ cited evidence—the

               deposition transcript of Wilcox at 150:3—does not support the stated proposition

               that Dr. Wilcox testified that“[i]t’s just where the flue gas is borne.” Rather, the

               record shows that Wilcox testified as follows:

                       Q. List for me all of the people you know, if any, that have referred at
                       least on an occasion to some gas in some boilers as flue gas.
                       A. . . . Andrew Fry would say that some of the gas is flue gas, these
                       references say that some of the gas is flue gas. Doesn’t mean that that is
                       injection into the flue gas. That’s fuel-rich. It’s coal. It’s fuel.
                       MR. FARNEY: Can you read my question back, and I’d like you to listen
                       to the beginning of the question for what I was asking for and then see if
                       you can answer it.
                       (Pending question read.)
                       A. So phrased in that way, Andrew Fry in his reports and some of these
                       references refer to the evolution of flue gas which is the byproducts of
                       combustion, and that’s exactly what I meant when I talked about this here,
                       too. I mean, I read Andrew Fry’s statements, and I don’t disagree with a
                       lot of the definitions he provides, but it doesn’t mean you point to that
                       region and call it flue gas. It’s very different. It’s just where the flue gas is
                       borne. So, yes, in a brief moment there are some gases that are produced
                       in that zone that are flue gases, but you wouldn’t refer to the whole region
                       as flue gas.

                       D.I. # 69, Wilcox Dep. 148:24–150:7 (emphasis added). That Wilcox so

                       answered does not make her testimony admissible for all purposes,

                       however.

         201. Dr. Wilcox testified as follows: “So you’re oxidizing fuel in air, so you’re going
to have oxygen, nitrogen, and then you’ll start to generate some of the flue gases, as I said.” Dkt.
69, Deposition of Dr. Jennifer Wilcox, pg. 315:7-10.

               Objection:      Pl. PFF ¶ 201 violates the Court’s Standing Order on Motions for


                                                  97
              Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion.

              Response:       Undisputed that Wilcox answered as quoted above. That Wilcox

              so answered does not make the testimony admissible for all purposes, however.

         202. In the Alstom Reexamination proceedings, the PTAB held:

              We are not persuaded that the term “thermolabile” or “flue gas”
              limits the temperature range as suggested by Requester. Neither
              the claims nor the specification of the ’692 patent expressly state
              any temperature limits for the method recited in claim 22. Rather,
              the ’692 patent states that the method is for “treating coal
              combustion flue gas, preferably that obtained after the
              ‘superheater’ section of a coal-fired plant, for example the
              economizer inlet.” ’692 patent, col. 3, 1. 66-col. 4, 1. 5. Even so,
              “after the ‘superheater’ section” is only a preferred location for the
              treatment to take place, and thus does not limit the claims, which
              are silent as to either temperature or location of treatment of the
              flue gas.

       Dkt. 35-10, Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262,
       Decision on Appeal, at pg. 6.

              Response:       Undisputed that the cited PTAB decision contains the quoted text.

         203. In the reexamination proceedings on the ’692 Patent, the Requestor, Alstom, also
argued “flue gas” did not exist inside the combustion zone. Dkt. 35-10, Alstom Power Inc. v.
Hazelmere Research Ltd., Appeal 2013-008262, Third-Party Requester Alstom Power Inc.’s
Appellant Brief, at pgs. 6-9.

              Objection:      Pl. PFF ¶ 203 is vague and ambiguous. The “also” reference is

              vague; Plaintiffs have not defined “flue gas” or “the combustion zone,” and it is

              not clear how the terms are being used in this asserted fact. Also, the term “flue

              gas” is hotly contested in this litigation. D.I. # 82, Amended Joint Table of Terms

              Requiring Construction at 2. It is not clear how Plaintiffs are using the term in

              this factual assertion.

              Response:       Disputed as unsupported by admissible evidence. To the extent

              that Alstom’s brief is offered to establish the truth of what Alstom asserted in the


                                                98
               reexamination proceedings, the evidence is inadmissible hearsay and should be

               excluded per Fed. R. Evid. 802.

          204. In her Second Expert Report, Dr. Wilcox stated the following: “Specification:
Second, although there is no explicit definition of the term ‘flue gas’ in the patent specification,
the specification does contain significant material to assist a POSA in understanding the meaning
of the term as it is used in the claims. For example, a POSA would be struck by the facts that not
one of the three examples describes actual experiments illustrating the claimed method, and not
one describes flue gas as present in the combustion zone of the boiler. The only suggestions for
the location of the flue gas are ‘after the superheater section’ or ‘in the economizer/ESP
suggestion of the combustor,’ which are both well downstream of the combustion zone. Dkt. 35–
1, ’692 Patent at 3:66-4:3; 7:60-65.” Dkt. 76, Second Expert Report of Dr. Jennifer Wilcox, ¶ 21.

               Response:        Undisputed. To clarify, the original document does not cite docket

               entry numbers.

          205. The specification of the ’692 Patent states that: “[a]ccording to the invention,
there is provided a method of treating coal combustion flue gas, preferably that obtained after the
‘superheater’ section of a coal-fired plant.” Dkt. 35-1, U.S. Patent No. 6,808,692, at 3:66-4:2.

               Response:        Undisputed that the ’692 Patent contains the quoted statement, but

               that does not make the statement admissible for all purposes.

          206. In column 7 of the ’692 Patent, the specification states in part: “It is certain that
injection of a molecular halogen source, such as calcium hypochlorite/calcium chloride aerosol
or chlorine gas, at an appropriate dose, in the economizer/ESP section of this combustor, in
similar fashion to Example 1, would effect substantial conversion of elemental mercury to easily
adsorbable mercuric halide such as mercuric chloride.” Dkt. 35-1, U.S. Patent No. 6,808,692, at
7:60-65.

               Response:        Undisputed that the ’692 Patent contains the quoted statement, but

               that does not make the statement admissible for all purposes.

           207. The claim terms “‘a bromide compound that is a thermolabile molecular bromine
precursor’; ‘the thermolabile molecular bromine precursor’” for purposes of the asserted claims
of the ’692 Patent, have been agreed by the parties to mean: “A bromide compound that
decomposes at flue gas temperatures typical of coal-fired power plants which will lead to and
result in the formation of molecular bromine (Br2).” D.I. # 82, Amended Joint Table of Terms
Requiring Construction, pg. 3.

               Response:        Undisputed.

         208. The chemical notation form of expressing mercuric bromide is “HgBr2.” Dkt. 35-

                                                 99
16, Plaintiffs’ Second Amended Complaint, Ex. L, Evan Granite Article “Sorbents for Mercury
Removal from Flue Gas.”

               Response:      Undisputed even though unsupported by the cited reference.

         209. In the patent, the ’692 Patent Specification provides:

               The conversion of mercury to its mercuric halide forms is thermodynamically
               favored at temperatures typical of coal combustor flue gas, especially coal
               combustor flue gas between economizer inlets and [filtration systems]…

               [Table 2 omitted]

               …. Clearly from table 2, it can be seen that the formation of mercuric chloride
               from elemental mercury and molecular chlorine is particularly favored between
               127 and 527°C typical of post superheater coal combustor flue gas zones.

         Dkt. 35-1, U.S. Patent No. 6,808,692, at 4:66–5:25.

               Response:      Undisputed that the ’692 Patent contains the quoted statement (but

               that the patent includes “Table 2”), but that does not make the statement

               admissible for all purposes.

          210. In his Third Expert Report, Dr. Fry stated that: “[t]here are a number of reactions
that take place in ‘flue gas’ other than mercury oxidation, and there is no reason that a POSA
would tie the definition of ‘flue gas’ to the thermodynamics of one particular reaction without a
clear intention in the patent to do so.” Dkt. 74, Third Expert Report of Dr. Andrew Fry, ¶ 30.

               Response:      Undisputed.

           211. In her Second Expert Report, Dr. Wilcox stated that: “Table 2 shows that the free
energies of formation of the indicated mercury halide compounds become less negative as the
temperature increases. Extrapolating the data in Table 2, the free energy of formation of mercuric
iodide becomes positive (and thus not thermodynamically favored to proceed) above about 700
°C (1292 °F), becomes positive for mercuric bromide above about 1000 °C (1832 °F) (and thus
not thermodynamically favored to proceed), and becomes positive for mercuric chloride above
about 1100 °C (2012 °F) (and thus not thermodynamically favored to proceed). See, e.g.,
NALC00468208 (listing free energies of formation for mercuric halides). Thus, the statement
that ‘the conversion of mercury to its mercuric halide forms is thermodynamically favored’ is
true for all three identified halides only up to about 700 °C (1292 °F), and is not true for any of
the identified halides above 1100 °C (2012 °F). Accordingly, a POSA would understand
theinventor to be teaching that ‘flue gas’ has typical temperatures below those ranges—and, as
explained below, that ‘injecting . . . into said flue gas’ requires injecting into gas having a
temperature below that range.” Dkt. 76, Second Expert Report of Dr. Jennifer Wilcox, ¶ 24.

               Response:      Undisputed.
                                               100
          212. Dr. Wilcox has testified that under Defendants’ construction of “flue gas” (i.e.,
“the gases in the region from above the combustion zone through the stack outlet that result from
the substantially-complete combustion of coal”) flue gas exists in the “upper furnace,” which she
indicates has temperatures as high as 1370°C. Dkt. 69, Deposition of Dr. Jennifer Wilcox, pgs.
122, 126, 134; Dkt. 75, First Expert Report of Dr. Jennifer Wilcox, ¶ 29.

              Objection:     Pl. PFF ¶ 212 violates the Court’s Standing Order on Motions for

              Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not correctly

              identify with specificity where in the record the evidence is located, and Sec.

              I.B.6, because it simply recites an expert’s opinion.

              Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the First

              Wilcox Report at ¶ 29—does not support the stated proposition. The cited

              paragraph does not state that “under Defendants’ construction of ‘flue

              gas’ . . . flue gas exists in the ‘upper furnace,’” with temperatures as high as

              1370°C. D.I. # 75, First Wilcox Report ¶ 29.

          213. During the ’692 Patent Reexamination, the Requestor argued, among other things,
“that the term ‘flue gas’ is limited to a temperature range of 127ºC and 527ºC.” Dkt. 35-10,
Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Decision on Appeal, at
pgs. 4-5.

              Objection:     Pl. PFF ¶ 213 is vague and ambiguous. Plaintiffs have not defined

              “flue gas” and it is not clear how the term is being used in this asserted fact. Also,

              the term “flue gas” is hotly contested in this litigation. It is not clear how

              Plaintiffs are using the term in this factual assertion. D.I. # 82, Amended Joint

              Table of Terms Requiring Construction at 2.

              Response:      Undisputed that the cited PTAB decision contains the quoted text.

          214. During the ’692 Patent Reexamination, the Requestor argued “that the examples
of the ’692 patent all apply at temperatures of 500 ºC or below” and pointed “to Table 2 of the
’692 patent as evidence that ‘the negative free energy of formation of mercuric halide decreases
significantly as the temperature increases from 127ºC to 527ºC.’” Dkt. 35-10, Alstom Power Inc.
v. Hazelmere Research Ltd., Appeal 2013-008262, Decision on Appeal, at pgs. 4-5.


                                                101
               Response:       Undisputed that the cited PTAB decision contains the quoted text.

           215. In the PTAB decision on reexamination, the PTAB stated that: “Neither the
claims nor the Specification of the ’692 patent expressly state any temperature limits for the
method recited in [the claims].” The reference to “after the ‘superheater’ section is only a
preferred location for the treatment to take place, and thus does not limit the claims, which are
silent as to either temperature or location of treatment of the flue gas.” Dkt. 35-10, Alstom Power
Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Decision on Appeal, at pgs. 6 and 8.

               Objection:      Pl. PFF ¶ 215 is vague and ambiguous. Plaintiffs have not defined

               “the flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “the flue gas” is hotly contested in this litigation. It is not clear

               how Plaintiffs are using the term in this factual assertion. D.I. # 82, Amended

               Joint Table of Terms Requiring Construction at 2. Finally, Pl. PFF ¶ 215 violates

               the Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.3,

               because it asserts multiple factual propositions within the same numbered

               paragraph.

               Response:       Undisputed that the cited PTAB decision contains the quoted text.

        216. U.S. Patent No. 6,372,187 (“Madden”) was cited in prosecution. Dkt. 35-10,
Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Decision on Appeal, at
pg. 6.

               Response:       Undisputed.

         217. U.S. Patent No. 6,372,187 (“Madden”) is directed at an invention for removing
mercury from the flue gas of coal-fired power plants. Dkt. 35-12, U.S. Patent No. 6,372,187.

               Objection:      Pl. PFF ¶ 217 is vague and ambiguous. Plaintiffs have not defined

               “the flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual assertion.

               Response:       Disputed as unsupported. Plaintiffs’ cited evidence—U.S. Patent

                                                 102
               6,372,187 (“Madden”)—does not support the stated proposition. Madden does

               not state that it is directed at an invention for removing mercury from “the flue

               gas” “of coal-fired power plants.” Rather, Madden states that it is directed at an

               invention for “removing mercury from a flue gas generated in a combustion

               system.” D.I. # 35-12, U.S. Patent No. 6,372,187, at Claim 20. Additionally, Pl.

               PFF ¶ 217 purports to provide scientific, technical, and specialized knowledge,

               but Plaintiffs fail to support the assertion with competent expert opinion. Rather,

               Plaintiffs cite Madden, which is not sponsored by sworn testimony. Accordingly,

               this evidence is an unqualified and untimely disclosed expert opinion and should

               be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702.

               Furthermore, to the extent Madden is offered to prove that it is directed at an

               invention for removing mercury from the flue gas of coal-fired power plants, this

               evidence is inadmissible hearsay and should be excluded per Fed. R. Evid. 802.

         218. U.S. Patent No. 6,372,187 (“Madden”) states: “[s]mall amounts of alkaline
sorbents are thus injected into the flue gas stream at a relatively low rate.” Dkt. 35-12, U.S.
Patent No. 6,372,187, at 2:43-44.

               Objection:      Pl. PFF ¶ 218 is vague and ambiguous. Plaintiffs have not defined

               “the flue gas stream,” and it is not clear how the term is being used in this asserted

               fact. Also, the term “flue gas” is hotly contested in this litigation. D.I. # 82,

               Amended Joint Table of Terms Requiring Construction at 2. It is not clear how

               Plaintiffs are using the term in this factual assertion.

               Response: Undisputed that Madden contains the quoted statement, but that does

               not make the statement admissible for all purposes.

         219. U.S. Patent No. 6,372,187 (“Madden”) states “the injection of any alkaline
sorbent 14 into a flue gas 42, 44, 46 stream anywhere from the boiler 24 to the exit stack 36.”
Dkt. 35-12, U.S. Patent No. 6,372,187, at 3:56-58.

                                                 103
              Objection:      Pl. PFF ¶ 219 is vague and ambiguous. Plaintiffs have not defined

              “injection,” “sorbent 14,” “flue gas 42, 44, 46 stream,” “the boiler 24,” or “the

              exit stack 16,” and it is not clear how the terms are being used in this asserted

              fact. Also, the terms “injection” and “flue gas” are hotly contested in this

              litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2.

              It is not clear how Plaintiffs are using the term in this factual assertion.

              Response:       Disputed as unsupported. Plaintiffs’ cited evidence—Madden—

              does not support the stated proposition. Rather, Madden states that “Alkaline

              sorbent injection for mercury control includes the injection of any alkaline sorbent

              14 into a flue gas 42, 44, 46 stream anywhere from the boiler 24 to the exit stack

              36.” D.I. # 35-12, U.S. Patent No. 6,372,187, at 3:56–58. Furthermore, while

              Madden contains the quoted statement, that does not make the statement

              admissible for all purposes.

         220. U.S. Patent No. 6,372,187 (“Madden”) states that “flue gases 42, containing
contaminants such as mercury, are generated in the boiler 24 furnace and rise through upper
furnace region 28.” Dkt. 35-12, U.S. Patent No. 6,372,187, at 3:21-23.

              Objection:      Pl. PFF ¶ 220 is vague and ambiguous. Plaintiffs have not defined

              “flue gases,” “the boiler [] furnace,” or “[the] upper furnace region,” and it is not

              clear how the terms are being used in this asserted fact. Also, the term “flue gas”

              is hotly contested in this litigation. D.I. # 82, Amended Joint Table of Terms

              Requiring Construction at 2. It is not clear how Plaintiffs are using the term in

              this factual assertion.

              Response:       Disputed as unsupported. Plaintiffs’ cited evidence—Madden—

              does not support the stated general proposition. Rather, Madden states that “[i]n

              the system 10 shown, hot flue gases 42, containing contaminants such as mercury,

                                                104
               are generated in the boiler 24 furnace and rise through upper furnace region 28.”

               D.I. # 35-12, U.S. Patent No. 6,372,187, at 3:21–23. Additionally, Pl. PFF ¶ 220

               includes evidence that is taken out of context and incomplete. Furthermore, while

               Madden contains the quoted statement, that does not make the statement

               admissible for all purposes.

         221. U.S. Patent No. 6,372,187 (“Madden”) includes the following as Figure 2:




         Dkt. 35-12, U.S. Patent No. 6,372,187, at Figure 2.

               Response:      Undisputed that Madden contains Figure 2, but that does not make

               the figure admissible for all purposes.

           222. With reference to Figure 2, Madden ’187 describes “a power plant system 10
[that] includes a boiler 24 having a lower furnace region 26, an upper furnace region 28, a
convection pass 30, an air heater 32, emissions control devices 34, and a stack 36.” Dkt. 35-12,
U.S. Patent No. 6,372,187, at 3:14-17.

               Objection:     Pl. PFF ¶ 222 misstates the evidence to the extent that the text in

               Pl. PFF is altered from the original document.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—Madden at



                                                105
              3:14–17—does not support the stated proposition. Madden does not state that

              Figure 2 relates to “a power plant system that includes” the components

              discussed. Rather, Madden states that Figure 2 refers to “[t]he power plant

              system 10,” which is defined as “a power plant installation or system 10 having

              an alkaline sorbent preparation means for preparing an alkaline sorbent.”

              D.I. # 35-12, U.S. Patent No. 6,372,187, at 3:10–12. Furthermore, while Madden

              contains the quoted statement, that does not make the statement admissible for all

              purposes.

         223. U.S. Patent No. 6,372,187 (“Madden”) states that “hot flue gases 42, containing
contaminants such as mercury, are generated in the boiler 24 furnace, and rise through upper
furnace region 28.” Dkt. 35-12, U.S. Patent No. 6,372,187, at 3:20-23.

              Objection:      Pl. PFF ¶ 223 is vague and ambiguous. Plaintiffs have not defined

              “hot flue gases,” “the boiler [] furnace,” or “[the] upper furnace region,” and it is

              not clear how the terms are being used in this asserted fact. Also, the term “flue

              gas” is hotly contested in this litigation. D.I. # 82, Amended Joint Table of Terms

              Requiring Construction at 2. It is not clear how Plaintiffs are using the term in

              this factual assertion.

              Response:       Undisputed that Madden contains the quoted statement, but that

              does not make the statement admissible for all purposes.

         224. The additive (“sorbent 14”) Madden wishes to inject into the flue gas stream is
generated in the “sorbent preparation means 12.” Dkt. 35-12, U.S. Patent No. 6,372,187, at 3:11-
14.

              Objection:      Pl. PFF ¶ 224 is vague and ambiguous. Plaintiffs have not defined

              “inject” or “the flue gas stream,” and it is not clear how the terms are being used

              in this asserted fact. Also, the terms “inject” and “flue gas” are hotly contested in

              this litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction

                                               106
               at 2. It is not clear how Plaintiffs are using the term in this factual assertion.

               Response:       Undisputed that Madden contains the quoted statement, but that

               does not make the statement admissible for all purposes.

            225. Madden states that the sorbent 14 “may be delivered into the flue gases 42, 44, 46
[numbered at different places in the system] at one or more locations of the upper furnace region
28. . . or in with the fuel 38.” Dkt. 35-12, U.S. Patent No. 6,372,187, at 3:41-45.

               Objection:      Pl. PFF ¶ 225 is vague and ambiguous. Plaintiffs have not defined

               “the flue gases” or “the upper furnace region,” and it is not clear how the terms

               are being used in this asserted fact. Also, the term “flue gas” is hotly contested in

               this litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction

               at 2. It is not clear how Plaintiffs are using the term in this factual assertion.

               Response:       Disputed as unsupported. Plaintiffs’ cited evidence—Madden at

               3:41–45—does not support the stated proposition. Madden does not state that

               “the sorbent 14 ‘may be delivered into the flue gases 42, 44, 46 [numbered at

               different places in the system] at one or more locations of the upper furnace

               region 28 . . . or in with the fuel 38.” Rather, Madden states that “the sorbent 14”

               “may be delivered into the flue gases 42, 44, 46 [numbered at different places in

               the system] at one or more locations of the upper furnace region 28, the

               convection pass 30, at the emissions control devices 34, prior to exiting the

               system 10 through the stack, or in with the fuel 38.” D.I. # 35-12, U.S. Patent No.

               6,372,187 at 3:41–45 (emphasis added). Additionally, Pl. PFF ¶ 225 includes

               material that is taken out of context and incomplete. Furthermore, to the extent

               that Madden does contain the quoted statement, that does not make the statement

               admissible for all purposes.

         226. In his Third Expert Report, Dr. Fry states: “I disagree with Dr. Wilcox’s opinion

                                                 107
that the Madden references (U.S. Patent Nos. 5,795,548 and 5,814,288) supports Defendants’
construction, rather than Plaintiffs’ construction. Wilcox Second Report at ¶ 44. These patents
share a common specification, and in this report I will cite to the ’288 Patent. As Dr. Wilcox
concedes, in the ’288 Patent, ‘arrow 32 is the flue gas’ in Figure 1. In my opinion, it would be
clear to a POSA reviewing this diagram that ‘flue gas’ is produced from the combustion of coal
(before ‘heading from the combustion zone’ as asserted by Dr. Wilcox). In particular, arrow 32
(the flue gas) starts in the combustion zone of the furnace before heading into the upper portion
of the furnace. Moreover, the ’288 Patent makes clear that ‘[w]hile specific embodiments of the
invention have been shown and described in detail to illustrate the application of the principles of
the inventions, those skilled in the art will appreciate that changes or modifications may be made
. . . without departing from such principles.’ ’288 Patent at 9:11–22. In my opinion, a POSA
would understand that another possible embodiment of the invention would allow for the
injection of limestone into the furnace with the fuel through the burner in stream 30. For
example, Figure 2 of the ’288 Patent shows stream 30 (which is the fossil fuel) is injected and
intersects with stream 32 (which is flue gas). Accordingly, it is my opinion that the Madden
references demonstrate that a ‘flue gas’ is the gas formed from the combustion of coal, and that a
POSA would understand that at the time of the invention, an additive can be mixed with the coal
prior to being injected into the furnace.” Dkt. 74, Third Expert Report of Dr. Andrew Fry, ¶ 42.

               Response:        Undisputed.

           227. In his Third Expert Report, Dr. Fry states: “Although not discussed by Dr. Wilcox
in this section of the Wilcox Second Report, U.S. Patent No. 6,372,187 to Madden et al. make
clears that a POSA would have known at the time of the application that led to the ’692 Patent
that ‘injecting . . . into the flue gas’ includes introducing the additive mixed with fuel into the
flue gas in the combustion zone and introducing the additive into the flue gas downstream of the
combustion zone. See generally Dkt. 35–12, ’187 Patent; see also Dkt. 72, Opening Infringement
Report at ¶¶ 120 and 121. For example, Figure 2 of the ’187 Patent [] shows that sorbent (14) can
be injected in the fuel (15) at the burner, in the upper furnace (16), in the convection
pass/economizer (18), in (or between) the emission control devices (20), and before the stack
(22).” Dkt. 74, Third Expert Report of Dr. Andrew Fry, ¶ 43.

               Response:        Undisputed. To clarify, the original document does not cite docket

               entry numbers.

          228. In his Third Expert Report, Dr. Fry states: “The ’187 Patent further contains many
statements that demonstrate that the additive could be mixed with fuel before being injected into
the flue gas in the combustion zone” and cites six statements. Dkt. 74, Third Expert Report of
Dr. Andrew Fry, ¶ 44.

               Response:        Undisputed.

          229. Madden states clear that: “[t]he temperatures for injection of the sorbent [into the
flue gas stream] range from those typical at the coal input to the boiler (3000° F.) and in the
upper portion 28 of a furnace (2300° F.) to very low temperatures such as at the outlet of a wet
scrubber (150° F.).” Dkt. 35-12, U.S. Patent No. 6,372,187, at 3:64–4:1.

                                                108
               Response:        Undisputed that Madden contains the quoted statement, but that

               does not make the statement admissible for all purposes.

          230. Madden states (with component numbers omitted for clarity) that: “Alkaline
sorbent injection for mercury control includes the injection of any alkaline sorbent into a flue gas
stream anywhere from the boiler [which includes the coal input at 3000 °F/1649 °C] to the exit
of the stack.” Dkt. 35-12, U.S. Patent No. 6,372,187, at 3:55-59.

               Objection:       Pl. PFF ¶ 230 is vague and ambiguous. Plaintiffs’ omission of

               “component numbers” as they appear in the patent does not promote clarity and

               changes the meaning of the statement.

               Response:        Disputed as unsupported. Plaintiffs’ cited evidence—Madden at

               3:55–59—does not support the stated proposition that component numbers in the

               cited passage could be omitted for clarity. Rather, the quoted text contains

               component numbers in order to provide important information regarding the

               location of various components in the referenced figure. Moreover, the cited text

               does not support the proposition that “the boiler” “includes the coal input at 3000

               °F/1649 °C.” D.I. # 35-12, U.S. Patent No. 6,372,187 at 3:55–59. Pl. PFF ¶ 225

               includes material that is taken out of context and incomplete. Furthermore, to the

               extent that Madden does contain the quoted statement, that does not make the

               statement admissible for all purposes.

          231. The PTAB during the ’692 Patent Reexamination stated: “We find this broader
interpretation of ‘flue gas’ [for the ’692 patent claims] to be reasonable because the prior art
related to treating flue gas from coal combustion supports the finding that flue gas treatment
materials may be injected in several locations between the boiler and the stack outlet.” Dkt. 35-
10, Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Decision on Appeal, at
pgs. 6-7.

               Objection:       Pl. PFF ¶ 231 is vague and ambiguous. Plaintiffs have not defined

               “the ’692 Patent claims,” and it is not clear how the term is being used in this

               asserted fact.

                                                109
               Response:      Undisputed that the cited PTAB decision contains the quoted text.

          232. Another reference considered in the prosecution and forming part of the intrinsic
record is Granite, et al., “Sorbents for Mercury Removal from Flue Gas,” DOE (1998), which
was cited in the ’692 Patent prosecution history. Dkt. 35-10, Alstom Power Inc. v. Hazelmere
Research Ltd., Appeal 2013-008262, Decision on Appeal, at pg. 6.

               Response:      Undisputed.

           233. The PTAB cited Granite at 3-4, to state that in the ’692 Patent, the claims “are
silent as to either temperature or location of treatment of the flue gas.” Dkt. 35-10, Alstom Power
Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Decision on Appeal, at pg. 6.

               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the PTAB’s Decision on Appeal in Alstom Power Inc. v.

               Hazelmere Research Ltd, at 6—does not support the stated proposition. Rather,

               the cited text refers to Granite 3–4 for the proposition that “[t]he record provides

               persuasive evidence that it was known in the art at the time of the invention that

               ‘flue gas’ can be at temperatures much higher than 527°C.” D.I. # 35-10, Decision

               on Appeal (Dec. 17, 2013) 6.

         234. The PTAB cited Granite as describing that the flue gas in the system described by
Granite “exits the furnace“ at a temperature of 1371°C. Dkt. 35-10, Alstom Power Inc. v.
Hazelmere Research Ltd., Appeal 2013-008262, Decision on Appeal, at pg. 6.

               Objection:     Pl. PFF ¶ 234 is vague and ambiguous. Plaintiffs have not defined

               “flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual assertion.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the PTAB’s

               Decision on Appeal—does not support the stated proposition. The text “exits the

               furnace” does not appear anywhere in the decision.


                                                 110
          235. Dr. Wilcox stated in her Third Expert Report: “The highest temperature in the
combustion zone is typically ~ 1370 °C. As the combustion gases exit the boiler they proceed
through the economizer, where they cool from approximately 650 °C down to 370 °C. The flue
gas in the generalized plant shown in Figure 4 then passes through a typical series of emissions
controls and heat recovery systems.” Dkt. 75, First Expert Report of Dr. Jennifer Wilcox, ¶ 43.

               Objection:     Pl. PFF ¶ 235 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion.

               Response:      Disputed. Wilcox did not state the text quoted in Pl. PFF ¶ 235 in

               the Third Wilcox Report. Rather, the record shows that Wilcox stated the quoted

               text in the First Wilcox Report. D.I. # 75, First Wilcox Report ¶ 43.

         236. The file history, including the reexamination proceedings, is 2,140 pages long.
Dkt. 35, Plaintiffs’ Second Amended Complaint, Ex. F (35-6 to 35-10).

               Response:      Undisputed.

          237. In August 2009, Nalco brought suit against an infringer of the ’692 Patent,
Alstom Power, Inc. Declaration of C. Klingman at 31 and Exh. 30 (Complaint against Alstom,
N.D.Ill. 1-09-cv-05195, August 24, 2009).

               Objection:     Pl. PFF ¶ 237 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I, because it uses legal characterization with a reference

               to “an infringer of the ’692 Patent.”

               Response:      Disputed. Alstom Power, Inc. is not an infringer of the ’692

               Patent. Rather, Alstom Power, Inc. was an alleged infringer of the ’692 Patent

               who was never found to infringe the ’692 Patent. D.I. # 108, Def. PFF ¶¶ 491,

               499 (D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 53, Complaint at 3, Nalco

               Mobotec, Inc. v. Alstom Power, Inc., No. 1:09-cv-05195, 2009 WL 2860309

               (N.D. Ill. 2009), D.I. # 1; D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 57, Nalco–

               Alstom Settlement Agreement (Apr. 11, 2013); D.I. # 62, Meier Dep. 198:24–

               210:14).


                                                111
         238. On or about May 28, 2010, Alstom filed a request for reexamination of the patent.
Dkt. 35–7, Request for Inter Partes Reexamination, May 28, 2010.

              Response:      Undisputed.

          239. In the Reexamination, the inventor submitted amended claims, some of which
referred to a “thermolabile molecular bromine precursor.” Dkt. 35–7, Request for Inter Partes
Reexamination, May 28, 2010.

              Response:      Undisputed.

         240. The example of a “thermolabile bromine precursor’ expressly mentioned in
the’692 Patent specification was magnesium bromide. Dkt. 35-1, U.S. Patent No. 6,808,692, at
3:60-62 and table 1.

              Objection:     Pl. PFF ¶ 240 misstates the evidence to the extent that the text in

              the PFF omits the word “molecular.”

              Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the ’692

              Patent at 3:60–62 and Table 1—does not support the stated proposition. Lines

              3:60–62 of the ’692 Patent do not refer to a “thermolabile bromine precursor.”

              Moreover, Table 1 does not “expressly mention” that “the example of a

              ‘thermolabile bromine precursor’ mentioned is magnesium bromide.” Rather, the

              table lists magnesium bromide as one of three possible examples of a

              “thermolabile halogen precursor.” D.I. # 35-1, U.S. Patent No. 6,808,692 at 3:60-

              62 and Table 1.

         241. Alstom argued in its Appellant Brief in the ’692 Patent Reexamination that “flue
gas” was limited by a temperature range or location, namely the range of 127 to 527°C. Dkt. 35-
10, Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Decision on Appeal, at
pg. 5.

              Objection:     Pl. PFF ¶ 241 is vague and ambiguous. Plaintiffs have not defined

              “flue gas,” and it is not clear how the term is being used in this asserted fact.

              Also, the term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended

              Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

                                               112
              are using the term in this factual assertion.

              Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the PTAB’s

              Decision on Appeal in Alstom Power Inc. v. Hazelmere Research Ltd. at 5—does

              not support the stated proposition. The cited text does not state that Alstom

              argued “that ‘flue gas’ was limited by a temperature range or location, namely the

              range of 127 to 527°C.” D.I. # 35-10, Decision on Appeal (Dec. 17, 2013) 4‒5.

        242. Alstom argued in the ’692 Patent Reexamination that magnesium bromide is
thermolabile only at 650°C or hotter. Dkt. 35-10, Alstom Power Inc. v. Hazelmere Research Ltd.,
Appeal 2013-008262, Decision on Appeal, at pg. 10.

              Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the PTAB’s

              Decision on Appeal in Alstom Power Inc. v. Hazelmere Research Ltd. at 10—

              does not support the stated proposition. The cited text does not state that Alstom

              argued that “magnesium bromide is thermolabile only at 650°C or hotter.”

              Rather, the text refers to the following statement in Alstom’s argument: “Under

              higher temperature (generally higher than 650°C (27)), HBR and HI will be

              converted to BR2 and I2.” D.I. # 35-10, Decision on Appeal (Dec. 17, 2013) 10.

          243. In the ’692 Patent Reexamination, Klaus Oehr stated that neither the term “flue
gas” or “thermolabile” have “an upper temperature limit.” Dkt. 35-10, Alstom Power Inc. v.
Hazelmere Research Ltd., Appeal 2013-008262, Patent Owner’s Brief, at pgs. 6-7.

              Objection:     Pl. PFF ¶ 243 is vague and ambiguous. Plaintiffs have not defined

              “flue gas,” and it is not clear how the term is being used in this asserted fact.

              Also, the term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended

              Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

              are using the term in this factual assertion.

              Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs

              have not offered competent testimony to support the stated proposition.

                                                113
               Additionally, Pl. PFF ¶ 243 mischaracterizes the statement as being made by

               Oehr. The statement was actually made by Hazelmere Research Ltd. Hazelmere

               did not state in the ’692 Patent Reexamination that neither the term “flue gas” nor

               “thermolabile” have an “upper temperature limit.” Rather, Hazelmere stated that

               Alstom’s argument that “thermolabile” and “flue gas” have an upper temperature

               limit should be dismissed. D.I. # 35-10, Alstom Power Inc. v. Hazelmere

               Research Ltd., Appeal 2013-008262, Patent Owner’s Brief at 7. Further, Pl. PFF

               ¶ 243 purports to provide scientific, technical, and specialized knowledge, but

               Plaintiffs fail to support the assertion with competent expert opinion. Rather,

               Plaintiffs cite the Patent Owner’s Brief in Alstom Power Inc. v. Hazelmere

               Research Ltd., which is not sponsored by sworn testimony. Accordingly, this

               evidence is an unqualified and untimely disclosed expert opinion and should be

               excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702.

               Furthermore, to the extent the Patent Owner’s Brief is offered to prove any fact

               other than it contains the quoted text, this evidence is inadmissible hearsay and

               should be excluded per Fed. R. Evid. 802.

          244. Klaus Oehr in the ’692 Patent Reexamination stated that: “Neither the Oehr Patent
specification (“Specification”) nor the Oehr Patent file history (“File History”) defines ‘flue gas’
and ‘thermolabile’ to mean a temperature range.” Dkt. 35-10, Alstom Power Inc. v. Hazelmere
Research Ltd., Appeal 2013-008262, Patent Owner’s Brief, at pg. 6.

               Objection:     Pl. PFF ¶ 244 is vague and ambiguous. Plaintiffs have not defined

               “flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual assertion.


                                                 114
              Response:      Disputed as unsupported by admissible evidence. Further, Pl. PFF

              ¶ 244 purports to provide scientific, technical, and specialized knowledge, but

              Plaintiffs fail to support the assertion with competent expert opinion. Rather,

              Plaintiffs cite the Patent Owner’s Brief in Alstom Power Inc. v. Hazelmere

              Research Ltd., which is not sponsored by sworn testimony. Accordingly, this

              evidence is an unqualified and untimely disclosed expert opinion and should be

              excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702.

              Furthermore, to the extent the Patent Owner’s Brief is offered to prove any fact

              other than it contains the quoted text, this evidence is inadmissible hearsay and

              should be excluded per Fed. R. Evid. 802.

          245. Klaus Oehr in the ’692 Patent Reexamination stated: “[t]he Specification and the
File History make it clear that ‘thermolabile’ is an adjective describing a compound or
combination of compounds that form molecular halogen at flue gas temperatures typical of coal-
fired power plants with no set limitation on the temperature at which such halogens are formed.”
Dkt. 35-10, Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Patent
Owner’s Brief, at pg. 6.

              Objection:     Pl. PFF ¶ 245 is vague and ambiguous. Plaintiffs have not defined

              “flue gas temperatures typical of coal-fired power plants,” and it is not clear how

              the term is being used in this asserted fact. Also, the term “flue gas” is hotly

              contested in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

              Construction at 2. It is not clear how Plaintiffs are using the term in this factual

              assertion.

              Response:      Disputed as unsupported. Pl. PFF ¶ 245 mischaracterizes the

              statement as being made by Oehr. The statement was actually made by

              Hazelmere Research Ltd. Further, Pl. PFF ¶ 245 purports to provide scientific,

              technical, and specialized knowledge, but Plaintiffs fail to support the assertion


                                               115
              with competent expert opinion. Rather, Plaintiffs cite the Patent Owner’s Brief in

              Alstom Power Inc. v. Hazelmere Research Ltd., which is not sponsored by sworn

              testimony. Accordingly, this evidence is an unqualified and untimely disclosed

              expert opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c)

              and Fed. R. Evid. 702. Furthermore, to the extent the Patent Owner’s Brief is

              offered to prove any fact other than it contains the quoted text, this evidence is

              inadmissible hearsay and should be excluded per Fed. R. Evid. 802.

         246. Alstom, to support its contention that Oehr should be limited to the “127-527°C”
range supposedly stated in the specification (which, as explained above, is itself a flawed
premise), argued that the term “flue gas” had no set meaning in the art. See, e.g., Dkt. 35-9,
Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Appellant’s Brief, at pg.
16.

              Objection:     Pl. PFF ¶ 246 is vague and ambiguous. Plaintiffs have not defined

              “flue gas,” and it is not clear how the term is being used in this asserted fact.

              Also, the term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended

              Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

              are using the term in this factual assertion. Additionally, Pl. PFF ¶ 246 violates

              the Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.3,

              because it asserts multiple factual propositions within the same numbered

              paragraph.

              Response:      Disputed as unsupported. Plaintiffs’ cited text—Alstom’s

              Appellant Brief in Alstom Power Inc. v. Hazelmere Research Ltd. at 16—does not

              support the stated proposition. The cited text does not state that the term “flue

              gas” “had no set meaning in the art.” D.I. # 35-9, Alstom Power Inc. v.

              Hazelmere Research Ltd., Appeal 2013-008262, Appellant’s Brief, at 16. Further,

              Pl. PFF ¶ 246 purports to provide scientific, technical, and specialized knowledge,

                                               116
              but Plaintiffs fail to support the assertion with competent expert opinion. Rather,

              Plaintiffs cite the Appellant’s Brief in Alstom Power Inc. v. Hazelmere Research

              Ltd., which is not sponsored by sworn testimony. Accordingly, this evidence is

              an unqualified and untimely disclosed expert opinion and should be excluded per

              Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the

              extent the Appellant’s Brief is offered to prove that Alstom argued that the term

              “flue gas” had no set meaning in the art, this evidence is inadmissible hearsay and

              should be excluded per Fed. R. Evid. 802.

         247. In the ’692 Patent Reexamination, Alstom cited Madden, and contended that
reference limited “flue gas” to only the temperature in the “upper furnace region” (which Alstom
contended was 970°C). See, e.g., Dkt. 35-9, Alstom Power Inc. v. Hazelmere Research Ltd.,
Appeal 2013-008262, Appellant’s Brief, at pg. 9.

              Objection:      Pl. PFF ¶ 247 is vague and ambiguous. Plaintiffs have not defined

              “flue gas” or “the ‘upper furnace region’,” and it is not clear how the terms are

              being used in this asserted fact. Also, the term “flue gas” is hotly contested in this

              litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2.

              It is not clear how Plaintiffs are using the term in this factual assertion.

              Additionally, Pl. PFF ¶ 247 violates the Court’s Standing Order on Motions for

              Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

              within the same numbered paragraph.

              Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

              cited evidence—Alstom’s Appellant Brief in Alstom Power Inc. v. Hazelmere

              Research Ltd. at 9—does not support the stated proposition. Alstom did not state

              in its Appellant Brief at 9 that Madden “limited ‘flue gas’ to only the temperature

              in the ‘upper furnace region.’” Rather, the record shows that Alstom stated that


                                                117
              “Madden describes flue gas as including the boiler portion of a combustion

              system,” and cited text from Madden reading, “it is known to inject limestone in

              dry powder form into the flue gases in the upper furnace cavity of a boiler for the

              purposes of capturing SO2 from the flue gases.” D.I. # 35-9, Alstom Power Inc. v.

              Hazelmere Research Ltd., Appeal 2013-008262, Appellant’s Brief at 9 (citing

              D.I. # 35-12, U.S. Patent No. 6,372,187, at 2:54–56). Further, Pl. PFF ¶ 247

              purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

              fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

              the Appellant’s Brief in Alstom Power Inc. v. Hazelmere Research Ltd., which is

              not sponsored by sworn testimony. Accordingly, this evidence is an unqualified

              and untimely disclosed expert opinion and should be excluded per Fed. R. Civ. P.

              26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the extent the

              Appellant’s Brief is offered to prove that Alstom cited Madden, and contended

              that reference limited “flue gas” to only the temperature in the “upper furnace

              region,” this evidence is inadmissible hearsay and should be excluded per Fed. R.

              Evid. 802.

           248. In the ’692 Patent Reexamination, Alstom cited Mendelsohn, and contended that
by comparison, it described “flue gas” as being much further downstream at 400°C. See, e.g.,
Dkt. 35-9, Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Appellant’s
Brief, at pg. 9.

              Objection:     Pl. PFF ¶ 248 is vague and ambiguous. Plaintiffs have not defined

              “flue gas,” and it is not clear how the term is being used in this asserted fact.

              Also, the term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended

              Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

              are using the term in this factual assertion.


                                                118
              Response:      Disputed. Alstom did not contend that Mendelsohn “described

              ‘flue gas’ as being much further downstream at 400°C.” Rather, Alstom

              contended that “Mendelsohn, on the other hand, describes flue gas as the portion

              of the combustion system located well after the furnace at the much lower

              temperature range of 400°C to ambient air.” D.I. # 35-9, Alstom Power Inc. v.

              Hazelmere Research Ltd., Appeal 2013-008262, Appellant’s Brief at 9. Further,

              Pl. PFF ¶ 248 purports to provide scientific, technical, and specialized knowledge,

              but Plaintiffs fail to support the assertion with competent expert opinion. Rather,

              Plaintiffs cite the Appellant’s Brief in Alstom Power Inc. v. Hazelmere Research

              Ltd., which is not sponsored by sworn testimony. Accordingly, this evidence is

              an unqualified and untimely disclosed expert opinion and should be excluded per

              Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the

              extent the Appellant’s Brief is offered to prove that Alstom cited Mendelsohn,

              and contended that by comparison, it described “flue gas” as being much further

              downstream at 400°C, this evidence is inadmissible hearsay and should be

              excluded per Fed. R. Evid. 802.

         249. In the ’692 Patent Reexamination, Alstom cited Madden, and noted that “Madden
describes flue gas as including the boiler portion of a combustion system” which “can have a
temperature much higher than 970°C. See, e.g., Dkt. 35-9, Alstom Power Inc. v. Hazelmere
Research Ltd., Appeal 2013-008262, Appellant’s Brief, at pg. 9.

              Objection:     Pl. PFF ¶ 249 is vague and ambiguous. Plaintiffs have not defined

              “flue gas” or “the boiler portion of a combustion system,” and it is not clear how

              the terms are being used in this asserted fact. Also, the term “flue gas” is hotly

              contested in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

              Construction at 2. It is not clear how Plaintiffs are using the term in this factual


                                                119
               assertion.

               Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 249

               purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

               fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

               the Appellant’s Brief in Alstom Power Inc. v. Hazelmere Research Ltd., which is

               not sponsored by sworn testimony. Accordingly, this evidence is an unqualified

               and untimely disclosed expert opinion and should be excluded per Fed. R. Civ. P.

               26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the extent the

               Appellant’s Brief is offered to prove that Alstom cited Madden, and noted that

               “Madden describes flue gas as including the boiler portion of a combustion

               system” which “can have a temperature much higher than 970°C,” this evidence

               is inadmissible hearsay and should be excluded per Fed. R. Evid. 802.

         250. In the ’692 Patent Reexamination, Alstom cited Madden, and quoted a portion of
Madden discussing injection into “the flue gases in the upper furnace region.” See, e.g., Dkt. 35-
9, Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Appellant’s Brief, at pg.
9.

               Objection:     Pl. PFF ¶ 250 is vague and ambiguous. Plaintiffs have not defined

               “injection” or “the flue gases in the upper furnace region,” and it is not clear how

               the terms are being used in this asserted fact. Also, the term “flue gas” is hotly

               contested in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

               Construction at 2. It is not clear how Plaintiffs are using the term in this factual

               assertion.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—Alstom’s

               Appellant Brief in Alstom Power Inc. v. Hazelmere Research Ltd. at 9—does not

               support the stated proposition. The referenced text does not quote a portion of


                                                120
              Madden discussing injection into “the flue gases in the upper furnace region.”

              Rather, the text cites the following text from Madden: “It is known to inject

              limestone in dry powder form into the flue gases in the upper furnace cavity of a

              boiler for the purposes of capturing SO2 from the flue gases.” D.I. # 35-9, Alstom

              Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Appellant’s Brief

              at 9 (citing D.I. # 35-12, U.S. Patent No. 6,372,187, at 2:54–56 (emphasis

              added)). Further, Pl. PFF ¶ 250 purports to provide scientific, technical, and

              specialized knowledge, but Plaintiffs fail to support the assertion with competent

              expert opinion. Rather, Plaintiffs cite the Appellant’s Brief in Alstom Power Inc.

              v. Hazelmere Research Ltd., which is not sponsored by sworn testimony.

              Accordingly, this evidence is an unqualified and untimely disclosed expert

              opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and

              Fed. R. Evid. 702. Furthermore, to the extent the Appellant’s Brief is offered to

              prove that Alstom cited Madden, and quoted a portion of Madden discussing

              injection into “the flue gases in the upper furnace region,” this evidence is

              inadmissible hearsay and should be excluded per Fed. R. Evid. 802.

         251. In the ’692 Patent Reexamination, Alstom cited Mendelsohn, and stated that
Mendelsohn: “describe[d] flue gas as that portion of the combustion system located well after the
furnace at the much lower temperature range of 400°C to ambient air.” See, e.g., Dkt. 35-9,
Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Appellant’s Brief, at pg. 9.

              Objection:     Pl. PFF ¶ 251 is vague and ambiguous. Plaintiffs have not defined

              “flue gas,” and it is not clear how the term is being used in this asserted fact.

              Also, the term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended

              Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

              are using the term in this factual assertion.


                                                121
               Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 251

               purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

               fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

               the Appellant’s Brief in Alstom Power Inc. v. Hazelmere Research Ltd., which is

               not sponsored by sworn testimony. Accordingly, this evidence is an unqualified

               and untimely disclosed expert opinion and should be excluded per Fed. R. Civ. P.

               26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the extent the

               Appellant’s Brief is offered to prove that Alstom cited Mendelsohn, and stated

               that Mendelsohn: “describe[d] flue gas as that portion of the combustion system

               located well after the furnace at the much lower temperature range of 400°C to

               ambient air,” this evidence is inadmissible hearsay and should be excluded per

               Fed. R. Evid. 802.

           252. In his Third Expert Report, Dr. Andrew Fry states: “As an initial matter, it is my
opinion that a POSA would understand that the injection can occur at any location where flue
gas exists in the system where the temperature is sufficient to cause the thermal decomposition
of the thermolabile molecular bromine precursor chosen for use in the system. Contrary to Dr.
Wilcox’s suggestion, the ’692 Patent does not limit the location of injection of the thermolabile
molecular bromine precursor to temperatures at which molecular bromine formation is most
thermodynamically favored or temperatures at which conversion of elemental mercury to
mercuric bromide is most thermodynamically favored. There is simply nothing in the patent or
file history that suggests such a limitation. Rather, a POSA would understand that flue gas cools
as it flows ‘downstream,’ and as long as the thermolabile molecular halogen precursor is injected
in a location where the temperature is high enough to cause thermal decomposition of the
thermolabile molecular halogen precursor, the formation of molecular bromine and oxidation of
mercury to mercuric bromide may take place at any location along the flue gas path where such
reactions are thermodynamically possible.” Dkt. 74, Third Expert Report of Dr. Andrew Fry,
¶ 28.

               Objection:     Pl. PFF ¶ 252 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion.

               Response:      Undisputed.

         253. During the ’692 Patent Reexamination, Klaus Oehr stated:

                                               122
Neither the Oehr Patent specification (“Specification”) nor the Oehr Patent file
histor (“File History”) defines “flue gas” and “thermolabile” to mean a temperature
range. The Specification and the File History make it clear that “thermolabile” is an
adjective describing a compound or combination of compounds that form molecular
halogen at flue gas temperatures typical of coal- fired power plants with no set
limitations on the temperature at which such halogens are formed. Oehr Patent,
3:55-5:33; Oehr File History at 81-82.

The references [Alstom] relies on demonstrate that the terms “flue gas” and
“thermolabile” are not limited to temperature range of 127°C to 527°C. Madden
(U.S. Patent 6,372,187 to Madden; “Madden”), for example does not define “flue
gas”‘ to be “the upper furnace cavity” as [Alstom] alleges, but quite clearly refers to
a portion of the “flue gas” that resides in the upper furnace cavity. Madden, 4:1-13.
To persons of ordinary skill in the art, “flue gas” means that region of combustion
gases from the upper furnace region through the emission control devices. Madden,
4:1-13; id. at Fig. 2; U.S. Patent No. 5,787,823 (“Knowles”) at FIG. 1. Similarly,
Mendelsohn (U.S. Patent No. 5,900,042 to Mendelsohn; “Mendelsohn”) does not
define “flue gas” to have an upper temperature limit of 400°C. Contrary to
[Alstom’s] assertion, Mendelsohn refers to an upper limit of 400 °C for “typical
systems” which refers to the temperature range at which Mendelsohn’s apparatus is
operated. Mendelsohn, 2:18-32. Accordingly, the prior art is quite clear and
consistent in its teaching that “flue gas” refers to combustion gases which reside in
the “flue” – the region of a coal combustor from above the combustion zone through
the particulate collection system.

Dkt. 35-10, Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262,
Patent Owner’s Brief, at pg. 6.

     Objection:     Pl. PFF ¶ 253 is vague and ambiguous. Plaintiffs have not defined

     “flue gas,” and it is not clear how the term is being used in this asserted fact.

     Also, the term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended

     Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

     are using the term in this factual assertion.

     Response:      Disputed as unsupported. Pl. PFF ¶ 253 mischaracterizes the

     quoted statement as being made by Oehr. The statement was actually made by

     Hazelmere Research Ltd. D.I. # 35-10, Alstom Power Inc. v. Hazelmere Research

     Ltd., Appeal 2013-008262, Patent Owner’s Brief, at 6. Further, Pl. PFF ¶ 253

     purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

                                       123
              fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

              the Patent Owner’s Brief in Alstom Power Inc. v. Hazelmere Research Ltd., which

              is not sponsored by sworn testimony. Accordingly, this evidence is an

              unqualified and untimely disclosed expert opinion and should be excluded per

              Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the

              extent the Patent Owner’s Brief is offered to prove any fact other than it contains

              the quoted text, this evidence is inadmissible hearsay and should be excluded per

              Fed. R. Evid. 802.

         254. Figure 1 in U.S. Patent No. 5,787,823 (“Knowles”) is shown below.




       Dkt. 35-10, U.S. Patent No. 5,787,823 (“Knowles”), Figure 1.

              Response:      Undisputed that the ’823 Patent (“Knowles”) contains Figure 1;

              that does not make the figure admissible for all purposes, however.

         255. Knowles states that according to the invention, the “preferred location for the
mercury sorption system is in the combustion gas path, where the combustion gas is preferably

                                              124
between about the temperatures of 100°C. (212°F.), and 200°C. (392°F.). In a conventional
industrial scale boiler, this temperature regime often exists after a heat exchanger. . . .” Dkt. 35-
10, U.S. Patent No. 5,787,823 (“Knowles”), at 7:8-13.

               Response:       Undisputed that Knowles contains the quoted statement; that does

               not make the statement admissible for all purposes, however.

         256. Knowles states that in Fig. 1, coal 14 is burned in combustion chamber 3. Dkt. 35-
10, U.S. Patent No. 5,787,823 (“Knowles”), at 9:40-41.

               Response:       Disputed as unsupported. PFF ¶ 256 is taken out of context and

               incomplete. Knowles states, “coal 14 or other fuels containing significant

               inorganic materials, is burned in a combustion chamber 3.” D.I. # 35‒10,

               Knowles at 9:40‒41 (emphasis added).

         257. Knowles states: “The byproducts of combustion in chamber 3 is ‘a combustion
gas stream 4’ which travel through conduit 15.” Dkt. 35-10, U.S. Patent No. 5,787,823
(“Knowles”), at 9:41-43.

               Response:       Undisputed that Knowles contains the quoted statement, but that

               does not make the statement admissible for all purposes.

        258. Knowles states that this flue gas “contains fly ash 2 and mercury 16, in addition to
the normal gaseous constituents of combustion.” Dkt. 35-10, U.S. Patent No. 5,787,823
(“Knowles”), at 9:43-45.

               Objection:      Pl. PFF ¶ 258 is vague and ambiguous. Plaintiffs have not defined

               “this flue gas” or “fly ash,” and it is not clear how the terms are being used in this

               asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

               D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2. It is not

               clear how Plaintiffs are using the term in this factual assertion.

               Response:       Disputed as unsupported. Plaintiffs’ cited evidence—Knowles at

               9:43–35—does not support the stated proposition. Knowles does not state that

               “flue gas contains fly ash 2 and mercury 16, in addition to the normal gaseous


                                                 125
               constituents of combustion.” Rather, the record shows that Knowles states, “[t]he

               combustion gas stream contains flyash 2 and mercury 16, in addition to the

               normal gaseous constituents of combustion.” D.I. # 35‒10, Knowles at 9:43‒45.

               Further to the extent that Knowles contains the quoted statement; that does not

               make the statement admissible for all purposes.

          259. Knowles refers to this flue gas as “combustion gas” when it is all the way
downstream at the temperatures of 100°C and 200°C, which is the range at the particulate
collection devices. Dkt. 35-10, U.S. Patent No. 5,787,823 (“Knowles”), at 9:45-48.

               Objection:      Pl. PFF ¶ 259 is vague and ambiguous. Plaintiffs have not defined

               “this flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual assertion.

               Response:       Disputed as unsupported. Plaintiffs’ cited evidence—Knowles at

               9:45–48—does not support the stated proposition. In the lines cited by Plaintiffs,

               Knowles does not refer to “flue gas” or state that flue gas is referred to as

               “‘combustion gas’ when it is all the way downstream.” Rather, the record shows

               that Knowles states that “[t]he means 1 of removing mercury Is [sic] placed

               preferentially in the combustion gas stream 4 where the temperature of said

               combustion gas stream 4 is between 100° C and 200° C.” D.I. # 35‒10, Knowles

               at 9:45‒48.

          260. Klaus Oehr testified in his deposition that: “combustion gases . . . reside in the
flue region of coal combustion, but it’s not restricted. It just -- that -- that could be a portion of
flue gas. But all reference to combustion flue gas, as far as I’m concerned, refers to any gas
anywhere in the combustor that’s generated from combustion no matter where it’s located.” Dkt.
63, Deposition of Klaus Oehr, January 17, 2019, at 259:25-260:8.

               Objection:      Pl. PFF ¶ 260 is vague and ambiguous. Plaintiffs have not defined

                                                 126
         “flue gas,” and it is not clear how the term is being used in this asserted fact.

         Also, the term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended

         Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

         are using the term in this factual assertion.

         Response:       Disputed as unsupported by admissible evidence. Pl. PFF ¶ 260

         purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

         cite the deposition of Oehr, which is not sponsored by sworn expert testimony.

         Accordingly, this evidence is an unqualified and untimely disclosed expert

         opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and

         Fed. R. Evid. 702. Furthermore, to the extent Oehr’s testimony is offered to

         prove the meaning and location of “combustion flue gas,” this evidence is

         inadmissible hearsay and should be excluded per Fed. R. Evid. 802.

    261. In the ’692 Patent Reexamination, the PTAB stated:

         Thus, the broadest reasonable interpretation of the term “flue gas”
         includes gases at temperatures up to 1260°C or higher. We find this
         broader interpretation of “flue gas” to be reasonable because the prior art
         related to treating flue gas from coal combustion supports the finding that
         flue gas treatment materials may be injected in several locations between
         the boiler and the stack outlet.

Dkt. 35-10, Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262,
Decision on Appeal, at p. 6-7.

         Objection:      Pl. PFF ¶ 261 is vague and ambiguous. Plaintiffs have not defined

         “flue gas” or “injected,” and it is not clear how the terms are being used in this

         asserted fact. Also, the terms “flue gas” and “injected” are hotly contested in this

         litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2.

         It is not clear how Plaintiffs are using the terms in this factual assertion.

         Response:       Undisputed that the cited PTAB decision contains the quoted text.

                                           127
          262. In her Second Expert Report, Dr. Wilcox stated: “I do note that the Board
indicated a temperature of 1260 °C ‘or higher.’ Decision on Appeal, Dec. 17, 2013, at 7. A
POSA would understand the reference to ‘or higher’ to mean that the temperatures that the Board
describes for each location are not exact, and that the Board simply avoided announcing an exact
temperature limit for the upper region of the boiler. Indeed, earlier in the same paragraph the
Board cites to a different piece of prior art that describes the typical temperature at the exit of the
furnace (i.e., within the upper region of the furnace) as around 1371 °C (2500 °F). Id. at 6 (citing
Granite). Regardless of what the exact typical temperature is, the Board explicitly chose the
temperature that corresponded to the upper region of the boiler rather than a temperature at ‘the
coal input to the boiler.’” Dkt. 76, Second Expert Report of Dr. Jennifer Wilcox, ¶ 30.

               Response:       Undisputed.

          263. In her First Expert Report, Dr. Wilcox cited Figure 4 from Steam and stated: “The
highest temperature in the combustion zone is typically ~ 1370 °C. As the combustion gases exit
the boiler they proceed through the economizer, where they cool from approximately 650 °C
down to 370 °C. The flue gas in the generalized plant shown in Figure 4 then passes through a
typical series of emissions controls and heat recovery systems.” Dkt. 75, First Expert Report of
Dr. Jennifer Wilcox, ¶ 43.

               Objection:      Pl. PFF ¶ 263 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion.

               Response:       Disputed as unsupported in part. Disputed that Wilcox cited to

               Steam for the proposition stated in Pl. PFF ¶ 263. Undisputed that Wilcox made

               the statement quoted in Pl. PFF ¶ 263. D.I. # 75, First Wilcox Report ¶ 43.

         264. Madden states: “[t]he temperatures for injection of the sorbent [into the flue gas
stream] range from those typical at the coal input to the boiler (3000°F[ 1649°C]) and in the
upper portion 28 of a furnace (2300°F[1260°C]) to very low temperatures such as at the outlet of
a wet scrubber (150°F[66 °C].” Dkt. 35-12, U.S. Patent No. 6,372,187, at 3:64-4:1.

               Objection:      Pl. PFF ¶ 264 is vague and ambiguous. Plaintiffs have not defined

               “injection,” “the flue gas stream,” “the boiler,” or “the upper portion 28 of a

               furnace,” and it is not clear how the terms are being used in this asserted fact.

               Also, the term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual assertion.


                                                 128
               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—Madden at

               3:64–4:1—does not assert the stated proposition. Madden does not refer to “the

               flue gas stream” in the cited text. D.I. # 35-12, U.S. Patent No. 6,372,187, at

               3:64–4:1. Further, to the extent that Madden contains the quoted statement, that

               does not make the statement admissible for all purposes.

           265. Dr. Andrew Fry, in his Third Expert Report stated: “In my opinion, the PTAB’s
reference to flue gas including gases at temperatures of ‘1260 ºC or higher,’ is not an attempt by
the PTAB to limit ‘flue gas’ to the ‘upper portion of the furnace,’ as Dr. Wilcox opines; but
rather, to make clear that the flue gas includes gases that are at the temperatures found in the
combustion zone of the furnace. Notably, Dr. Wilcox fails to address the PTAB’s statement that
‘the prior art related to treating flue gas from coal combustion supports the finding that flue gas
treatment materials may be injected in several locations between the boiler and the stack outlet.’
In my opinion, this statement, which specifically references the ‘boiler,’ makes clear that the
PTAB intended the definition of ‘flue gas’ to encompass the gas from the combustion of coal.”
Dkt. 74, Third Expert Report of Dr. Andrew Fry, ¶ 33.

               Response:      Undisputed.

          266. Dr. Andrew Fry, in his Third Expert Report stated: “Moreover, in my opinion, the
evidence that the PTAB relies on to support their interpretation of the term ‘flue gas’ is further
support that the PTAB intended that ‘flue gas’ encompass the gas produced during the
combustion of coal. For example, the PTAB cites to Granite, et al., ‘Sorbents for Mercury
Removal from Flue Gas,’ DOE (1998) at 3-4, to explain that the ‘[t]he temperature of flue gas in
a typical coal utility system will vary widely along the process path. The flue gas will exit the
furnace at approximately 2500°F [1371°C]. Heat is then extracted from the flue gas. Flue gas
will leave the economizer at around 800°F [ 427°C]. Flue gas exits the air preheater at about
450°F [232°C]. Unscrubbed flue gas enters the stack at around 300°F [148°C] in order to be
above the acid dew point. Therefore, a sorbent that removes mercury from flue gas could operate
anywhere between 300 [148°C] to 2500°F [1371 °C], depending upon where the sorbent contacts
the flue gas.’ The PTAB also relies on U.S. Patent No. 6,372,187 to Madden et al., issued April
16, 2002 to support its position of ‘flue gas.’ ’187 Patent at 3:64-4:1 (‘The temperatures for
injection of the sorbent range from those typical at the coal input to the boiler (3000°F[ 1649°C])
and in the upper portion 28 of a furnace (2300°F[1260°C]) to very low temperatures such as at
the outlet of a wet scrubber (150°F[66°C].’).” Dkt. 74, Third Expert Report of Dr. Andrew Fry,
¶ 34.

               Response:      Undisputed.

         [PFF ¶¶ 267 through 300 omitted by Plaintiffs]

        301. In her Opening Expert Report, Dr. Wilcox states: “The highest temperature in the
combustion zone is typically ~ 1370 °C.” Dkt. 75, Opening Expert Report of Jennifer Wilcox,

                                                129
¶ 43.

              Response:      Undisputed.

           302. Steam states the following: “The total gaseous products of combustion are
referred to as wet flue gas.” C. Klingman Decl. ¶ 11 (Exhibit 10) (Steam), pg. 10-16 (emphasis
in original). Steam states the following: “The total gaseous products excluding moisture are
referred to as dry flue gas.” C. Klingman Decl. ¶ 11 (Exhibit 10) (Steam), pg. 10-16 (emphasis in
original).

              Objection:     Pl. PFF ¶ 302 is vague and ambiguous. Plaintiffs have not defined

              “flue gas,” and it is not clear how the term is being used in this asserted fact.

              Also, the term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended

              Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

              are using the term in this factual assertion. Moreover, Pl. PFF ¶ 302 violates the

              Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.3, because it

              asserts multiple factual propositions within the same numbered paragraph, and

              Secs. I.B.4 and I.C.1, because the citation does not correctly identify where in the

              record the evidence is located.

              Response:      Disputed as unsupported. Plaintiffs’ cited evidence—Steam—does

              not support the stated proposition. Steam does not mention that “[t]he total

              gaseous products of combustion are referred to as wet flue gas” or that “[t]he total

              gaseous products excluding moisture are referred to as dry flue gas.” D.I. # 104,

              Klingman Decl. Ex. 10. Further, to the extent that Steam contains the quoted

              statement; that does not make the statement admissible for all purposes.

         303. At her deposition, Dr. Wilcox gave the following testimony:

                      Q: Just for the record, it’s a -- Wilcox 5 is an article that begins
                      production numbers NALC01062772, and the title is CFD
                      Investigation of Combustion in 660 Megawatt Tangential Fired Boiler.
                      Among the authors is a Mr. Ashish Fande.
                      Q: Do you see that?

                                                130
                      A: I do.
                      Q: Do you happen to know Mr. Ashish Fande?
                      A: No, I don’t know him.
                      Q: Do you know any of the authors that are listed there?
                      A: I do not.
                      Q: Do you believe you’ve ever seen this article before?
                      A: I might have, but I don’t -- I can’t recall it.
                      Q: Do you see at the op it indicates it comes from the International Journal
                      of Engineering Research and Technology?
                      A: Um-hum.
                      Q: Is that a publication with which you’re familiar?
                      A: I could have -- I could have read papers in this journal before, but I
                      can’t specifically recall when.
                      Q: Have you heard of that journal before, though?
                      A: I mean, it’s vaguely familiar, but a lot of these journals sound similar,
                      so it’s hard to say I’ve never seen it.

       Dkt. 69, Deposition of Jennifer Wilcox, Ph.D., March 29, 2019, pg. 152, l. 24–p. 154, l.
4.
              Response:      Undisputed that Wilcox testified as quoted above. That Wilcox so

              testified does not make the testimony admissible for all purposes, however.

          304. U.S. Pats. Nos. 6,206,685 and 6,471,506 B1 (“The Zamansky patents”) each
claim methods for reducing nitrogen gases in “combustion flue gas” share a common
specification. C. Klingman Decl. ¶¶ (Exhibits 33–34).

              Objection:     Pl. PFF ¶ 304 is vague and ambiguous. Plaintiffs have not defined

              “combustion flue gas,” and it is not clear how the term is being used in this

              asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

              D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2. It is not

              clear how Plaintiffs are using the term in this factual assertion. Pl. PFF ¶ 304 is

              further vague and ambiguous because it lacks a comprehensible structure.

              Additionally, Pl. PFF ¶ 304 violates the Court’s Standing Order on Motions for

              Summary Judgment, Secs. I.B.4 and I.C.1, because the citation is not correct.

              Response:      Undisputed. To clarify, the Zamansky patents are exhibits 31 and

              32 of the Klingman Declaration.


                                               131
          305. The Zamansky patents teach that “combustion flue gas” forms immediately upon
the introduction of the coal with the metal additive into the combustion zone of the boiler. C.
Klingman Decl. ¶¶ 32–33 (Exhibit 33–34). (’685 Patent) at 11:30-34.

              Objection:     Pl. PFF ¶ 305 is vague and ambiguous. Plaintiffs have not defined

              “combustion flue gas,” “the metal additive,” or “the combustion zone of the

              boiler,” and it is not clear how the terms are being used in this asserted fact. Also,

              the term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended Joint

              Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs are

              using the term in this factual assertion. Additionally, Pl. PFF ¶ 305 violates the

              Court’s Standing Order on Motions for Summary Judgment, Secs. I.B.4 and I.C.1,

              because the citation is not correct.

              Response:      Disputed as unsupported. To clarify, the Zamansky patents are

              exhibits 31 and 32 of the Klingman Declaration. Additionally, the cited lines in

              the Zamansky patents do not stand for the proposition asserted. The patent reads,

              “[n]atural gas was used as the reburning dial in all tests. The reburning fuel

              injector was elbow-shaped, and was installed along the centerline of the furnace,

              aligned in the direction of gas flow. Overfire air was injected through an elbow-

              shaped injector to burn out combustibles generated in the reburning zone.”

              D.I. # 104, Klingman Decl. (Ex. 31), at 11:30–34, Ex. 32 at 11:34–39. Further,

              Pl. PFF ¶ 305 purports to provide scientific, technical, and specialized knowledge,

              but Plaintiffs fail to support the assertion with competent expert opinion. Rather,

              Plaintiffs cite the Zamansky patents, which are not sponsored by sworn testimony.

              Accordingly, this evidence is an unqualified and untimely disclosed expert

              opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and

              Fed. R. Evid. 702. Furthermore, to the extent the Zamansky patents are offered to

                                               132
              prove where and when combustion flue gas forms, this evidence is inadmissible

              hearsay and should be excluded per Fed. R. Evid. 802.

        306. Figure 1 of the ’685 Patent is reproduced below, wherein “22” identifies the
“combustion zone,” and each line labeled “34” represents “combustion flue gas … that flows in a
downstream direction from combustion zone 22 . . . .”




    C. Klingman Decl. ¶ 32 (Exhibit 31). (’685 Patent) at 10:29-43.

              Objection:     Pl. PFF ¶ 306 is vague and ambiguous. Plaintiffs have not defined

              “combustion flue gas” or “the ‘combustion zone,’” and it is not clear how the

              terms are being used in this asserted fact. Also, the term “flue gas” is hotly

              contested in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

              Construction at 2. It is not clear how Plaintiffs are using the term in this factual

              assertion.

              Response:      Undisputed that the ’685 Patent contains Figure 1, with the

              clarification that “22” identifies the “main combustion zone”; that does not make

              the figure admissible for all purposes, however.

         307. The ’685 Patent explains that for treating combustion flue gas, “additives can be

                                               133
injected with the main fuel, in the main combustion zone …” which includes “combustion flue
gas 34.” C. Klingman Decl. ¶ 32 (Exhibit 31). (’685 Patent) at 6:60-61; 7:1-2.

               Objection:     Pl. PFF ¶ 307 is vague and ambiguous. Plaintiffs have not defined

               “combustion flue gas” or “the main combustion zone,” and it is not clear how the

               terms are being used in this asserted fact. Also, the term “flue gas” is hotly

               contested in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

               Construction at 2. It is not clear how Plaintiffs are using the term in this factual

               assertion. Additionally, Pl. PFF ¶ 307 violates the Court’s Standing Order on

               Motions for Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does

               not correctly identify where in the record the evidence is located.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the ’685

               Patent—does not support the stated proposition. Rather, the ’685 Patent states:

                      As discussed in further detail below, the metal-containing additives can be
                      injected with the main fuel, in the main combustion zone, with secondary
                      or reburning fuel addition, or at several locations in the main combustion
                      zone and reburning zone. As used herein, the terms ‘“nitrogen oxides’”
                      and “‘NOx’” are used interchangeably to refer to the chemical species
                      nitric oxide (NO) and nitrogen dioxide (NO2Other [sic] oxides of nitrogen
                      are known, such as N2O, N2O3, N2O4, and N2O5, but these species are not
                      emitted in significant quantities from stationary combustion sources
                      (except N2O in some systems).

               D.I. # 104, Klingman Decl. Ex. 31 at 6:59–7:3 (emphasis added). The cited lines

               of the patent do not say “combustion flue gas 34.” D.I. # 104, Klingman Decl.

               Ex. 31, ’685 Patent, at 6:59‒7:3. Further, to the extent that the ’685 Patent

               contains the quoted statement, that does not make the statement admissible for all

               purposes.

          308. U.S. Pat. Nos. 5,795,548 (the “’548 Patent”) and 5,814,288 (the “’288 Patent”)
share a common specification and each claim methods for desulfurizing and removing
particulates from flue gas produced during a combustion process in a boiler of a steam generator.
C. Klingman Decl. ¶¶ 34–35 (Exhibits 33–34).

                                                134
              Objection:      Pl. PFF ¶ 308 is vague and ambiguous. Plaintiffs have not defined

              “particulates,” “boiler,” or “flue gas produced during a combustion process in a

              boiler of a steam generator,” and it is not clear how the terms are being used in

              this asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

              D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2. It is not

              clear how Plaintiffs are using the term in this factual assertion. Additionally, Pl.

              PFF ¶ 308 violates the Court’s Standing Order on Motions for Summary

              Judgment, Secs. I.B.4 and I.C.1, because the citation does not correctly identify

              with specificity where in the record the evidence is located.

              Response:       Disputed as unsupported by admissible evidence. Pl. PFF ¶ 308

              purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

              fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

              the ’548 and ’288 Patents, which are not sponsored by sworn testimony.

              Accordingly, this evidence is an unqualified and untimely disclosed expert

              opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and

              Fed. R. Evid. 702. Furthermore, to the extent the ’548 and ’288 Patents are

              offered to prove the claimed methods, this evidence is inadmissible hearsay and

              should be excluded per Fed. R. Evid. 802.

         309. The specification of the ’548 and ’288 Patents includes Figure 1, which is
reproduced below and shows a representation of the known LIDS system and process. C.
Klingman Decl. ¶¶ 34–35 (Exhibits 33–34).

              Objection:      Pl. PFF ¶ 309 is vague and ambiguous. Plaintiffs have not defined

              “the known LIDS system and process,” and it is not clear how the term is being

              used in this asserted fact. Additionally, Pl. PFF ¶ 309 violates the Court’s

              Standing Order on Motions for Summary Judgment, Secs. I.B.4 and I.C.1,

                                                135
          because the citation does not correctly identify with specificity where in the

          record the evidence is located.

          Response:      Undisputed that the specification of the ’548 and ’288 Patents

          contains Figure 1 (shown in Pl. PFF ¶ 310); that does not make the figure

          admissible for all purposes. Further, Pl. PFF ¶ 309 purports to provide scientific,

          technical, and specialized knowledge, but Plaintiffs fail to support the assertion

          with competent expert opinion. Rather, Plaintiffs cite the ’548 and ’288 Patents,

          which are not sponsored by sworn testimony. Accordingly, this evidence is an

          unqualified and untimely disclosed expert opinion and should be excluded per

          Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the

          extent the ’548 and ’288 Patents are offered to prove any fact other than that they

          contain the referenced figure, this evidence is inadmissible hearsay and should be

          excluded per Fed. R. Evid. 802.

    310. [Omitted]




C. Klingman Decl. ¶¶ 34–35 (Exhibits 33–4) at Fig. 1.


                                            136
         311. The ’288 Patent states that “flue gases” are “generated during the combustion
processes occurring in the furnace.” C. Klingman Decl. ¶ 35 (Exhibit 34) (’288 Patent) at 2:20-
22.

              Objection:     Pl. PFF ¶ 311 is vague and ambiguous. Plaintiffs have not defined

              “flue gases,” “the combustion processes,” or “the furnace,” and it is not clear how

              the terms are being used in this asserted fact. Also, the term “flue gas” is hotly

              contested in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

              Construction at 2. It is not clear how Plaintiffs are using the term in this factual

              assertion.

              Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the ’288

              Patent—does not support the stated proposition. Rather, the ’288 Patent states

              that “[a]ir heater 26 transfers a portion of the heat from the flue gases generated

              during the combustion process occurring in furnace 22 to incoming combustion

              air 28.” D.I. # 104, Klingman Decl. Ex. 34, ’288 Patent, at 2:19‒22 (emphasis

              added). The cited lines of the patent do not say “combustion gas 34.” Further, to

              the extent that the ’288 Patent contains the quoted statement; that does not make

              the statement admissible for all purposes.

          312. The ’288 Patent states that: “Combustion air 28 is combined with fossil fuel 30,
typically coal containing some sulfur, in the furnace 22 producing flue gases 32 containing SO2.”
C. Klingman Decl. ¶ 35 (Exhibit 34) (’288 Patent) at 2:22-25.

              Objection:     Pl. PFF ¶ 312 is vague and ambiguous. Plaintiffs have not defined

              “[c]ombustion air,” “the furnace,” or “flue gases,” and it is not clear how the

              terms are being used in this asserted fact. Also, the term “flue gas” is hotly

              contested in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

              Construction at 2. It is not clear how Plaintiffs are using the term in this factual

              assertion.

                                               137
               Response:       Undisputed that the ’288 Patent contains the quoted statement; that

               does not make the statement admissible for all purposes, however.

          313. The ’288 Patent states that: “Limestone (CaCO3) 34 is finely pulverized and
injected as a dry powder into the flue gases 32 in an upper portion 36 of the furnace 22 of steam
generator 20.” C. Klingman Decl. ¶ 35 (Exhibit 34) (’288 Patent) at 2:26-28.

               Objection:      Pl. PFF ¶ 313 is vague and ambiguous. Plaintiffs have not defined

               “injected,” “the flue gases,” or “the furnace,” and it is not clear how the terms are

               being used in this asserted fact. Also, the terms “injected” and “the flue gas” are

               hotly contested in this litigation. D.I. # 82, Amended Joint Table of Terms

               Requiring Construction at 2. It is not clear how Plaintiffs are using the terms in

               this factual assertion.

               Response:       Undisputed that the ’288 Patent contains the quoted statement, but

               that does not make the statement admissible for all purposes.

          314. In her Second Expert Report, Dr. Wilcox stated: “Indeed, the portion of the
specification quoted by Dr. Fry explains the injection of limestone ‘into the flue gases 32 in an
upper portion 36 of furnace 22.’” Dkt. 76, Second Expert Report of Dr. Jennifer Wilcox, ¶ 44.

               Response:       Undisputed. To clarify, Wilcox is quoting Fry who is quoting the

               ’288 Patent.

         315. The ’288 Patent’s Summary of the Invention section states:

         One aspect of the present invention is drawn to a method for desulfurizing and
         removing particulates from flue gas produced during a combustion process in a
         furnace of a steam generator to produce treated flue gas.

         C. Klingman Decl. ¶ 35 (Exhibit 34) (’288 Patent) at 4:14-17.

               Objection:      Pl. PFF ¶ 315 is vague and ambiguous. Plaintiffs have not defined

               “particulates,” “flue gas,” or “treated flue gas,” and it is not clear how the terms

               are being used in this asserted fact. Also, the term “flue gas” is hotly contested in

               this litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction

                                                138
               at 2. It is not clear how Plaintiff is using the terms in this factual assertion.

               Response:       Undisputed that the ’288 Patent contains the quoted statement, but

               that does not make the statement admissible for all purposes.

         316. The claims of the ’288 Patent also refer to the presence of flue gas in the furnace.
See generally, C. Klingman Decl. ¶ 35 (Exhibit 34) (’288 Patent) at 9:45-12:12.

               Objection:      Pl. PFF ¶ 316 is vague and ambiguous. Plaintiffs have not defined

               “flue gas” or “the furnace,” and it is not clear how the terms are being used in this

               asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

               D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2. It is not

               clear how Plaintiff is using the terms in this factual assertion.

               Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the ’288 Patent—does not support the stated proposition that

               there is flue gas in the furnace. Rather, the record shows that there is combustion

               in the furnace. The patent says, “[a] method for desulfurizing and removing

               particulates from flue gas produced during a combustion process in a furnace of a

               steam generator to produce treated flue gas.” D.I. # 104, Klingman Decl. Ex. 34,

               ‘288 Patent, at 9:47–49.

         317. The ’894 Patent states that “[t]he hot gases that are produced from this
combustion [are] commonly referred to as flue gases 6 . . . .” The ’894 Patent shows these “flue
gases” as moving upward through the boiler, through a horizontal pass, and then through an
SCR. The path of the “flue gases” is highlighted in Figure 1 below:




                                                 139
Dkt. 72–22, First Expert Report of Dr. Fry, Exhibit W.

          Objection:     Pl. PFF ¶ 317 is vague and ambiguous. Plaintiffs have not defined

          “[t]he ’894 Patent,” “this combustion,” “flue gases,” or “the boiler,” and it is not

          clear how the terms are being used in this asserted fact. Also, the term “flue gas”

          is hotly contested in this litigation. D.I. # 82, Amended Joint Table of Terms

          Requiring Construction at 2. It is not clear how Plaintiff is using the terms in this

          factual assertion. Additionally, Pl. PFF ¶ 317 misstates the evidence to the extent

          that the image in Pl. PFF is altered from the original document.

          Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the ’894

          patent—does not support the stated proposition. Rather, the ’894 patent states the

          following:

                 “The hot gases that are produced from this combustion, commonly
                 referred to as flue gases 6 and which may act as a heat exchange medium,
                 rise upwardly within the furnace volume 4 and give up heat to the working
                 fluid of a thermodynamic steam cycle. The working fluid passes through
                 the furnace waterwall tubes 4a which in a conventional manner line all
                 four walls of the furnace volume 4. The flue gases 6 then exit the furnace
                 volume 4 through a horizontal pass (HOR), generally designated by
                 reference numeral 8.

                 D.I. # 72-22, ’894 Patent, at 6:15–23 (emphasis added).




                                           140
              Moreover, the highlighting in Figure 1 as represented in Pl. PFF ¶ 317 is not

              present in the patent. Further, to the extent that the ’894 Patent contains the

              quoted statement and Figure 1, that does not make either the statement or the

              figure admissible for all purposes.


         318. McGraw-Hill Dic’y of Scientific & Technical Terms, defines “flue gas” as
“gaseous combustion products from a furnace.” 5th Edition, 1994. Dkt. 35-13, Plaintiffs’ Second
Amended Complaint (Exhibit I).

              Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 318

              purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

              fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

              the McGraw-Hill Dictionary of Scientific & Technical Terms, which is not

              properly authenticated or sponsored by sworn testimony. Accordingly, to the

              extent the McGraw-Hill Dictionary of Scientific & Technical Terms is offered to

              prove the definition of “flue gas,” this evidence is inadmissible hearsay and

              should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c), Fed. R. Evid. 702,

              and Fed. R. Evid. 802.

         319. The Academic Press Dic’y of Science & Technology defines “flue gas” as “the
gaseous combustion products generated in a furnace.” 1992. Dkt. 35-14, Plaintiffs’ Second
Amended Complaint (Exhibit J).

              Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 319

              purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

              fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

              the Academic Press Dictionary of Science & Technology, which is not properly

              authenticated or sponsored by sworn testimony. Accordingly, this evidence is an

              unqualified and untimely disclosed expert opinion and should be excluded per


                                               141
              Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the

              extent the Academic Press Dictionary of Science & Technology is offered to

              prove the definition of “flue gas,” this evidence is inadmissible hearsay and

              should be excluded per Fed. R. Evid. 802. To clarify, the quoted text defines “flue

              gas” as “the gaseous combustion product generated in a furnace.” D.I. # 35-14,

              SAC Ex. J, ACADEMIC PRESS DICTIONARY OF SCIENCE AND TECHNOLOGY

              (Christopher Morris Ed. 1992).

         320. Appendix B of the text Combustion Engineering includes a definition of “flue
gas” and defines that term as “[t]he gaseous products of combustion in the flue to the stack.”
Combustion Engineering: A Reference Book on Fuel Burning and Steam Generation (2nd ed.,
1967), C. Klingman Decl. ¶ 36 (Exhibit 35), Appendix B-13.

              Response:       Disputed as unsupported by admissible evidence. Pl. PFF ¶ 320

              purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

              fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

              Appendix B of the text COMBUSTION ENGINEERING, which is not properly

              authenticated or sponsored by sworn testimony. Accordingly, this evidence is an

              unqualified and untimely disclosed expert opinion and should be excluded per

              Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the

              extent COMBUSTION ENGINEERING is offered to prove the meaning or location of

              “flue gas,” this evidence is inadmissible hearsay and should be excluded per Fed.

              R. Evid. 802.

          321. In a chapter titled “Combustion and Boiler Calculations,” Combustion
Engineering states the following: “These calculations are subject to the allowances for unburned
carbon. This is because not all the carbon is burned. Some of it drops into the ashpit and some
is carried out of the furnace with the flue gas.” C. Klingman Decl. ¶ 36 (Exhibit 35), at 21-8
(emphasis added).

              Objection:      Pl. PFF ¶ 321 violates the Court’s Standing Order on Motions for


                                               142
               Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not correctly

               identify with specificity where in the record the evidence is located.

               Response:       Disputed as unsupported. The exhibit cited for proof of PFF ¶ 321

               does not contain the relevant page. Further, Pl. PFF ¶ 321 purports to provide

               scientific, technical, and specialized knowledge, but Plaintiffs fail to support the

               assertion with competent expert opinion. Rather, Plaintiffs cite a chapter of the

               text COMBUSTION ENGINEERING, which is not properly authenticated or sponsored

               by sworn testimony. Accordingly, this evidence is an unqualified and untimely

               disclosed expert opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D)

               and 37(c) and Fed. R. Evid. 702. Furthermore, to the extent COMBUSTION

               ENGINEERING is offered to prove the location of flue gas, this evidence is

               inadmissible hearsay and should be excluded per Fed. R. Evid. 802.

         322. Dr. Andrew Fry is a Professor of Chemical Engineering at the University of Utah,
and has spent most of his career studying technologies relating to coal combustion, gasification
and power generation, including extensive study of various mercuric reduction processes and
technologies used within the coal-fired power plant industry. Dkt. 76, Second Report of Dr. Fry,
¶¶ 7-17.

               Response:       Undisputed.

        323. Dr. Fry worked at a power plant from July 1992 to December 1995. Dkt. 73,
Second Report of Dr. Fry invalidity, ¶ 9; Dkt. 73-1 (CV attached to report).

               Response:       Undisputed.

          324. Dr. Fry has testified that “flue gas” is present in the entire furnace of an operating
coal-fired power plant—including throughout the combustion zone. See generally Dkt. 72, First
Report of Dr. Fry.

               Objection:      Pl. PFF ¶ 324 is vague and ambiguous. Plaintiffs have not defined

               “flue gas,” “the entire furnace,” or “the combustion zone,” and it is not clear how

               the terms are being used in this asserted fact. Also, the term “flue gas” is hotly


                                                 143
               contested in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

               Construction at 2. It is not clear how Plaintiffs are using the term in this factual

               assertion. Additionally, Pl. PFF ¶ 324 violates the Court’s Standing Order on

               Motions for Summary Judgment, Secs. I.B.4 and I.C.1, and because the citation

               does not identify with specificity where in the record the evidence is located.

               Response:      Undisputed.

         325. At her deposition, Dr. Jennifer Wilcox testified as follows:

                      Q: And just to be clear, you’ve never operated a power plant yourself,
                      correct?
                      A: I have never operated a power plant, that is correct.
                      Q: How many power plants have you actually toured:
                      A: Probably about five, something like that, on the order of.
                      Q: Over the span of roughly 2004 till today?
                      A: Correct.
                      Q: And that includes the one that you toured for purposes of this case?
                      A: That’s a good question. Probably -- probably about five, yeah.
                      Q: And the other four, then, best you recall, roughly when did you tour
                      those?
                      A: Over the period of probably 2005 to current.

    Dkt. 69, Deposition of Jennifer Wilcox, Ph.D., March 29, 2019, pp. 48:16-25–49:1-8.

               Response:      Undisputed that Wilcox testified as quoted above. That Wilcox so

               answered does not make the testimony admissible for all purposes, however.

         326. Dr. Bruce Keiser has an undergraduate degree in Chemistry and a Ph.D. in
Inorganic Chemistry. Dkt. 35-17, Plaintiffs’ Second Amended Complaint, Exhibit M
(Declaration of Bruce A. Keiser, Ph.D., May 17, 2016 at ¶ 5).

               Response:      Undisputed.

          327. Dr. Keiser stated in his May 17, 2016 declaration: “It is my expert opinion that a
person of ordinary skill in the art at the time of the ’692 Patent invention would have understood
the term ‘coal combustion flue gas’ to mean gas that is produced from coal combustion.” Dkt.
35-17, Plaintiffs’ Second Amended Complaint, Exhibit M (Declaration of Bruce A. Keiser,
Ph.D., May 17, 2016) at ¶ 11.

               Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 327


                                                144
               purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

               fail to support the assertion with competent expert opinion. Rather, Pl. PFF ¶ 327

               cites the declaration of Keiser, who is not a timely disclosed or qualified expert on

               the topic. Accordingly, this evidence should be excluded per Fed. R. Civ. P.

               26(a)(2)(D) and 37(c).

          328. Dr. Keiser stated in his May 17, 2016 declaration: “Because coal combustion flue
gas is generated by coal combustion, it is present in the combustion zone of an operating coal
furnace or boiler. It is my expert opinion that at the time of the ’692 Patent invention, a person
having ordinary skill would have this understanding.” Dkt. 35-17, Plaintiffs’ Second Amended
Complaint, Exhibit M (Declaration of Bruce A. Keiser, Ph.D)., May 17, 2016 at ¶ 12.

               Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 328

               purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

               fail to support the assertion with competent expert opinion. Rather, Pl. PFF ¶ 328

               cites the declaration of Keiser, who is not a timely disclosed or qualified expert on

               the topic. Accordingly, this evidence should be excluded per Fed. R. Civ. P.

               26(a)(2)(D) and 37(c).

         329. John Meier has a Bachelor of Science Degree in Civil Engineering and extensive
experience in the operations of coal-fired power plants. Dkt. 35-18, Plaintiffs’ Second Amended
Complaint, Exhibit N (Declaration of John Meier, May 17, 2016) at ¶ 2-3.

               Response:      Undisputed.

         330. John Meier stated in his May 17, 2016 declaration: “In my expert opinion, a
person of ordinary skill in the art at the time of the invention of the ‘’692 Patent would have
understood the term ‘coal combustion flue gas’ to mean gas that is produced from coal
combustion.” Dkt. 35-18, Plaintiffs’ Second Amended Complaint, Exhibit N (Declaration of
John Meier, May 17, 2016) at ¶ 9.

               Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 330

               purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

               fail to support the assertion with competent expert opinion. Rather, Pl. PFF ¶ 330

               cites the declaration of Meier, who is not a timely disclosed or qualified expert on

                                                145
               the topic. Accordingly, this evidence should be excluded per Fed. R. Civ. P.

               26(a)(2)(D) and 37(c).

           331. John Meier stated in his May 17, 2016 declaration: “Coal combustion flue gas is
present in the combustion zone of an operating coal furnace or boiler because coal combustion
flue gas is generated by coal combustion. It is my expert opinion that a person having ordinary
skill at the time of the ’692 Patent invention would have this understanding.” Dkt. 35-18,
Plaintiffs’ Second Amended Complaint, Exhibit N (Declaration of John Meier, May 17, 2016) at
¶ 12.

               Response:       Disputed as unsupported by admissible evidence. Pl. PFF ¶ 331

               purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

               fail to support the assertion with competent expert opinion. Rather, Pl. PFF ¶ 331

               cites the declaration of Meier, who is not a timely disclosed or qualified expert on

               the topic. Accordingly, this evidence should be excluded per Fed. R. Civ. P.

               26(a)(2)(D) and 37(c).

         [PFF ¶¶ 332– 400 omitted by Plaintiffs]

          401. Defendants propose that “flue gas” should be construed to mean: “[t]he gases in
the region from above the combustion zone through the stack outlet that result from the
substantially-complete combustion of coal.” Dkt. 82, Amended Joint Table of Terms Requiring
Construction, pg. 2.

               Response:       Undisputed.

         402. Defendants propose that “injecting . . . into said flue gas” should be construed to
mean: “injecting into the flue gas stream after the boiler and before the stack outlet.” D.I. # 82,
Amended Joint Table of Terms Requiring Construction, pg. 2.

               Response:       Undisputed.

         403. [omitted]

         404. [omitted]

         405. [omitted]

        406. Dr. Wilcox testified at her deposition that flue gas is “born” in the combustion
zone. Dkt. 69, Wilcox Depo Tr., at 137:13-138:13.

               Response:       Disputed in part. The testimony is taken out of context and
                                                146
               incomplete. The record shows that at 137:13–138:13, Wilcox testified as follows:

                      Q. I understand that’s your view. Are you -- is it your opinion that no one
                      would use the term flue gas to refer to the gases resulting from combustion
                      of coal even as they exist in the combustion zone?
                      MR. EVALL: Objection to form, lack of foundation.
                      A. When coal is combusted, it reacts with oxygen. Oxygen dissociates on
                      the surface, and the components of flue gas start to form. They are
                      quickly replenished with fuel. It’s a continuous process combustion. You
                      cannot deny that carbon monoxide, carbon dioxide and water vapors start
                      to form upon combustion. But nobody would point to the area that’s
                      dominant in fuel and call it flue gas. It doesn’t mean it’s not borne there.

               D.I. # 69, Wilcox Dep. 137:22–138:13.

               That Wilcox so answered does not make her testimony admissible for all

               purposes, however.

         407. Dr. Wilcox testified at her deposition that in a location where flue gas represents a
“majority,” one could call it “flue gas.” Dkt. 69, Wilcox Depo Tr., at 137: 13-21.

               Objection:     Pl. PFF ¶ 407 includes testimony that is taken out of context and

               incomplete. Additionally, Pl. PFF ¶ 407 is vague and ambiguous. Plaintiffs have

               not defined “flue gas,” and it is not clear how the term is being used in this

               asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

               D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2. It is not

               clear how Plaintiffs are using the term in this factual assertion. Finally, Pl. PFF

               ¶ 407 violates the Court’s Standing Order on Motions for Summary Judgment,

               Sec. I.B.6, because it simply recites an expert’s opinion.

               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the deposition transcript of Wilcox at 137:13‒21—does not

               support the stated proposition. Rather, the record shows that Wilcox testified as

               follows:



                                                147
                      Q. Are there some people that use the term flue gas to refer to the
                      byproducts of the combustion?
                      A. If the byproducts of combustion are accumulated in an area and
                      represent the majority, then one could call that—just like the upper
                      furnace, then one could call that a flue gas. But nobody would point to an
                      oven or to a combustion zone and call that flue gas.

               D.I. # 69, Wilcox Dep. 137: 13‒21 (emphasis added).

         408. Dr. Wilcox testified at her deposition that “flue gas” should be understood to exist
where the gases comprise “mostly flue gas.” Dkt. 69, Wilcox Depo Tr., at 124:13-125:16;
126:17-20; 137: 13-21.

               Response:      Undisputed.

        409. Dr. Wilcox attempted to explain that the flue gas begins after the combustion
zone. Dkt. 69, Wilcox Depo Tr., at 124: 13-127:5.

               Objection:     Pl. PFF ¶ 409 is vague and ambiguous. Plaintiffs have not defined

               “the flue gas” or “the combustion zone,” and it is not clear how the terms are

               being used in this asserted fact. Also, the term “flue gas” is hotly contested in this

               litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2.

               It is not clear how Plaintiffs are using the term in this factual assertion. Pl. PFF

               ¶ 409 violates the Court’s Standing Order on Motions for Summary Judgment,

               Sec. I.B.6, because it simply recites Plaintiffs’ argument.

               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the deposition transcript of Wilcox at 124:13‒127:5—does not

               support the stated proposition. Rather, the record shows that Wilcox testified that

               combustion gases are considered flue gases at a point where “combustion has

               mostly completed.” D.I. # 69, Wilcox Dep. 124:13‒127:5.

          410. When shown the manual for Defendants’ plant, which showed the combustion
zone being moved vertically within the furnace (by directing the injectors at different angles),
Dr. Wilcox was unable to identify anywhere “flue gas” began, or how its beginning point
differed, despite clear differences in the respective combustion zones. Dkt. 69, Wilcox Depo Tr.,
at 128:14-129:10; 321:1-331:4.

                                                148
               Objection:      Pl. PFF ¶ 410 is vague and ambiguous. Plaintiffs have not defined

               “the manual,” “Defendants’ plant,” “the combustion zone,” “the furnace,” “the

               injectors,” “flue gas,” “beginning point,” or “the respective combustion zones,”

               and it is not clear how the terms are being used in this asserted fact. Also, the

               term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended Joint

               Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs are

               using the term in this factual assertion. Additionally, Pl. PFF ¶ 410 violates the

               Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.3, because it

               asserts multiple factual propositions within the same numbered paragraph, and

               Sec. I.B.6, because it simply recites Plaintiffs’ argument.

               Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the deposition transcript of Wilcox at 128:14‒129:10; 321:1‒

               331:4—does not support the stated proposition. Rather, the record shows that

               during Wilcox’s deposition, Plaintiffs’ counsel attempted to get Wilcox to answer

               questions based on a hypothetical that did not comport with reality. Wilcox

               explained that “the flue gas is in the upper region,” but she could not be more

               exact because the “cartoon” she was being shown was not drawn to scale and the

               hypothetical was not realistic. D.I. # 69, Wilcox Dep. 321:1‒331:4.

          411. Dr. Fry uses the term “boiler” to refer to the entire portion of the plant in which
heat is extracted to form steam. Dkt. 71, Deposition Transcript of Andrew Fry, 134:17-136:17.

               Objection:      Pl. PFF ¶ 411 is vague and ambiguous. Plaintiffs have not defined

               “the entire portion” or “the plant,” and it is not clear how the terms are being used

               in this asserted fact.

               Response:       Undisputed.


                                                149
        412. Dr. Wilcox uses the term “boiler” to refer to the entire portion of the plant in
which heat is extracted to form steam Dkt. 69, Deposition Transcript of Jennifer Wilcox, 55:25-
56:16.

               Objection:      Pl. PFF ¶ 412 is vague and ambiguous. Plaintiffs have not defined

               “the entire portion” or “the plant,” and it is not clear how the terms are being used

               in this asserted fact.

               Response:       Disputed as unsupported. Plaintiffs’ cited evidence—the

               deposition transcript of Wilcox at 55:25‒56:16—does not support the stated

               proposition.

           413. Dr. Wilcox opines that “[t]he only suggestions for the location of the flue gas are
‘after the superheater section’ or ‘in the economizer/ESP suggestion of the combustor,’ which
are both well downstream of the combustion zone.” Dkt. 76, Second Expert Report of Jennifer
L. Wilcox, Ph.D., ¶ 21.

               Response:       Undisputed.

           414. In her Second Report, Dr. Wilcox opines that it was known at the time of the
invention that there were three equivalent ways to get an additive into flue gas. One was to
apply it first to the coal and then inject it with the pulverized coal. A second was to inject it into
the combustion zone independent of the coal. And the third was to inject it into the flue gas
stream downstream of the combustion zone, with only this last approach with only this last
approach being referred to as “injecting into flue gas.” Dkt. 76, Second Expert Report of
Jennifer L. Wilcox, Ph.D., ¶ 54.

               Objection:      Pl. PFF ¶ 414 misstates the report to the extent that the text in Pl.

               PFF is altered from the document.

               Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—paragraph 54 of the Second Wilcox Report—does not support the

               stated proposition. Rather, the record shows that Wilcox said the following:


                       [A]t the time of the application leading to the ’692 Patent, as well as
                       today, there were at least three general categories of methods for
                       introducing substances into a coal combustion system for the purpose of
                       affecting the emissions. In one method, the substance is added to the coal
                       before the coal is introduced into the boiler for combustion, either before

                                                  150
                         or after the coal is pulverized. In a second method, the substance or
                         substances could be introduced into the combustion zone of the furnace at
                         the same time as the coal is introduced—either adjacent to the point of
                         introduction of the coal, or at a different location. Third, substances can
                         be injected into the flue gas, typically using lances or aspirators or other
                         devices for introducing the material into the flue gas ductwork and
                         dispersing it into the flue gas. As explained below, the ’692 Patent itself
                         recognized and acknowledged those treatment methodologies in other
                         contexts. A person of ordinary skill would understand “‘injecting . . . into
                         said flue gas’” to be a term of art that refers to this third class of treatment
                         methods.

               D.I. # 76, Second Wilcox Report ¶ 54.

        415. Dr. Fry has opined that the specification does at one point suggest injecting into
the combustion zone. Dkt. 74, ¶ 61.

               Objection:        Pl. PFF ¶ 415 is vague and ambiguous. Plaintiffs have not defined

               “the specification,” “injecting,” or “the combustion zone,” and it is not clear how

               the terms are being used in this asserted fact. Also, the term “injecting” is hotly

               contested in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

               Construction at 2. It is not clear how Plaintiffs are using the term in this factual

               assertion. Additionally, Pl. PFF ¶ 415 violates the Court’s Standing Order on

               Motions for Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’

               argument.

               Response:         Disputed as unsupported. The citation provided, D.I. # 74, is

               Wilcox’s deposition; it is unclear which of the three Fry reports the Plaintiffs are

               citing.

         416. The ’692 Patent explains that the inventive process “can be adjusted in numerous
advantageous ways, e.g., by varying (i) droplet size during injection into flue gas, (ii)
concentration of thermolabile species, and (iii) dosing level, etc.” Dkt. 35-1, ’692 Pat., at 6:40-
43.

               Objection:        Pl. PFF ¶ 416 is vague and ambiguous. Plaintiffs have not defined

               “the inventive process,” and it is not clear how the term is being used in this

                                                   151
               asserted fact. Additionally, Pl. PFF ¶ 416 violates the Court’s Standing Order on

               Motions for Summary Judgment, Sec. I, because it uses legal characterization

               with a reference to “the inventive process.”

               Response:      Undisputed that the ’692 Patent contains the quoted statement; that

               does not make the statement admissible for all purposes, however.

         417. Dr. Fry has explained that in his experience (experience which Dr. Wilcox simply
does not have), “it primarily is the case that factors such as concentration and dosing levels are
varied when a different injection site is being considered (for example, injecting into the
combustion zone flue gas with the coal directly versus injecting the additive itself in the upper
furnace.” Dkt. 74, Reply Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 61.

               Objection:     Pl. PFF ¶ 417 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion and

               Plaintiffs’ argument.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—paragraph 61

               of the Third Fry Report—does not support the stated proposition that Wilcox

               lacks relevant experience.

          418. Indeed, even the inventor of the Chem-Mod Process, Mr. Comrie, agreed that
injecting in with the coal, or injecting alone into the combustor, or injecting further downstream,
all were equivalent ways to introduce additives to flue gas, and that one only might need to
change the dosing level depending upon which approach used. Dkt. 58, Deposition of Douglas
Comrie.

               Objection:     Pl. PFF ¶ 418 is vague and ambiguous. Plaintiffs have not defined

               “injecting,” “the combustor,” or “flue gas,” and it is not clear how the terms are

               being used in this asserted fact. Also, the terms “injecting” and “flue gas” are

               hotly contested in this litigation. D.I. # 82, Amended Joint Table of Terms

               Requiring Construction at 2. It is not clear how Plaintiffs are using the terms in

               this factual assertion. Additionally, Pl. PFF ¶ 418 violates the Court’s Standing

               Order on Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple

                                                152
              factual propositions within the same numbered paragraph, Secs. I.B.4 and I.C.1,

              because the citation does not identify with specificity where in the record the

              evidence is located, and Sec. I.B.6, because it recites Plaintiffs’ argument, rather

              than a factual proposition.

              Response:       Disputed as unsupported. Taken in its entirety, the deposition

              transcript of Comrie does not support the stated proposition. Further, Pl. PFF

              ¶ 418 purports to provide scientific, technical, and specialized knowledge, but

              Plaintiffs fail to support the assertion with competent expert opinion. Rather, Pl.

              PFF ¶ 418 cites the deposition of Comrie, who is not a timely disclosed expert on

              the topic. Accordingly, this evidence should be excluded per Fed. R. Civ. P.

              26(a)(2)(D) and 37(c).

        419. Klaus Oehr is a named inventor for U.S. Patent 6,250,235 (“Oehr ’235 Patent”).
C. Klingman Decl. ¶ 59 (Exhibit 60) (Oehr ’235 Patent).

              Response:       Undisputed.

         420. The Oehr ’235 Patent is mentioned in the ’692 Patent specification. Dkt. 35-1,
’692 Patent at 2:37, and Example 2.

              Response:       Undisputed.

         421. The Oehr ’235 Patent states:

       It is clear, however, that the maximum benefit of the current invention may be
       obtained under conditions where the lime plus lime fluxing additive come into
       intimate contact with the fossil fuel, e.g. coal or char, either by mixing them in
       their solid form prior to injection into the fossil fuel combustor, and/or by
       injecting them into a combustor with sufficient turbulence to cause collisions
       between the “fluxed lime” and the fossil fuel combustion ash.

       C. Klingman Decl. ¶ 59 (Exhibit 60) (Oehr ’235 Patent) at 11:64-12:4.

              Response:       Undisputed that the Oehr ’235 Patent contains the quoted

              statement; that does not make the statement admissible for all purposes, however.


                                                153
          422. The Oehr ’235 Patent is directed to a “method of treating a fossil fuel, especially
coal or char, for combustion.” C. Klingman Decl. ¶ 59 (Exhibit 60) (Oehr ’235 Patent) at
Abstract, 8:12-13, claim 1-13:32-33.

               Objection:     Pl. PFF ¶ 422 misstates the evidence to the extent that the text in

               Pl. PFF is altered from the original document.

               Response:      Disputed in part as unsupported and contrary to the evidence.

               Plaintiffs’ cited evidence—the ’235 Patent at 8:12–13—does not support the

               stated proposition. Rather, the record shows that the patent says, “[a]ccording to

               the invention there is provided a method of treating a fossil fuel, especially coal

               or char, for combustion, which includes heating the fossil fuel and an additive,

               together with lime, in a combustion zone.” D.I. # 115-50, ’235 Patent, at 8:12‒15

               (emphasis added). Undisputed to the extent that the Oehr ’235 Patent contains the

               quoted statement; that does not make the statement admissible for all purposes,

               however.

         423. Claim 1 of the Oehr ’235 Patent reads as follows:

         A method of treating fossil fuel for combustion, comprising: heating a fossil fuel
         which contains ash and an additive in a combustion Zone together with lime,
         wherein the additive contains a lime flux that lowers the melting point of Said lime
         Sufficiently So that Said lime melts, wholly or partially.

         C. Klingman Decl. ¶ 59 (Exhibit 60) (Oehr ’235 Patent) at claim 1.

               Response:      Undisputed that the Oehr ’235 Patent contains the text of Claim 1.

         424. Claim 36 of the Oehr ’235 Patent reads as follows:

       The method as claimed in claim 1, wherein the additive is injected into the
       combustion zone.

       C. Klingman Decl. ¶ 59 (Exhibit 60) (Oehr ’235 Patent) at claim 36.

               Response:      Undisputed that the Oehr ’235 Patent contains the text of Claim 36.

         425. Claim 40 of the Oehr ’235 Patent reads as follows:

                                                154
         The method as claimed in claim 37, wherein the additive is mixed with the fossil
         fuel before furnace injection.

         C. Klingman Decl. ¶ 59 (Exhibit 60) (Oehr ’235 Patent) at claim 40.

              Response:      Undisputed that the Oehr ’235 Patent contains the text of Claim 40.

         426. Claim 41 of the Oehr ’235 Patent reads as follows:

         The method as claimed in claim 38, wherein the additive is mixed with the fossil
         fuel before furnace injection.

         C. Klingman Decl. ¶ 59 (Exhibit 60) (Oehr ’235 Patent) at claim 40.

              Response:      Undisputed that the Oehr ’235 Patent contains the text of Claim 41.

         427. U. S. Patent 4,729,882 (“Ide”) is directed to a process of removing mercury from
gaseous emissions from municipal waste incineration. C. Klingman Decl. ¶ 60 (Exhibit 61) (Ide).

              Response:      Undisputed.

         428. Ide is discussed in the “Background” section of the ’692 Patent as being a method
for mercury removal that the inventor described as not being suitable for use in in coal-fired
power plants. Dkt. 35-1, ’692 Patent, at 1:29-48; see also C. Klingman Decl. ¶ 60 (Exhibit 61)
(Ide).

              Objection:     Pl. PFF ¶ 428 is vague and ambiguous. Plaintiffs have not defined

              “the inventor,” and it is not clear how the term is being used in this asserted fact.

              Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 428

              purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

              fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

              the ’692 Patent and characterize that patent’s discussion of the ’882 Patent (Ide),

              with no competent expert foundation. Accordingly, this evidence is an

              unqualified and untimely disclosed expert opinion and should be excluded per

              Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the

              extent the cited evidence is offered to prove the process claimed in the ’882 Patent

              (Ide), the evidence is inadmissible hearsay per Fed. R. Evid. 802.

                                               155
          429. Ide describes its method of reducing mercury from municipal incinerator wastes
as involving either supplying a chloride-containing gas into the incinerator, or instead adding a
chlorine-containing material into the incinerator. C. Klingman Decl. ¶ 60 (Exhibit 61) (Ide) at
4:4-11.

               Objection:      Pl. PFF ¶ 429 is vague and ambiguous. Plaintiffs have not defined

               “the incinerator,” and it is not clear how the term is being used in this asserted

               fact.

               Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—Ide at 4:4–11—does not support the stated proposition. Rather,

               the record shows that the patent says, “[d]uring this, the incinerator 2 is supplied

               with an acidic gas 4, which is hydrogen chloride, chlorine or the like. Instead of,

               or in addition to the acidic gas, a chlorine-containing material 6, e.g. plastics, salt

               or the like that contains chlorine or have chlorine action, may be introduced into

               the incinerator 2 for combustion with the mercury-containing wastes 1.” Ide at

               4:4‒11. Additionally, Pl. PFF ¶ 429 purports to provide scientific, technical, and

               specialized knowledge, but Plaintiffs fail to support the assertion with competent

               expert opinion. Rather, Plaintiffs characterize the ’882 Patent (Ide) with no

               competent expert foundation. Accordingly, this evidence is an unqualified and

               untimely disclosed expert opinion and should be excluded per Fed. R. Civ. P.

               26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the extent the cited

               evidence is offered to prove the process claimed in the ’882 Patent (Ide), the

               evidence is inadmissible hearsay per Fed. R. Evid. 802.

         430. In the ’692 Patent, Ide’s mercury removal technique is described as “requir[ing]
massive hydrogen chloride injection into mercury containing flue gas.” Dkt. 35-1, ’692 Patent, at
1:28–47.

               Objection:      Pl. PFF ¶ 430 is vague and ambiguous. Plaintiffs have not defined


                                                 156
               “injection” or “flue gas,” and it is not clear how the terms are being used in this

               asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

               D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2. It is not

               clear how Plaintiffs are using the term in this factual assertion.

               Response:       Undisputed that the ’882 Patent (Ide) contains the quoted

               statement; that does not make the statement admissible for all purposes, however.

           431. The inclusion of Ide into the ’692 Patent illustrates that the ’692 Patent disclosed
all three known ways of injecting additives into flue gas, even though at the time, the inventor
preferred the third of the three, the injection into the flue gas when it was downstream. Dkt. 73,
Reply Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 63; C. Klingman Decl.
¶ 60 (Exhibit 61) (Ide).

               Objection:      Pl. PFF ¶ 431 is vague and ambiguous. Plaintiffs have not defined

               “all three known ways,” “injecting,” “flue gas,” or “injection,” and it is not clear

               how the terms are being used in this asserted fact. Also, the terms “injecting” and

               “flue gas” are hotly contested in this litigation. D.I. # 82, Amended Joint Table of

               Terms Requiring Construction at 2. It is not clear how Plaintiffs are using the

               terms in this factual assertion. Additionally, Pl. PFF ¶ 431 violates the Court’s

               Standing Order on Motions for Summary Judgment, Sec. I.B.3, because it asserts

               multiple propositions within the same numbered paragraph, and Sec. I.B.6,

               because it simply recites Plaintiffs’ argument.

               Response:       Disputed as unsupported. There is no evidence to support that

               including Ide in the ’692 Patent illustrates what Pl. PFF ¶ 431 asserts. Pl. PFF

               ¶ 431 is speculation, not a statement of fact.

          432. U.S. Patent 5,435,980 (“Felsvang”) discloses introducing additives to increase the
chloride content of flue gas. C. Klingman Decl. ¶ 61 (Exhibit 62) (Felsvang).

               Objection:      Pl. PFF ¶ 432 is vague and ambiguous. Plaintiffs have not defined


                                                 157
               “flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual assertion.

               Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 432

               purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

               fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

               Felsvang, and Plaintiffs’ characterization of it is not sponsored by expert

               testimony. Accordingly, this evidence is an undisclosed and unqualified expert

               opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c).

               Furthermore, to the extent the cited evidence is offered to prove the process

               claimed in Felsvang, the evidence is inadmissible hearsay per Fed. R. Evid. 802.

           433. Felsvang explains that introducing additives to increase the chloride content of
flue gas can be done by adding the additive to the coal before or during combustion, “or injecting
into the flue gas upstream of or in the drying-absorption zone.” C. Klingman Decl. ¶ 61 (Exhibit
62) (Felsvang) at 4:41-47.

               Objection:      Pl. PFF ¶ 433 is vague and ambiguous. Plaintiffs have not defined

               “additives,” “flue gas,” or “injecting into the flue gas,” and it is not clear how the

               terms are being used in this asserted fact. Also, the terms “flue gas” and

               “injecting into the flue gas” are hotly contested in this litigation. D.I. # 82,

               Amended Joint Table of Terms Requiring Construction at 2. It is not clear how

               Plaintiffs are using the terms in this factual assertion. Additionally, Pl. PFF ¶ 433

               misstates the evidence to the extent that the text in Pl. PFF is altered from the

               original document and is taken out of context and incomplete.

               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’


                                                 158
              cited evidence—Felsvang at 4:41–47—does not contain the cited quote. Rather,

              the record shows that the patent says:

                      As supplement to or as alternative to incorporating chloride in the aqueous
                      suspension of basic absorbent, the increase of chloride in the drying-
                      absorption zone may be achieved by increasing the chloride concentration
                      of the flue gas by supplying a chloride or chlorine containing material to
                      the coal before or during the combustion thereof and/or by injecting
                      gaseous HCI into the flue gas upstream of or in the drying-absorption
                      zone.

              D.I. # 104, Klingman Decl. Ex. 62, Felsvang at 4:39‒47 (emphasis added).

              Additionally, Pl. PFF ¶ 433 purports to provide scientific, technical, and

              specialized knowledge, but Plaintiffs fail to support the assertion with competent

              expert opinion. Accordingly, this evidence is an undisclosed and unqualified

              expert opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c).

              Furthermore, to the extent that the ’980 Patent (Felsvang) contains the quoted

              statement, that does not make the statement admissible for all purposes.

        434. Felsvang states that “[b]y the process according to the present invention various
measures may be used for increasing the amount of chloride in the drying-absorption zone.” C.
Klingman Decl. ¶ 61 (Exhibit 62) (Felsvang) 4:23-25.

              Response:       Undisputed that the ’980 Patent (Felsvang) contains the quoted

              statement; that does not make the statement admissible for all purposes, however.

         435. Felsvang refers to “injecting gaseous HCl into the flue gas.” (4:45-46).

              Objection:      Pl. PFF ¶ 435 is vague and ambiguous. Plaintiffs have not defined

              “injecting” or “the flue gas,” and it is not clear how the terms are being used in

              this asserted fact. Also, the terms “injecting” and “flue gas” are hotly contested in

              this litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction

              at 2. It is not clear how Plaintiffs are using the terms in this factual assertion.

              Additionally, Pl. PFF ¶ 435 violates the Court’s Standing Order on Motions for

                                                159
              Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not correctly

              identify with specificity where in the record the evidence is located.

              Response:      Undisputed that the ’980 Patent (Felsvang) contains the quoted

              statement; that does not make the statement admissible for all purposes, however.

           436. Felsvang states “hydrogen chloride and activated carbon are together introduced
into the flue gas….” C. Klingman Decl. ¶ 61 (Exhibit 62) (Felsvang) at 6:18-19.

              Objection:     PFF ¶ 436 is vague and ambiguous. Plaintiffs have not defined

              “the flue gas,” and it is not clear how the term is being used in this asserted fact.

              Also, the term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended

              Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

              are using the term in this factual assertion. Additionally, Pl. PFF ¶ 436 violates

              the Court’s Standing Order on Motions for Summary Judgment, Secs. I.B.4 and

              I.C.1, because the citation does not correctly identify with specificity where in the

              record the evidence is located.

              Response:      Undisputed that the ’980 Patent (Felsvang) contains the quoted

              statement; that does not make the statement admissible for all purposes, however.

         437. Felsvang states “the chlorine introduction may alternatively performed separately
from the introduction of activated carbon or it may be performed without using activated
carbon.” C. Klingman Decl. ¶ 61 (Exhibit 62) (Felsvang), at 6:29-32.

              Response:      Undisputed that the ’980 Patent (Felsvang) contains the quoted

              statement (with the clarification that the statement is that “. . . introduction may

              alternatively be performed . . .” (emphasis added); that does not make the

              statement admissible for all purposes, however.

         438. Claim 10 of Felsvang states the following:

         In a process of removing noxious components including sulphur dioxide and
         mercury from hot flue gases originating from the combustion of coal, the chloride

                                                160
         content of said coal being such that normal combustion thereof in a boiler forms a
         flue gas having a chloride content, calculated as Cl, less than 150 ppm by weight, in
         which process an-aqueous basic absorbent suspension having a chloride content,
         calculated as Cl, less than 0.1 percent by weight based on dry solids, is atomized to
         fine droplets which are contacted with the hot flue gas in the drying chamber of a
         drying absorption zone comprising a drying chamber and a particle collector and a
         duct connecting them, the water of said droplets evaporating leaving dry fine
         particles, and a part of the noxious components of the gas is simultaneously sorbed
         by the droplets and the fine particles, whereupon the flue gas with entrained dry fine
         particles is passed to the particle collector wherein contact between the particles and
         the flue gas causes a further absorption of noxious compounds, the improvement of
         increasing the amount of chloride in the drying-absorption zone to a mercury
         absorption improving quantity by increasing the chloride content of the flue gas
         before it reaches said zone or by adding sodium chloride or calcium chloride to the
         aqueous suspension or by applying both these measures.

    C. Klingman Decl. ¶ 61 (Exhibit 62) (Felsvang), at claim 10.

               Response:       Undisputed that the ’980 Patent (Felsvang) contains the text of

               Claim 10.

         439. Claim 12 of Felsvang states the following:

         The process of Claim 10, wherein gaseous hydrogen chlorid is added to the flue gas
         upstream of or into the drying-absorption zone to obtain a total chloride
         concentration in the flue gas of at least 1 ppm per weight.

    C. Klingman Decl. ¶ 61 (Exhibit 62) (Felsvang), at claim 12.

               Response:       Undisputed that the ’980 Patent (Felsvang) contains the text of

               Claim 12.

         440. U.S. Patent No. 5,645,805 describes that the additive in that invention can be
incorporated in to the fuel, or injected in the combustion zone, or the flue. C. Klingman Decl.
¶ 63 (Exhibit 64) (5,645,805).

               Objection:      Pl. PFF ¶ 440 is vague and ambiguous. Plaintiffs have not defined

               “injected,” “the combustion zone,” or “the flue,” and it is not clear how the terms

               are being used in this asserted fact. Also, the term “injected” is hotly contested in

               this litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction

               at 2. It is not clear how Plaintiffs are using the term in this factual assertion.

                                                 161
              Additionally, Pl. PFF ¶ 440 violates the Court’s Standing Order on Motions for

              Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not correctly

              identify with specificity where in the record the evidence is located.

              Response:       Disputed as unsupported. U.S. Patent No. 5,645,805 states that

              “[t]he present invention seeks to use hydrophobic/hydrophilic organic alkaline

              earth metal salt mixtures . . . to reduce acid emissions. . . . Preferably the above

              mentioned additive is incorporated into the fuel but the additive containing the

              thermolabile compound may be injected into either the combustion zone or the

              flue.” D.I. # 115, Klingman Decl. Ex. 64 at 5:23–25, 5:46–49 (emphasis added).

          441. U.S. Patent No. 8,142,548 describes an invention involving taking a portion of
uncombusted coal and injecting it into flue gas later downstream “ahead of a particulate
collection device.” C. Klingman Decl. ¶ 62 (Exhibit 63) (U.S. Patent No. 8,142,548), at 2:11–48.

              Objection:      Pl. PFF ¶ 441 is vague and ambiguous. Plaintiffs have not defined

              “injecting” or “the flue gas,” and it is not clear how the terms are being used in

              this asserted fact. Also, the terms “injecting” and “flue gas” are hotly contested in

              this litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction

              at 2. It is not clear how Plaintiffs are using the terms in this factual assertion.

              Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

              cited evidence—U.S. Patent No. 8,142,548 at 2:11–48—does not stand for the

              proposition asserted. Rather, the record shows that the patent says, “[i]n another

              embodiment of the present inventions, the method includes exposing carbon

              enriched alkaline coal ash particles derived from partial coal combustion to a

              halogen containing atmosphere. The method also includes injecting the halogen

              atmosphere treated carbon enriched alkaline coal ash particles derived from

              partial coal combustion into said flue gas ahead of the particulate collection

                                                162
               device, thereby absorbing at least a portion of the mercury.” U.S. Patent No.

               8,142,548 at 2:37‒44 (emphasis added). Additionally, Plaintiffs’ Pl. PFF ¶ 441

               purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

               fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

               U.S. Patent No. 8,142,548, which is not sponsored by sworn testimony.

               Accordingly, this evidence is an undisclosed and unqualified expert opinion and

               should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c). Furthermore, to the

               extent the cited evidence is offered to prove the claimed process of U.S. Patent

               No. 8,142,548, the evidence is inadmissible hearsay per Fed. R. Evid. 802.

         442. Claim of U.S. Patent No. 8,142,548 reads as follows:

         A method of treating combustion flue gas containing mercury, said method
         comprising the steps of: injecting a halogen into said flue gas; and injecting partially
         combusted, carbon enriched alkaline coal ash solid particles into said flue gas ahead
         of a particulate collection device, in order to adsorb at least a portion of the
         mercury.

    C. Klingman Decl. ¶ 62 (Exhibit 63) (U.S. Patent No. 8,142,548), at claim 1.

               Response:      Undisputed that the ’548 Patent contains the text of Claim 1.

          443. Dr. Wilcox asserts that “the patent claims reference ‘coal combustion flue gas’
rather than just ‘coal combustion gas’ or ‘gases from coal combustion,’” and that “ignoring the
descriptor ‘flue’ collapses any distinction between all of the coal combustion gases and the ‘coal
combustion flue gas.’” Dkt. 76, Second Expert Report of Jennifer L. Wilcox, Ph.D., ¶ 18.

               Response:      Undisputed.

         444. The terms “flue gas,” “combustion gas,” and “coal combustion flue gas” are used
interchangeably. Dkt. 74, Reply Expert Report of Andrew Fry, Ph.D. Regarding Infringement,
¶ 21.

               Objection:     Pl. PFF ¶ 444 is vague and ambiguous. Plaintiffs have not defined

               “flue gas,” “combustion gas,” or “coal combustion flue gas,” and it is not clear

               how the terms are being used in this asserted fact. Also, the term “flue gas” is


                                               163
              hotly contested in this litigation. D.I. # 82, Amended Joint Table of Terms

              Requiring Construction at 2. It is not clear how Plaintiffs are using the term in

              this factual assertion. Additionally, Pl. PFF ¶ 444 violates the Court’s Standing

              Order on Motions for Summary Judgment, Sec. I.B.6, because it simply recites

              Plaintiffs’ argument.

              Response:      Disputed as unsupported. Plaintiffs’ cited evidence—paragraph 21

              of the Third Fry Report—does not stand for the proposition asserted. Rather, the

              record shows that the report says, “‘flue gas’ is broadly used by individuals who

              work in or with coal-burning power plants and POSAs to refer specifically to the

              gas produced during the combustion of coal. Accordingly, a POSA would not

              understand there to be a distinction between ‘coal combustion gases’ and ‘coal

              combustion flue gases.’” D.I. # 74, Third Fry Report ¶ 21 (emphasis added).

         445. Dr. Wilcox agreed that term “flue gas” (and even “injecting into flue gas”) should
be construed the same in claim 1 as it is in 19, even though claim 1 uses the term “coal
combustion flue gas” and claim 19 does not. Dkt. 76, Second Expert Report of Jennifer L.
Wilcox, Ph.D., ¶ 20.

              Objection:     Pl. PFF ¶ 445 violates the Court’s Standing Order on Motions for

              Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’ argument.

              Response:      Disputed as unsupported. Plaintiffs’ cited evidence—paragraph 20

              of the Second Wilcox Report—does not stand for the proposition asserted.

              Rather, the record shows that the report says:

                      Dr. Fry’s proposed construction ignores the language of the claim.
                      Certainly, the term “‘coal combustion flue gas’” (see Claim 1, ’692 Patent)
                      suggests that the gas at issue is something less than all “‘coal combustion
                      gas,’” as to say otherwise would mean that the word “‘flue’” is entirely
                      superfluous. More significantly, Dr. Fry’s construction isolates the phrase
                      from the full context of the claim language, which refers specifically to
                      “‘injecting . . . into said flue gas”’ (Claim 1) or “‘injecting into the flue
                      gas’” (Claim 19). As explained below, I believe that this claim term does

                                               164
                      have a plain and ordinary meaning to a POSA, and that it is a term of art
                      referring to one specific methodology among several for treating
                      emissions from coal-fired power plants. Among other errors, by splitting
                      this term of art into individual phrases, Dr. Fry undermines and contradicts
                      the meaning of the complete phrase.

              D.I. # 76, Second Wilcox Report ¶ 20.

         446. Dr. Fry explained that “‘flue gas’ is broadly used by individuals who work in or
with coal-burning power plants and POSAs to refer specifically to the gas produced during the
combustion of coal. Accordingly, a POSA would not understand there to be a distinction
between “coal combustion gases” and “coal combustion flue gases.” Dkt. 74, Reply Expert
Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 21.

              Response:      Undisputed.

         447. Dr. Wilcox concedes that “Zamansky simply teaches that flue gas results from
combustion that is occurring in the combustion zone.” Dkt. 76, Second Expert Report of Jennifer
L. Wilcox, Ph.D., ¶ 42; see also Dkt. 74, Reply Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶¶ 40-41.

              Objection:     Pl. PFF ¶ 447 violates the Court’s Standing Order on Motions for

              Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’ argument.

              Additionally, Pl. PFF ¶ 447 incorrectly quotes Wilcox and is duplicative of Pl.

              PFF¶ 451.

              Response:      Disputed as unsupported. Plaintiffs’ cited evidence—paragraph 40

              of the Second Wilcox Report—does not stand for the proposition asserted.

              Rather, the record shows that the report says, “Zamansky simply teaches that flue

              gas results from the combustion that is occurring in the combustion zone, which,

              as I discuss above, would not lead a POSA to define flue gas to include the gas in

              the combustion zone.” D.I. # 76, Second Wilcox Report ¶ 42 (emphasis added).

          448. U.S. Patent No. 6,206,685 (“Zamansky”) states that “in another method according
to the present invention, the concentration of nitrogen oxides in a combustion flue gas is
decreased by providing a metal additive in the reburning zone.” C. Klingman Decl. ¶ 32 (Exhibit
31) (Zamansky) at 5:13-17.

              Response:      Undisputed that the ’685 Patent (Zamansky) contains the quoted

                                              165
              statement; that does not make the statement admissible for all purposes, however.

        449. Zamansky states that “combustion flue gas” can be “downstream of the reburning
zone.” C. Klingman Decl. ¶ 32 (Exhibit 31) (Zamansky) at 5:30-31.

              Objection:      Pl. PFF ¶ 449 is vague and ambiguous. Plaintiffs have not defined

              “combustion flue gas” or “the reburning zone,” and it is not clear how the terms

              are being used in this asserted fact. Also, the term “flue gas” is hotly contested in

              this litigation. D.I. # 82, Amended Joint Table of Terms Requiring Construction

              at 2. It is not clear how Plaintiffs are using the term in this factual assertion.

              Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

              cited evidence—Zamansky at 5:30–31—does not stand for the proposition

              asserted. Rather, the record shows that the report says, “[o]ptionally, an N-agent

              and/or overfire air can be added to the combustion flue gas downstream of the

              reburning zone to further increase NOx control.” D.I. # 104, Klingman Decl. Ex.

              31, Zamansky, at 5:28‒31 (emphasis added). Furthermore, to the extent that the

              ’685 Patent contains the quoted statements, that does not make the statements

              admissible for all purposes.

         450. Zamansky includes the following figures: Figs. 3, 5, 8, 11, 14; 1:14. Klingman
Decl. ¶ 32 (Exhibit 31).

              Objection:      Pl. PFF ¶ 450 is hearsay if offered to establish the truth of any fact

              other than that the referenced figures were published in Zamansky.

              Response:       Undisputed that the ’685 Patent (Zamansky) contains the

              referenced figures; that does not make the referenced figures admissible for all

              purposes.

        451. Dr. Wilcox states that “Zamansky simply teaches that flue gas results from
combustion that is occurring in the combustion zone.” Dkt. 76, Second Expert Report of Jennifer
L. Wilcox, Ph.D., ¶ 42; see also Dkt. 74, Reply Expert Report of Andrew Fry, Ph.D. Regarding

                                                166
Infringement, ¶¶ 40-41.

              Objection:     Pl. PFF ¶ 451 violates the Court’s Standing Order on Motions for

              Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion.

              Additionally, Pl. PFF ¶ 451 incorrectly quotes Wilcox. Further, Pl. PFF ¶ 451 is

              duplicative of Pl. PFF ¶ 447.

              Response:      Disputed as unsupported. Plaintiffs’ cited evidence—paragraph 42

              of the Second Wilcox Report—does not stand for the proposition asserted.

              Rather, the record shows that the report says, “Zamansky simply teaches that flue

              gas results from the combustion that is occurring in the combustion zone, which,

              as I discussed above, would not lead a POSA to define flue gas to include the gas

              in the combustion zone.” D.I. # 76, Second Wilcox Report ¶ 42 (emphasis

              added).

         452. Douglas C. Comrie is named inventor for U.S. Patent No. 9,416,967. C. Klingman
Decl. ¶ 37 (Exhibit 36) (U.S. Patent No. 9,416,967).

              Response:      Undisputed.

         453. Claim 1 of U.S. Patent 9,416,967 reads as follows:

         A method for burning coal to reduce the amount of mercury released into the
         atmosphere, comprising: applying Sorbent components comprising a halogen com
         pound and an aluminosilicate material onto coal; and delivering the coal with the
         Sorbent components applied into a coal burning furnace; and burning the coal with
         applied sorbent components in the furnace to produce heat energy, flue gas, and
         coal ash.

    C. Klingman Decl. ¶ 37 (Exhibit 36) (U.S. Patent No. 9,416,967).

              Response:      Undisputed that the ’967 Patent contains the text of Claim 1.

        454. Douglas Comrie is the named inventor for U.S. Patent No. 8,501,128. C.
Klingman Decl. ¶ 38 (Exhibit 37) (U.S. Patent No. 8,501,128).

              Response:      Undisputed.


                                              167
         455. Claim 1 of U.S. Patent No. 8,501,128 reads as follows:

         A process for burning coal in the a furnace of a coal burning system to reduce the
         amount of mercury released from the system in to the environment, the process
         comprising adding a sorbent composition comprising a bromine com pound onto the
         coal, where the bromine compound is added at a rate of 0.01-1% by weight, based
         on the weight of the coal being burned; delivering the coal with added bromine
         compound into the furnace; adding cement kiln dust into the furnace with the coal,
         wherein the cement kiln dust is added at a rate of 0.1- 10% by weight, based on the
         weight of the coal being burned; and combusting the coal in the furnace to produce
         combustion gases, ash, and heat energy.

    C. Klingman Decl. ¶ 38 (Exhibit 37) (U.S. Patent No. 8,501,128).

               Response:      Undisputed that the ’128 Patent contains the text of Claim 1.

         456. U.S. Patents Nos. 9,416,967 and 8,501,128 share an identical specification.
Compare C. Klingman Decl. ¶ 38 (Exhibit 37) (U.S. Patent No. 8,501,128) with C. Klingman
Decl. ¶ 37 (Exhibit 36) (U.S. Patent No. 9,416,967).

               Response:      Undisputed.

         457. Chem-Mod’s website includes a technical glossary, where it defines “flue gas”
and explains that “quite often, it refers to combustion exhaust gas produced at power plants.” C.
Klingman Decl. ¶ 39 (Exhibit 38)

               Response:      Disputed as unsupported by admissible evidence. The cited

               evidence is not properly authenticated or sponsored by sworn testimony.

               Accordingly, to the extent this evidence is offered to prove the meaning of the

               term “flue gas,” this evidence is inadmissible hearsay and should be excluded per

               Fed. R. Evid. 802.

         458. Dr. Wilcox admits that there is at least “some gases in some portion of a boiler
[which] may sometimes be referred to as ‘flue gas’.” Dkt. 76, Second Expert Report of Jennifer
L. Wilcox, Ph.D., ¶ 41; Dkt. 74, Reply Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶¶ 39, 74.

               Objection:     Pl. PFF ¶ 458 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’ argument.

               Furthermore, Pl.’ PFF ¶ 458 includes a quotation that is taken out of context and


                                               168
               incomplete.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—paragraph 41

               of the Second Wilcox Report—does not stand for the proposition asserted.

               Rather, the record shows that the report says, “[t]hus, the question is not whether

               some gases in some portion of a boiler may sometimes be referred to as ‘flue gas,’

               but whether—as Dr. Fry posits—the term ‘flue gas’ refers to all gases throughout

               the boiler.” D.I. # 76, Second Wilcox Report ¶ 41 (emphasis added).

         459. Dr. Wilcox explains that “[n]ot everyone who works in or with coal-burning
power plants is always precise in his or her use of the term ‘flue gas.’ Some use it more loosely,
and when doing so often specify their intent to use the term in a very broad manner.” Dkt. 76,
Second Expert Report of Jennifer L. Wilcox, Ph.D., ¶ 18; see also Dkt. 74, Reply Expert Report
of Andrew Fry, Ph.D. Regarding Infringement, ¶ 74.

               Response:      Undisputed.

         460. Dr. Wilcox admits that “that some people refer on some occasions to some gas in
some boilers as flue gas.” Dkt. 76, Second Expert Report of Jennifer L. Wilcox, Ph.D., ¶ 86; see
also Dkt. 74, Reply Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 74.

               Objection:     Pl. PFF ¶ 460 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’ argument.

               Furthermore, Pl.’ PFF ¶ 460 includes a quotation that is taken out of context and

               incomplete.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—paragraph 86

               of the Second Wilcox Report—does not stand for the proposition asserted.

               Rather, the record shows that the report says:

                      The statements from various defendant witnesses cited by Dr. Fry in each
                      of his two First Reports do not change my opinion. Those statements
                      suggest nothing more than that some people refer on some occasions to
                      some gas in some boilers as flue gas. As I describe above, a furnace, or
                      boiler, is a huge structure with multiple regions; even if there are
                      occasional references to some gas in some boiler as “‘flue gas,’” it does
                      not mean that all combustion gas in the boiler of a coal-fired power plant

                                               169
                       is “‘flue gas,’” or more specifically that the gas in the combustion zone is
                       “‘flue gas,’” or that this is the manner that the term is used in the ’692
                       Patent claims.

               D.I. # 76, Second Wilcox Report ¶ 86.

          461. Mr. Whittaker, the corporate representative designated under Fed. R. Civ. P
30(b)(6), and a manager of Defendant Portage, agreed that “flue gas” is the “typical term” for the
gases in the boiler resulting from combustion of the fuel such as coal.” Dkt. 92, Deposition
Transcript of Gary Whittaker, dated December 6, 2018, at 192:21-193:9.

               Objection:      Pl. PFF ¶ 461 incorrectly quotes Whittaker. Additionally, Pl. PFF

               ¶ 461 is vague and ambiguous. Plaintiffs have not defined “flue gas,” and it is not

               clear how the term is being used in this asserted fact. Also, the term “flue gas” is

               hotly contested in this litigation. D.I. # 82, Amended Joint Table of Terms

               Requiring Construction at 2. It is not clear how Plaintiffs are using the term in

               this factual assertion.

               Response:       Disputed as unsupported. Plaintiffs’ cited evidence—the

               deposition transcript of Whittaker at 192:21–193:9—does not stand for the

               proposition asserted. Rather, the record shows that the transcript says:


                       Q. And from the combustion of that material, you are left over with certain
                       gases and contaminants and ash and so forth, correct?
                       MR. GLANDORF: Objection, outside the scope.
                       THE WITNESS: Correct
                       Q. And that material is flue gas, along with whatever is left of the air that
                       didn’t combust?
                       MR. GLANDORF: Objection, calls for a legal conclusion. Compound.
                       Q. That is the typical term, right?
                       A. Yes.

                              Case 280 D.I. # 73, Whittaker Dep. 192:24‒193:9 (emphasis
               added). That Whitaker so answered does not make the testimony admissible for
               all purposes, however.

         462. At his deposition on December 6, 2018, Mr. Whittaker testified as follows:

               Q. And then you have the combustible material in it as well?

                                                170
               A. Correct.
               Q. And from the combustion of that material, you are left over with certain gases
               and contaminants and ash and so forth, correct?
               THE WITNESS: Correct.
               Q. And that material is flue gas, along with whatever is left of the air that didn’t
               combust?
               MR. GLANDORF: Objection, calls for a legal conclusion. Compound.
               Q. That is the typical term, right?
               A. Yes

    Dkt. 92, Deposition Transcript of Gary Whittaker, dated December 6, 2018, at 192:21–
    193:9.

               Objection:     Pl. PFF ¶ 462 is vague and ambiguous. Plaintiffs have not defined

               “flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “flue gas” is hotly contested in this litigation. D.I. # 82, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual assertion.

               Response:      Undisputed that Whittaker answered as quoted above. That

               Whittaker so answered does not make the testimony admissible for all purposes,

               however.

          463. Mr. Hujet, the corporate representative, and the operations officer of Defendant
Weston plant, which is the same type of tangentially fired boiler as Columbia, confirmed that gas
in the combustion zone is “common[ly]” referred to as flue gas and that it is present in the lower
part of the furnace. Dkt. 59, Deposition Transcript of Kevin Hujet, dated December 11, 2018 at
40:1-25; 93:7-11, 171:15-19.

               Objection:     Pl. PFF ¶ 463 is vague and ambiguous. Plaintiffs have not defined

               “flue gas,” “the combustion zone,” or “the lower portion of the furnace,” and it is

               not clear how the terms are being used in this asserted fact. Also, the term “flue

               gas” is hotly contested in this litigation. D.I. # 82, Amended Joint Table of Terms

               Requiring Construction at 2. It is not clear how Plaintiffs are using the term in

               this factual assertion. Additionally, Pl. PFF ¶ 463 violates the Court’s Standing


                                                 171
       Order on Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple

       factual propositions within the same numbered paragraph.

       Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

       cited evidence—the deposition transcript of Hujet at 40:1‒25, 93:7‒11, 171:15‒

       19—does not support the stated proposition. Rather, the record shows that Hujet

       testified as follows:

       Q. You’ve heard people use the phrase “flue gas” in the boiler before, though,
       correct?
       A. I’ve -- yes.
       Q. It’s a common use of the term?
       A. It’s a common term.

       D.I. # 59, Hujet Dep. 40:20‒24. That Hujet so testified does not make the

testimony admissible for all purposes, however.


 464. At his deposition on December 11, 2018, Mr. Hujet testified as follows:

       Q. I didn’t ask that question. I asked with MerSorb and S-Sorb, are there
       constituents [sic] components that would also have to be inside the boiler?
       A. So MerSorb and S-Sorb would have been mixed in with the coal for the refined
       coal process and would be there at some point.
       Q. Correct. So you have the MerSorb and S-Sorb or their constituent components.
       You have the --the portions of the coal that didn’t combust. You have the fly ash
       and the bottom ash until it drops out all swirling around along with the
       combusting portion. And all that swirling gas is called flue gas in the industry,
       correct?
       A. I don’t really talk about that as being flue gas at that point. It’s the combustion
       zone, I call it.
       Q. But you’ve heard it called flue gas before?
       A. I’ve heard the term “flue gas.” I haven’t really discussed that as being where it
       -
       - you know, where -- what the mixture is inside the boiler.
       Q. You’ve heard people use the phrase “flue gas” in the boiler before, though,
       correct?
       A. I’ve -- yes.
       Q. It’s a common use of the term?
       A. It’s a common term.
       Q. That’s right.
       ***

                                        172
       Q. Right. But it would have to be flue gases below the nose, right, for that
       sentence to make sense?
       A. Yes.
       ***
       Q. Do you agree there’s at least some flue gas below the nose arch? It’s not the
       only thing in there, but there’s at least some flue gas below the nose arch, right?
       A. Yes

Dkt. 59, Deposition Transcript of Kevin Hujet, dated December 11, 2018 at 40:1-25;
93:7-11, 171:15-19.

       Objection:     Pl. PFF ¶ 464 is vague and ambiguous. Plaintiffs have not defined

       “flue gas,” “the fly ash,” “the bottom ash,” or “the boiler,” and it is not clear how

       the terms are being used in this asserted fact. Also, the term “flue gas” is hotly

       contested in this litigation. D.I. # 82, Amended Joint Table of Terms Requiring

       Construction at 2. It is not clear how Plaintiffs are using the term in this factual

       assertion. Additionally, Pl. PFF ¶ 463 violates the Court’s Standing Order on

       Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple factual

       propositions within the same numbered paragraph.

       Response:      Undisputed to the extent the transcript reads as follows, which

       includes objections from Defendants’ attorney.

       Q. I didn’t ask that question. I asked with MerSorb and S-Sorb, are there
       constituents [sic] components that would also have to be inside the boiler?
       MR. MARK: Objection, scope. You may answer.
       A. So MerSorb and S-Sorb would have been mixed in with the coal for the refined
       coal process and would be there at some point.
       Q. Correct. So you have the MerSorb and S-Sorb or their constituent
       components. You have the -- the portions of the coal that didn’t combust. You
       have the fly ash and the bottom ash until it drops out all swirling around along
       with the combusting portion. And all that swirling gas is called flue gas in the
       industry, correct?
       MR. MARK: Objection. Foundation, form. You may answer.
       A. I don’t really talk about that as being flue gas at that point. It’s the combustion
       zone, I call it.
       Q. But you’ve heard it called flue gas before?
       A. I’ve heard the term “flue gas.” I haven’t really discussed that as being where it
       -- you know, where -- what the mixture is inside the boiler.

                                        173
               Q. You’ve heard people use the phrase “flue gas” in the boiler before, though,
               correct?
               A. I’ve -- yes.
               Q. It’s a common use of the term?
               A. It’s a common term.
               ***
               Q. Right. But it would have to be flue gases below the nose, right, for that
               sentence to make sense?
               MR. MARK: Objection, form. You may answer.
               A. Yes.
               ***
               Q. Do you agree there’s at least some flue gas below the nose arch? It’s not the
               only thing in there, but there’s at least some flue gas below the nose arch, right?
               A. Yes.

       D.I. # 59, Hujet Dep. 39:20‒40:25; 93:7‒11, 171:15‒19. That Hujet so answered does

       not make the testimony admissible for all purposes, however.

          465. Mr. Comrie, the inventor of the accused Chem-Mod Process, agreed there is gas
in the flame zone itself and stated that while he prefers to call this “combustion gas, “ he agreed
Babcock & Wilcox refers to it as “flue gas,” and agreed that Babcock & Wilcox are industry
experts in boiler technology. See, e.g., Dkt. 58, Deposition Transcript of Douglas Comrie, dated
February 22, 2019, at 206:7-22; 276:5-13; 291:1-292:22; C. Klingman Decl. ¶ 40 (Exhibit 39)
(Comrie Exhibit 11); C. Klingman Decl. ¶ 41 (Exhibit 40) (CHEM-MOD_00149312), at Col. 7,
lines 48-52 (“The combustion process begins in the burner zone 24 of the boiler 12’s furnace 26,
releasing heat and creating hot flue gas 28 which is conveyed upwardly to the upper portion 30
of the boiler”).

               Objection:     Pl.’ PFF ¶ 465 is vague and ambiguous. Plaintiffs have not

               defined “the accused Chem-Mod Process” or “the flame zone,” and it is not clear

               how the terms are being used in this asserted fact. Additionally, Pl. PFF ¶ 465

               violates the Court’s Standing Order on Motions for Summary Judgment, Sec.

               I.B.3, because it asserts multiple factual propositions within the same numbered

               paragraph, and Sec. I.B.6, because it recites Plaintiffs’ argument, rather than a

               factual proposition.

               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the deposition transcript of Comrie at 206:7‒22, 276:5‒13,


                                                174
     291:1‒292:22—does not support the stated proposition. Rather, the record shows

     that Comrie testified that “[a]t one point in time [Babcock & Wilcox] were the

     largest boiler manufacturer in the world. They made boilers for nuclear

     submarines, nuclear aircraft carriers” and “coal fire power plants.” D.I. # 58,

     Comrie Dep. 206:15‒19. Additionally, this assertion is scientific, technical, and

     specialized in nature and thus constitutes expert opinion per Fed. R. Evid. 702;

     yet, the opinion was not timely disclosed by Plaintiffs pursuant to the Preliminary

     Pretrial Conference Order. Accordingly, this assertion constitutes untimely

     disclosed expert opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D)

     and 37(c) and Fed. R. Evid. 702.

466. At his deposition on February 22, 2019, Mr. Comrie testified as follows:

     Q. What does B&W refer to?
     MR. EVALL: Objection; lack of foundation. Go ahead.
     THE WITNESS: Babcock & Wilcox, out of Ohio. BY MR. FARNEY:
     Q. Sorry?
     A. Out of Ohio.
     Q. And who is Babcock & Wilcox?
     A. At one point in time they were the largest boiler manufacturer in the world.
     They made boilers for nuclear submarines, nuclear aircraft carriers.
     Q. And coal fire --
     A. And coal fire power plants.
     Q. Which is probably more germane to our discussion. Correct?
     A. Yes, I hope so.
     ***
     Q. And it’s your opinion that in doing so Babcock Wilcox was sloppy. Correct?
     A. That is my opinion. I note the -- I know the authored of the patent.
     Q. And you consider him to be sloppy?
     A. I wouldn’t be that mean to him. But he’s a young engineer, he comes from
     India. So he probably doesn’t have the best handle of descriptive English. I’m
     trying to be kind. He’s a nice guy.
     ***
     Q. Well, when it says it’s 20 feet above the fireball, if we look back at Exhibit 12
     as an example, would you expect that 20 feet above fireball would still be
     somewhere below the nose arch?
     BY MR. FARNEY:
     Q. Well, it’s your invention?

                                      175
THE WITNESS: That’s not my furnace.
MR. FARNEY: I understand that’s not your furnace and not your description of
gas, apparently.
BY MR. FARNEY:
Q. But this is your description. And I’m asking you: When it says additions made
through a lance positioned four feet from the inside of the furnace and 20 feet
above the fireball, would it be your expectation that the lance is positioned below
the nose arch in that facility?
A. Yes.
Q. And it says, the temperature of the flue gas at the point of injection is about
2,400 degrees to 2,600 degrees Fahrenheit and measured by a temperature sensor.
Do you see that?
A. Yes, I do.
Q. So at least in this example, you’re referring to the gases below the nose arch as
flue gases. Correct?
A. Evidently.
Q. So at least on occasion you, yourself, have referred --
A. Sloppy.
Q. So you would consider that a sloppy reference?
A. Yes.
Q. But it is a reference to combustion gases in the boiler as flue gas. Correct?
A. Sure appears that way.
Q. Okay. Do you think others in the industry are sometimes similarly sloppy in
these flue gas referred to combustion gas, as you call it?
THE WITNESS: It appears so.

Dkt. 58, Deposition Transcript of Douglas Comrie, dated February 22, 2019, at
206:7-22; 276:5- 13; 291:1-292:22.

Objection:     Pl. PFF ¶ 466 is vague and ambiguous. Plaintiffs have not defined

“flue gas” or “the fireball,” and it is not clear how the terms are being used in this

asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2. It is not

clear how Plaintiffs are using the term in this factual assertion. Additionally, Pl.

PFF ¶ 466 violates the Court’s Standing Order on Motions for Summary

Judgment, Secs. I.B.4 and I.C.1, because the citation does not correctly identify

with specificity where in the record the evidence is located.

Response:      Undisputed to the extent the transcript reads as follows, which


                                 176
              includes objections from Defendants’ attorney.

              Q. Well, when it says it’s 20 feet above the fireball, if we look back at Exhibit 12
              as an example, would you expect that 20 feet above fireball would still be
              somewhere below the nose arch?
              MR. EVALL: Going to objection to form. I’m going to object to -- calls for
              speculation and lack of foundation.
              BY MR. FARNEY:
              Q. Well, it’s your invention?
              MR. EVALL: Yeah, but you are referring to Exhibit 12. That he was my
              objection.
              MR. FARNEY: I’m asking --
              THE WITNESS: That’s not my furnace.
              MR. FARNEY: I understand that’s not your furnace and not your description of
              gas, apparently.
              BY MR. FARNEY:
              Q. But this is your description. And I’m asking you: When it says additions made
              through a lance positioned four feet from the inside of the furnace and 20 feet
              above the fireball, would it be your expectation that the lance is positioned below
              the nose arch in that facility?
              A. Yes.
              Q. And it says, the temperature of the flue gas at the point of injection is about
              2,400 degrees to 2,600 degrees Fahrenheit and measured by a temperature
              sensor. Do you see that?
              A. Yes, I do.
              Q. So at least in this example, you’re referring to the gases below the nose arch as
              flue gases. Correct?
              A. Evidently.
              Q. So at least on occasion you, yourself, have referred --
              A. Sloppy.
              Q. So you would consider that a sloppy reference?
              A. Yes.
              Q. But it is a reference to combustion gases in the boiler as flue gas. Correct?
              A. Sure appears that way.
              Q. Okay. Do you think others in the industry are sometimes similarly sloppy in
              these flue gas referred to combustion gas, as you call it?
              MR. EVALL: Objection; lack of foundation, calls for speculation.
              THE WITNESS: It appears so.

       D.I. # 58, Comrie Dep. 291:1–292:22. That Comrie so answered does not make the

 testimony admissible for all purposes, however.


         467. Dkt. 58, Deposition Transcript of Douglas Comrie, dated February 22, 2019, at
206:7-22; 276:5-13; 291:1-292:22.


                                              177
              Response:      Plaintiffs appear to have inadvertently numbered this citation as a

              new PFF, but it appears to have been intended as a citation for Pl. PFF ¶ 466;

              therefore, Pl. PFF ¶ 467 should be considered omitted.

              [Paragraphs 468–800 have been omitted.]

        801. Weston Unit 3 is owned by WPS. Dkt. 49, Defendants’ Answer to Plaintiffs’
Second Amended Complaint, pg. 7 ¶ 21.

              Response:      Undisputed.

        802. Dr. Wilcox testified:

              Q: So my first question is: If the calcium bromide that comes from the MerSorb,
              if the court were to conclude that the way that’s introduced to the furnace is
              injecting in the flue gas and all of the calcium bromide becomes available to
              decompose, then if I understand you, you’re saying you would agree that there is
              infringement because there’s nothing else that Columbia plant would not meet in
              the claim; is that right, Claim 1?
              A: You said if all of the – if all of the precursor went through bromine, and that’s
              the question; I mean, that’s the question.
              Q: Was available – A: But If it –
              Q: --unless it was available to decompose.
              A: Yeah, if it was available to decompose then the answer is yes.

       Dkt. 69, Deposition of Dr. Jennifer Wilcox, pg. at 186:10-25–187:1-7 (Counsel
       objections omitted).

              Objection:     Pl. PFF ¶ 802 violates the Court’s Standing Order on Motions for

              Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion.

              Response:      Undisputed to the extent the testimony reads as follows, which

              includes objections from Defendants’ attorney.

              Q. So my first question is: If the calcium bromide that comes from the MerSorb,
              if the court were to conclude that the way that’s introduced to the furnace is
              injecting in the flue gas and all of the calcium bromide becomes available to
              decompose, then if I understand you, you’re saying you would agree that there is
              infringement because there’s nothing else that Columbia plant would not meet in
              the claim; is that right, Claim 1?
              MR. EVALL: Objection, incomplete hypothetical. You can answer.
              A. You said if all of the -- if all of the precursor went through bromine, and that’s
              the question; I mean, that’s the question.

                                               178
       Q. Was available --
       A But If it --
       Q. -- unless it was available to decompose.
       A. Yeah, if it was available to decompose then the answer is yes.

D.I. # 69, Wilcox Dep. 186:13 – 187:7. That Wilcox so testified does not make the

testimony admissible for all purposes, however.


 803. Dr. Wilcox testified:

       Q: --in that scenario, again assuming the court agrees with plaintiffs on flue gas,
       your position about some of it perhaps being in the pores, in the end of the day
       you would agree does not affect that there would still be infringement, correct?
       A: Some of the bromine we can’t deny will ultimately result in mercury oxidation.
       So if we go with all – you know, if we agree – hypothetically, no matter how
       uncomfortable I am to do it – if we agree with all of the claims as outlined by the
       constructions as outlined by the plaintiffs, there’s nothing else, yeah, that would
       prevent calling it infringement.
       Q: So there would be infringement if plaintiffs – A: Right.
       Q: -- claim constructions were adopted? A: Right, right.
       Q: So we talked over each other. So there would be infringement in your opinion
       if plaintiffs’ claim constructions were adopted?
       A: Hypothetically, if I agreed with all of the loose claims and their constructions,
       then yes.

Dkt. 69, Deposition of Dr. Jennifer Wilcox, pg. at 192:9-24–193:1-15 (Counsel
objections omitted).

       Objection:     Pl. PFF ¶ 803 violates the Court’s Standing Order on Motions for

       Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not correctly

       identify with specificity where in the record the evidence is located, and Sec.

       I.B.6, because it simply recites an expert’s opinion. Additionally, Pl. PFF ¶ 803 is

       duplicative of Pl. PFF ¶ 153.

       Response:      Undisputed to the extent the transcript reads as follows, which

       includes objections from Defendants’ attorney.

       Q. -- in that scenario, again assuming the court agrees with plaintiffs on flue gas,
       your position about some of it perhaps being in the pores, in the end of the day
       you would agree does not affect that there would still be infringement, correct?

                                        179
              MR. EVALL: Objection to form, incomplete hypothetical.
              A. Some of the bromine we can’t deny will ultimately result in mercury oxidation.
              So if we go with all -- you know, if we agree -- hypothetically, no matter how
              uncomfortable I am to do it -- if we agree with all of the claims as outlined by the
              constructions as outlined by the plaintiffs, there’s nothing else, yeah, that would
              prevent calling it infringement.
              Q. So there would be infringement if plaintiffs --
              A. Right.
              Q. -- claim constructions were adopted?
              A. Right, right.
              MR. EVALL: Objection to form and lack of foundation.
              Q. So we talked over each other. So there would be infringement in your opinion
              if plaintiffs’ claim constructions were adopted?
              MR. EVALL: Objection to form, lack of foundation, and incomplete hypothetical.
              A. Hypothetically, if I agreed with all of the loose claims and their constructions,
              then, yes.

       D.I. # 69, Wilcox Dep. 192:9 – 193:15. That Wilcox so testified does not make the

       testimony admissible for all purposes, however.

         804. Plaintiffs have cited to evidence supporting that each element of the process
claimed in claim 1, and in claim 19, are performed by Weston Unit 3. Dkt. 72-26 (Plaintiffs’
Infringement Contentions) & Dkt. 72 First Expert Report of Dr. Andrew Fry, ¶¶ 22, 149-180,
194-258 and 286-325.

              Objection:     Pl. PFF ¶ 804 violates the Court’s Standing Order on Motions for

              Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’ argument,

              rather than a factual assertion.

              Response:      Disputed as unsupported and contrary to the evidence. The

              evidence that Plaintiffs cite does not support that each element of the process

              claimed in claims 1 and 19 are performed by Weston Unit 3. See D.I. # 76, Second

              Wilcox Report ¶ 83‒96; D.I. # 108, Def. PFF ¶¶ 279–314.

          805. Defendants have cited the Vassilev reference as anticipatory prior art under 35
U.S.C. § 102. C. Klingman Decl. ¶ 43 (Exhibit 42) (Defendants’ Invalidity Contentions); Dkt.
75, First Expert Report of Dr. Jennifer Wilcox, ¶ 190.

              Response:      Undisputed. To clarify, Defendants also cite Vassilev for

              obviousness. D.I. # 75, First Wilcox Report ¶¶ 234, 236.

                                                 180
        806. Vassilev is a report of a study done on the occurrence of chlorine and bromine in
some Bulgarian coals, which, like other coals, contain traces of bromine and chlorine. C.
Klingman Decl. ¶ 43 (Exhibit 42) (Vassilev).

              Objection:     Pl. PFF ¶ 806 is vague and ambiguous. Plaintiffs have not defined

              “traces,” and it is not clear how the term is being used in this asserted fact.

              Response:      Undisputed.

         807. Dr. Wilcox testified:

              Q: Do you understand that plaintiffs’ position is that the thermolabile molecular
              bromine precursor that must be injected into the flue gas as required by the claim
              must be something distinct from what comes from the coal itself?
              A: I hear what you’re saying, the plaintiffs’ perspective, and there’s nothing really
              for me to agree on. I’m hearing what you’re saying, and I interpret it differently.
              Q: I’m not asking whether you agree. I’m asking do you understand that’s
              plaintiff’s position?
              A: I do.
              Q: And then my question is: If a court agrees with plaintiffs that this is the correct
              reading of the claim, would Vassilev, in your opinion, still anticipate the claim?
              A: In isolation, no, but you could also, again, render obvious if combined with
              other reports that there’s an addition of the calcium bromide thermolabile
              molecular bromine precursor. So you can combine this with other references that
              do have those additions, like Julien or some of the others that I have referenced in
              my report.
              Q: But Vassilev itself under the hypothetical I gave you would not anticipate the
              claim by itself, correct?
              A: Under the hypothetical interpretation from the plaintiffs’ perspective that you
              have given, yes.
              Q: Would Vassilev by itself render such a claim obvious? A: Under the
              interpretation from the plaintiffs’ perspective? Q: Yes.
              A: In isolation?
              Q: Yes
              A: I think that’s difficult to say because what you have said is that it has to be
              added separately. So it doesn’t render it obvious in that case.

       Dkt. 69, Deposition of Dr. Jennifer Wilcox, pg. at 259:11-261:6 (Counsel objections
       omitted).

              Response:      Undisputed to the extent the transcript reads as follows, which

              includes objections from Defendants’ attorney.




                                               181
               Q. Do you understand that plaintiffs’ position is that the thermolabile molecular
               bromine precursor that must be injected into the flue gas as required by the claim
               must be something distinct from what comes from the coal itself?
               MR. EVALL: Objection to form, incomplete hypothetical.
               A. I hear what you’re saying, the plaintiffs’ perspective, and there’s nothing really
               for me to agree on. I’m hearing what you’re saying, and I interpret it differently.
               Q. I’m not asking whether you agree. I’m asking do you understand that’s
               plaintiffs’ position?
               A. I do.
               MR. EVALL: Objection to form.
               Q. And then my question is: If a court agrees with plaintiffs that that is the correct
               reading of the claim, would Vassilev, in your opinion, still anticipate the claim?
               MR. EVALL: Incomplete hypothetical.
               A. In isolation, no, but you could also, again, render obvious if combined with
               other reports that there’s an addition of the calcium bromide thermolabile
               molecular precursor. So you can combine this with other references that do have
               those additions, like Julien or some of the others that I have referenced in my
               report.
               Q. But Vassilev itself under the hypothetical I gave you would not anticipate the
               claim by itself, correct?
               A. Under the hypothetical interpretation from the plaintiffs’ perspective that you
               have given, yes.
               Q. Would Vassilev by itself render such a claim obvious?
               A. Under the interpretation from the plaintiffs’ perspective?
               Q. Yes.
               A. In isolation?
               Q. Yes.
               A. I think that’s difficult to say because what you have said is that it has to be
               added separately. So it doesn’t render it obvious in that case.

       D.I. # 69, Wilcox Dep. 259:11–261:6. That Wilcox so answered does not make the

       testimony admissible for all purposes, however.

          808. Defendants have alleged affirmative defenses of license, equitable estoppel, res
judicata, and lack of subject matter jurisdiction. Dkt. 49, Defendants’ Answer to Plaintiffs’
Second Amended Complaint, ¶¶ 161-187.

               Objection:     Pl. PFF ¶ 808 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.6, because it simply recites Defendants’ argument.

               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—paragraphs 161–187 of Defendants’ Answer to the Second

               Amended Complaint—does not support the asserted fact that Defendants have

                                                182
               alleged an affirmative defense of “res judicata.” Moreover, the record shows that

               Defendants have alleged several defenses not listed by Plaintiffs. D.I. # 49,

               Answer to SAC ¶¶ 161–187.

        809. On November 5, 2018, Defendants served Plaintiffs with their Objections and
Responses to Plaintiffs’ First Set of Interrogatories. C. Klingman Decl. ¶ 44 (Exhibit 43).

               Response:       Undisputed.

          810. On April 1, 2019, Defendants served Plaintiffs with their Supplemental
Objections and Responses to Plaintiffs’ First Set of Interrogatories. C. Klingman Decl. ¶ 45
(Exhibit 44).

               Response:       Undisputed.

        811. Defendant WPS has asserted, as an affirmative defense, that Nalco licensed
Defendant WPS to practice the claims of the ’692 Patent at Weston Power Plant Unit 3. Dkt. 49,
Defendants’ Answer to Plaintiffs’ Second Amended Complaint, ¶¶ 180-187.

               Response:       Undisputed.

         812. Defendants state in its supplemental interrogatory response that Nalco “directly
licensed WPS to practice the claims of the ’692 Patent at Weston Power Plant.” C. Klingman
Decl. ¶ 45 (Exhibit 44), pg. 22.

               Objection:      Pl. PFF ¶ 812 misstates the evidence to the extent that the text in

               the PFF is altered from the original document.

               Response:       Undisputed that Defendants state in their supplemental

               interrogatory responses that “Nalco and its affiliates have directly licensed WPS

               to practice the ’692 Patent at the Columbia Energy Center.” Klingman Decl. Ex.

               44 at 22.

          813. Defendant WPS states in its supplemental interrogatory response that Nalco has
“manifested [its] position that the ’692 Patent does not cover the manufacture, sale, offer for sale,
or use of Refined Coal.” C. Klingman Decl. ¶ 45 (Exhibit 44), pg. 29.

               Objection:      Pl. PFF ¶ 813 violates the Court’s Standing Order on Motions for

               Summary Judgment, Secs. I.B.4 and I.C.1, because the citation is not correct.


                                                183
              Response:      Disputed in part as unsupported. The quotation in Pl. PFF ¶ 813

              does not appear on page 29 of WPS’s supplemental interrogatory response.

              Undisputed that Defendant WPS states in its supplemental interrogatory response

              that “Plaintiffs manifested their position that the ’692 Patent does not cover the

              manufacture, sale, offer for sale, or use of Refined Coal.” D.I. # 104, Klingman

              Decl. Ex. 44 at 10, 32, 34.

         814. MerControl 7895 is Nalco’s tradename for the calcium bromide solution it sells to
power plants for the purpose of carrying out the process claimed in the ’692 Patent. Dkt. 62,
Deposition of John Meier, February 12, 2019, pg. 33:6-22; 87:7-25–88:1-23.

              Response:      Undisputed.

        815. On January 1, 2011, Nalco and Alliant, WPL’s parent company, entered into an
agreement (the “Nalco/Alliant General Agreement). C. Klingman Decl. ¶ 46 (Exhibit 44)
(NALC00467364–397).

              Objection:     Pl. PFF ¶ 813 violates the Court’s Standing Order on Motions for

              Summary Judgment, Secs. I.B.4 and I.C.1, because the citation is not correct.

              Response:      Disputed in part as unsupported. To clarify, the Nalco/Alliant

              General Agreement is Klingman Decl. Ex. 45, not Ex. 44. Further, Plaintiffs’

              cited evidence—the Nalco/Alliant General Agreement—does not support the

              asserted fact that the Alliant entity that is party to the Nalco/Alliant General

              Agreement is “WPL’s parent company.” Undisputed that on or around January 1,

              2011, Nalco and Alliant Energy Corporate Services, Inc. entered into the

              Nalco/Alliant General Agreement. D.I. # 104, Klingman Decl. Ex. 45.

        816. On July 16, 2014, Nalco and Alliant entered into a first amendment to the
Nalco/Alliant General Agreement (“First Amendment”). C. Klingman Decl. ¶ 47 (Exhibit 46)
(NALC00329445–453).

              Response:      Undisputed that on or around July 16, 2014, Nalco and Alliant

              Energy Corporate Services, Inc. entered into the First Amendment. D.I. # 104,

                                               184
               Klingman Decl. Ex. 46 at NALC00329445–453.

        817.




        818. On January 1, 2015, Nalco and Alliant entered into a second amendment to the
General Agreement (“Second Amendment”). C. Klingman Decl. ¶ 48 (Exhibit 47)
(NALC00653716–20).

               Response:      Undisputed that on or around January 1, 2015, Nalco and Alliant

               Energy Corporate Services, Inc. entered into the Second Amendment. D.I. # 104,

               Klingman Decl. Ex. 47 at NALC00653716–20.

        819.




        820. In January 2017, the Nalco and Alliant negotiated a third amendment to the
General Agreement (“Negotiated Third Amendment”). C. Klingman Decl. ¶ 49 (Exhibit 48)
(NALC00467398).

               Objection:     Pl. PFF ¶ 820 is vague and ambiguous. Plaintiffs have not defined

               “negotiated,” and it is not clear how the term is being used in this asserted fact.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the

               Negotiated Third Amendment at NALC00467398—does not support the asserted

               fact that Nalco and Alliant “negotiated” the Negotiated Third Amendment.

        821.



                                                185
         822. The Negotiated Third Amendment was never entered by the parties. C. Klingman
Decl. ¶¶ 49 (Exhibit 48) (WPL00025317–311) & (WPL00025300–303).

              Objection:     Pl. PFF ¶ 822 violates the Court’s Standing Order on Motions for

              Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not correctly

              identify with specificity where in the record the evidence is located. Additionally,

              Pl. PFF ¶ 822 is vague and ambiguous. Plaintiffs have not defined “entered by

              the parties,” and it is not clear how the term is being used in this asserted fact.

              Response:      Disputed as unsupported and contrary to the evidence. To clarify,

              WPL00025300–303 and WPL00025310–18 appear as Klingman Decl. Ex. 49, not

              Ex. 48. Additionally, Plaintiffs’ cited evidence—a series of emails and the Third

              Negotiated Agreement—does not support the asserted fact that the Negotiated

              Third Amendment was “never entered by the parties.” The record shows that

              Nalco executed the Negotiated Third Amendment on or around January 16, 2017;

              that the license provisions of the Nalco/Alliant General Agreement, the First

              Amendment, and the Second Amendment remained in force beyond July 15,

              2017; and that the parties continued to perform under these agreements beyond

              July 15, 2017. D.I. # 104, Klingman Decl. Ex. 48; D.I. # 90, Mark Decl. (May

              14, 2019) Ex. 196, Nalco Invoice dated Jan. 6, 2015, at WPL_0006334; D.I. # 90,

              Mark Decl. (May 14, 2019) Ex. 197, Email Chain dated July 1, 2016, at

              NALC00592126–27; D.I. # 90, Mark Decl. (May 14, 2019) Ex. 198, Nalco

              Invoice dated Jan. 31, 2017, at NALC00468709; D.I. # 90, Mark Decl. (May 14,

              2019) Ex. 199, Nalco Invoice dated May 30, 2017, at NALC00468713; D.I. # 90,


                                                186
                Mark Decl. (May 14, 2019) Ex. 200, Nalco Invoice dated Jan. 31, 2018, at

                NALC00468227; D.I. # 90, Mark Decl. (May 14, 2019) Ex. 201, Nalco Invoice

                dated Oct. 30, 2018, at NALC00468717; D.I. # 90, Mark Decl. (May 14, 2019)

                Ex. 202, Nalco Invoice dated Nov. 30, 2018, at NALC00468719.

         823.




         824.




          825. MerControl 7895 is Nalco’s calcium bromide technology for mercury emissions
control. Dkt. 62, Deposition of John Meier, February 12, 2019, pg. 33:6-22.

                Response:     Undisputed.

         826.




         827. Jerald Lokenvitz is the plant manager of Columbia Energy Center Unit 1. Dkt. 91,
Deposition of Jerald Lokenvitz, December 5, 2018, pg. 15:19-24.


                                              187
       Response:   Undisputed.

828.




829.




                                 188
          830. To make Refined Coal, Arbor Fuels applies calcium bromide to the untreated coal
in the crusher house. Dkt. 92, Deposition of Gary Whittaker, December 6, 2018, pg. 24:21-25.

              Objection:     Pl. PFF ¶ 830 is duplicative of Pl. PFF ¶¶ 14, 142. Additionally,

              Pl. PFF ¶ 830 is vague and ambiguous. Plaintiffs have not defined “applies,” and

              it is not clear how the term is being used in this asserted fact.

              Response:      Disputed in part. Arbor does not currently apply calcium bromide

              to untreated coal because Arbor assigned its Refined Coal facility, and its rights

              and obligations under the Feedstock Purchase Agreement and the Refined Coal


                                                189
              Supply Agreement, to non-party Superior Fuels Company, LLC. D.I. # 108, Def.

              PFF ¶ 29 (D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 2, Arbor Assignment and

              Assumption Agreement (July 13, 2018) at ARBOR_00003004). Further, to the

              extent the deposition of Gary Whittaker is offered to prove the method by which

              Arbor Fuels creates Refined Coal, the evidence is inadmissible hearsay per Fed.

              R. Evid. 802.

         831. MerControl 7895 is applied at the feeders that are between the coal bunkers and
the pulverizers in the plant. C. Klingman Decl. ¶ 47 (Exhibit 46) (NALC00329453); Dkt. 91,
Deposition of Jerald Lokenvitz, December 5, 2018, pg. 229:14–23 & 240:13-25 – 241:1-13.

              Objection:      Pl. PFF ¶ 831 is vague and ambiguous. Plaintiffs have not defined

              “applied,” “the feeders,” “the coal bunkers,” “the pulverizers,” or “the plant,” and

              it is not clear how the terms are being used in this asserted fact.

              Response:       Disputed in part as unsupported and contrary to the evidence.

              Plaintiffs’ cited evidence—the First Amendment at NALC00329453 and the

              deposition transcript of Lokenvitz at 229:14–23 and 240:13–241:13—does not

              support the asserted fact that MerControl 7895 is applied in all cases “at the

              feeders that are between the coal bunkers and the pulverizers in the plant.”

              Moreover, the record shows that MerControl 7895 may be applied in at least some

              cases in the crusher house, among other places. D.I. # 127, Meier Dep. (Apr. 26,

              2019) 133:2–5. Undisputed that MerControl 7895 has been applied at the feeders

              between the coal bunkers and the pulverizers at Columbia Energy Center Unit 1.

          832. The MerControl 7895 is applied to the coal as it is fed by the feeder from the
bunker to the pulverizer, which pulverizes the mixture of coal and MerControl 7895, before
injecting it into the combustion zone of the furnace of Columbia Energy Center Unit 1. C.
Klingman Decl. ¶ 47 (Exhibit 46) (NALC00329453); Dkt. 91, Deposition of Jerald Lokenvitz,
December 5, 2018, pg. 229:14–23 & 240:13-25 – 241:1-13, C. Klingman Decl. ¶ 64 (Exhibit 65)
(Meier Deposition, Exhibit 10).


                                               190
               Objection:       Pl. PFF ¶ 832 is vague and ambiguous. Plaintiffs have not defined

               “applied,” “the feeder,” “the bunker,” “the pulverizer,” “injecting,” or “the

               combustion zone of the furnace,” and it is not clear how the terms are being used

               in this asserted fact. Also, the term “injecting” is hotly contested in this litigation.

               D.I. # 82, Amended Joint Table of Terms Requiring Construction at 2. It is not

               clear how Plaintiffs are using the term in this factual assertion. Additionally, Pl.

               PFF ¶ 832 violates the Court’s Standing Order on Motions for Summary

               Judgment, Sec. I.B.3, because it asserts multiple factual propositions within the

               same numbered paragraph, and Sec. I.B.6, because it recites Plaintiffs’ argument.

               Response:        Disputed in part as unsupported. Plaintiffs’ cited evidence—the

               First Amendment at NALC00329453, the deposition transcript of Lokenvitz at

               229:14–23 and 240:13-241:13, and the Nalco Mercury Control Offering

               presentation—does not support the asserted fact that coal and MerControl 7895

               exist as a “mixture.” Undisputed that at Columbia Energy Center Unit 1,

               MerControl 7895 has been applied to coal while the coal was being fed by the

               feeders from the bunker to the pulverizers; that the pulverizers at Columbia

               Energy Center Unit 1 have been used to pulverize coal that has had MerControl

               7895 applied to it; and that coal that has had MerControl 7895 applied to it has

               been introduced into the combustion zone of the furnace of Columbia Energy

               Center Unit 1.

         833. Defendant WPL has never measured nor provided to Nalco, flow meter data (or
any data) reflective of the calcium bromide that is being used to generate Refined Coal. Dkt. 91,
Deposition of Jerald Lokenvitz, December 5, 2018, pg. 240:13-25 – 241:1-13.

               Objection:       Pl. PFF ¶ 833 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

                                                 191
              within the same numbered paragraph.

              Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

              cited evidence—the deposition transcript of Lokenvitz at 240:13–241:13—does

              not support the asserted fact that WPL has never measured nor provided to Nalco

              data reflective of the calcium bromide that is being used to generate Refined Coal.

              Moreover, the record shows that WPL provided Nalco notice of its use of Refined

              Coal. D.I. # 108, Def. PFF ¶¶ 865–867 (D.I. # 90, Mark Decl. (Apr. 16, 2019)

              Ex. 165, Dec. 1, 2016 and January 3, 2017 emails, at NALC00592123; D.I. # 90,

              Mark Decl. (Apr. 16, 2019) Ex. 166, Apr. 27, 2017 email, at NALC00592100;

              D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 167, Jan. 30, 2017 email, at

              NALC00592101–102).

         834. Nalco has never invoiced Defendant WPL for the calcium bromide that is being
used to generate Refined Coal. Dkt. 91, Deposition of Jerald Lokenvitz, December 5, 2018, pg.
240:13-25 – 241:1-13.

              Response:      Undisputed.

         835. Weston Unit 3 installed a flow meter at the coal feeders. Dkt. 91, Deposition of
Jerald Lokenvitz, December 5, 2018, pg. 229:14–23 & 240:13-25 – 241:1-13.

              Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the

              deposition transcript of Lokenvitz at 229:14–23 and 240:13-241:13—does not

              support the asserted fact that “Weston Unit 3 installed a flow meter at the coal

              feeders.”

         836. Weston Unit 3 does not have a flow meter at its crusher house. Dkt. 91,
Deposition of Jerald Lokenvitz, December 5, 2018, pg. 229:14–23 & 240:13-25 – 241:1-13.

              Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the

              deposition transcript of Lokenvitz at 229:14–23 and 240:13‒241:13—does not

              support the asserted fact that Weston Power Plant does not have a flow meter at

                                              192
               its crusher house. Lokenvitz discusses that WPL provided Nalco with “how much

               [they] use per hour of calcium bromide fed through the feeders in Unit 1,” and

               that there is a flow meter at the coal feeders, but he does not testify to whether

               there is a flow meter anywhere else. D.I. # 91, Lokenvitz Dep. 229:14–23;

               240:13‒241:13. Furthermore, Lokenvitz is the plant manager at Columbia Unit 1,

               not at Weston Unit 3. D.I. # 91, Lokenvitz Dep. 15:21‒22.

        837. All WPL’s invoices to Nalco have only reflected the amount of calcium bromide
being measured at the flow meters, and not at the crusher house. Dkt. 91, Deposition of Jerald
Lokenvitz, December 5, 2018, pg. 229:14–23 & 240:13-25 – 241:1-13 & 268:9-25–269:1-13.

               Objection:       Pl. PFF ¶ 837 is vague and ambiguous. Plaintiffs have not defined

               “the flow meters,” and it is not clear how the term is being used in this asserted

               fact.

               Response:        Undisputed that all of WPL’s invoices to Nalco have reflected

               amounts of calcium bromide measured using flow meters that are not inside the

               crusher house.

          838. In their Supplemental Responses to Plaintiffs’ First Set of Interrogatories,
Defendants state: “Defendants assert that since at least [2011], Chem-Mod, AJG Coal, Inc., and
other Chem-Mod affiliates have enjoyed oral and/or implied licenses to the ’692 Patent based on
their collaboration with Nalco – as reflected in written and oral agreements, marketing materials,
presentations, and discussions – to identify potential licensees of the Chem-Mod Solution and
potential purchasers of refined coal treated using the Chem-Mod Solution. Based upon their
participation in this collaboration, Nalco granted Chem-Mod and its affiliates and[sic] oral
and/or implied licenses to the ’692 Patent, which were then transferred to Chem-Mod’s
customers, licensees, and users, including Arbor. Defendants therefore cannot be liable for patent
infringement.” Dkt. 49, Defendants’ Answer to Plaintiffs’ Second Amended Complaint, ¶¶ 180-
187; C. Klingman Decl. ¶ 45 (Exhibit 44), pg. 22.

               Response:        Undisputed.

         839. Defendants provide their reasons why they believe they “have express, implied,
and/or oral licenses to practice the ’692 Patent” in their Supplemental Interrogatory Responses,
which include their initial responses to Plaintiffs’ First Set of Interrogatories. C. Klingman
Decl.¶ 45 (Exhibit 44), pgs. 22, 30–33.


                                                193
              Objection:     Pl. PFF ¶ 839 violates the Court’s Standing Order on Motions for

              Summary Judgment, Sec. I.B.6, because it simply recites Defendants’ argument.

              Response:      Undisputed.

          840. During late 2011 and 2012, Nalco and Chem-Mod engaged in discussions about a
possible joint venture that would include use of the Chem-Mod technology. Dkt. 66, Deposition
of Sally Batanian, February 20, 2019, pg. 118:7-119:4; 120:10-20; 122:6-11; 176-:2-9; 176:20-
177:7; Dkt. 60, Deposition of David Johnson, February 26, 2019, pg. 49:7-20; 63:6-64:2; 136:4-
14; 237:5-20; 238:24-239:3.

              Response:      Undisputed.

          841. Defendants have asserted that Chem-Mod’s CEO has claimed that Nalco assured
her that Nalco would not assert the ’692 Patent against Chem-Mod. Dkt. 49, Defendants’ Answer
to Plaintiffs’ Second Amended Complaint, ¶¶ 180-187; C. Klingman Decl. ¶ 45 (Exhibit 44),
pgs. 30–33.

              Objection:     Pl. PFF ¶ 841 violates the Court’s Standing Order on Motions for

              Summary Judgment, Sec. I.B.6, because it simply recites Defendants’ argument,

              rather than a factual assertion.

              Response:      Undisputed. To clarify, Batanian is the president of Chem-Mod.

              D.I. # 66, Batanian Dep. 9:3–21.

        842. Chem-Mod’s CEO testified in her deposition: “I don’t remember the words.” Dkt.
66, Deposition of Sally Batanian, February 20, 2019, pg. 178:22.

              Objection:     Pl. PFF ¶ 842 is vague and ambiguous. Plaintiffs have not defined

              “the words,” and it is not clear how the term is being used in this asserted fact.

              Response:      Undisputed. To clarify, Batanian is the president of Chem-Mod.

              D.I. # 66, Batanian Dep. 9:3–21.

          843. Chem-Mod’s CEO testified in her deposition: “I don’t know. I don’t – I don’t
recall the words.” Dkt. 66, Deposition of Sally Batanian, February 20, 2019, pg. 179:14-25.

              Objection:     Pl. PFF ¶ 843 is vague and ambiguous. Plaintiffs have not defined

              “the words,” and it is not clear how the term is being used in this asserted fact.


                                                 194
               Response:      Undisputed. To clarify, Batanian is the president of Chem-Mod.

               D.I. # 66, Batanian Dep. 9:3–21.

         844. Chem-Mod’s CEO testified in her deposition: “And I don’t recall – you know,
I’m giving you a gist of a conversation, I don’t recall all of the words.” Dkt. 66, Deposition of
Sally Batanian, February 20, 2019, pg. 181:9-11.

               Objection:     Pl. PFF ¶ 844 is vague and ambiguous. Plaintiffs have not defined

               “the words” or identified the relevant conversation, and it is not clear how the

               terms are being used in this asserted fact. Additionally, Pl. PFF ¶ 844 includes

               testimony that is taken out of context and incomplete.

               Response:      Undisputed. To clarify, Batanian is the president of Chem-Mod.

               D.I. # 66, Batanian Dep. 9:3–21.

          845. Chem-Mod’s CEO testified in her deposition: “Q: Is this correct to say that Mr.
Johnson never provided this statement to you in writing that Nalco was going to give Chem-Mod
a royalty free license to do Nalco patents? A: yes, I would say that’s fair to say.” Dkt. 66,
Deposition of Sally Batanian, February 20, 2019, pg. 187:4-9.

               Response:      Undisputed. To clarify, Batanian is the president of Chem-Mod.

               D.I. # 66, Batanian Dep. 9:3–21.

          846. Chem-Mod’s CEO testified in her deposition: “Q: Do you think there ever would
have been a written agreement between Nalco and Chem-Mod giving Chem-Mod a license on
the Oehr patent? A: I don’t recall one . . . I don’t remember negotiating one, I don’t remember
talking about one, you know – I don’t – there’s nothing that I know of.” Dkt. 66, Deposition of
Sally Batanian, February 20, 2019, pg. 205:8-11.

               Response:      Undisputed. To clarify, Batanian is the president of Chem-Mod.

               D.I. # 66, Batanian Dep. 9:3–21.

         847. Chem-Mod’s CEO testified in her deposition: “There was no specific words
saying I’m giving – I’m granting you a license.” Dkt. 66, Deposition of Sally Batanian, February
20, 2019, pg. 188:1-5.

               Response:      Undisputed. To clarify, Batanian is the president of Chem-Mod.

               D.I. # 66, Batanian Dep. 9:3–21.


                                                195
         848. Chem-Mod’s CEO testified in her deposition: “I assumed he agreed with me [that
the Chem-Mod technology does not infringe the Oehr patent].” Dkt. 66, Deposition of Sally
Batanian, February 20, 2019, pg. 192:7-25.

               Response:      Undisputed. To clarify, Batanian is the president of Chem-Mod.

               D.I. # 66, Batanian Dep. 9:3–21.

          849. Chem-Mod’s CEO testified in her deposition: “Q: Did he ever say he agreed with
you? A: I don’t remember. I don’t remember him using those words. Q: Did he ever say to you
in writing or verbally that he agrees with you so he’s going to back off this issue about the Oehr
patent.” Dkt. 66, Deposition of Sally Batanian, February 20, 2019, pg. 193:1-8.

               Response:      Undisputed. To clarify, Batanian is the president of Chem-Mod.

               D.I. # 66, Batanian Dep. 9:3–21.

          850. Chem-Mod’s CEO testified in her deposition that any Nalco agreement not to
assert the Oehr patent was never put in writing or in any agreement. Dkt. 66, Deposition of Sally
Batanian, February 20, 2019, pg. 197:12-19.

               Response:      Disputed as unsupported and contrary to the evidence. The record

               shows that Nalco’s agreement not to assert the ’692 Patent was reflected in

               multiple writings, including presentation materials shown to potential Refined

               Coal facility hosts. D.I. # 60, Johnson Dep. 81:11–81:17, 149:7‒184:7; D.I. # 90,

               Mark Decl. (Apr. 16, 2019) Ex. 93, June 11, 2014 email and attached Nevada

               Energy Presentation at NALC00289375; D.I. # 90, Mark Decl. (Apr. 16, 2019)

               Ex. 96, NIPSCO Presentation at NALC00039869; D.I. # 90, Mark Decl. (Apr. 16,

               2019) Ex. 97, April 18, 2011 email and attached APS Presentation at

               NALC00040102; D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 102, SRP

               Presentation at NALC00032040. Moreover, to clarify, Batanian is the president

               of Chem-Mod. D.I. # 66, Batanian Dep. 9:3–21.

           851. Chem-Mod’s CEO testified in her deposition that she did not tell Chem-Mod
licensees that Chem-Mod had a license to the ’692 Patent verbally or in the only communication
to the licensees with respect to the infringement suit. Dkt. 66, Deposition of Sally Batanian,
February 20, 2019, pg. 229:14–23 & Exhibit 6 (CHEM-MOD00152924).

                                               196
       Objection:     Pl. PFF ¶ 851 violates the Court’s Standing Order on Motions for

       Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

       within the same numbered paragraph. Additionally, Pl. PFF ¶ 851 is vague and

       ambiguous. Plaintiffs have not defined “with respect to the infringement suit,”

       and it is not clear how the term is being used in this asserted fact.

       Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the

       deposition transcript of Batanian at 229:14–23—does not support the asserted

       facts that Batanian testified as stated above or that the document at CHEM-

       MOD_00152924 was the only communication to Chem-Mod’s licensees

       regarding Nalco’s claims of infringement. Moreover, to clarify, Batanian is the

       president of Chem-Mod. D.I. # 66, Batanian Dep. 9:3–21.

852.




                                        197
853.




854.




       198
         855. Nalco and Chem-Mod and/or AJG never finalized their business arrangement.
Dkt. 66, Deposition of Sally Batanian, February 20, 2019, pg. 119:17-24.

              Objection:     Pl. PFF ¶ 855 is vague and ambiguous. Plaintiffs have not defined

              the terms “finalized” or “their business arrangement,” and it is not clear how the

              terms are being used in this asserted fact. Furthermore, Pl. PFF ¶ 855 violates the

              Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.6, because it

              recites Plaintiffs’ argument.

              Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

              cited evidence—the deposition transcript of Batanian at 119:17–24—does not

              support the asserted fact that Nalco and Chem-Mod and/or AJG never entered a

              business arrangement. In the cited portion of the transcript, Batanian is answering

              a question regarding whether Johnson of Nalco ever took a license to Chem-


                                              199
              Mod’s technology and paid for it. D.I. # 66, Batanian Dep. 118:7–119:15.

              Batanian answers that “ . . . we went all the way to the top management of the

              company, from what I understood, we did presentations and it was later not

              approved because [Nalco’s management] were concerned about the timing of the

              investment and getting stuff placed in service on a timely basis.” D.I. # 66,

              Batanian Dep. 119:16–24.




       856. The only agreement entered into by AJG Coal, Inc. and Nalco was a “Consulting
Agreement.” Dkt. 66, Deposition of Sally Batanian, February 20, 2019, pg. 204:22-25–205:1-4


                                              200
& C. Klingman Dec. ¶ 69 (Exhibit 70) Exhibit 5 (CHEM-MOD00002075–84); Dkt. 60,
Deposition of David Johnson, February 26, 2019, pg. 329:15-24–330:1-3.

             Objection:     Pl. PFF ¶ 856 is vague and ambiguous. Plaintiffs have not defined

             “agreement,” and it is not clear how the term is being used in this asserted fact.

             Furthermore, Pl. PFF ¶ 856 violates the Court’s Standing Order on Motions for

             Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’ argument.

             Response:      Disputed in part. Defendants dispute that the Consulting

             Agreement was the only agreement entered into by AJG Coal, Inc. and Nalco.




                                              201
               Undisputed that the only written agreement between AJG Coal, Inc. and Nalco is

               the Consulting Agreement.

         857. Chem-Mod’s CEO testified regarding the Consulting Agreement:

               Q: But do you recall in here whether there was ever a license granted by Nalco to
               Chem-Mod under the Oehr patent?
               A: Under this agreement? Q: Uh-huh.
               A: I – I don’t recall that being in here.
               Q: Would you expect there to be one?
               A: Not in this agreement.

       Dkt. 66, Deposition of Batanian, February 20, 2019, pg. 204:22-25–205:1-4 & C.
       Klingman Dec. ¶ 69 (Exhibit 70) Exhibit 5 (CHEM-MOD00002075–84).

               Response:      Disputed in part as unsupported. Plaintiffs’ cited evidence—the

               deposition transcript of Batanian at 204:22–205:4—does not support the asserted

               fact that Batanian was Chem-Mod’s “CEO.” Additionally, to the extent the cited

               testimony is offered to prove whether the Consulting Agreement contained a

               license to the ’692 Patent, the evidence is inadmissible hearsay and should be

               excluded per Fed. R. Evid. 802.

           858. Prior to its discussion with Nalco in 2011, there were a number of Refined Coal
facilities already in operation. Dkt. 66, Deposition of Sally Batanian, February 20, 2019, pg.
35:17-20; 46:4-13; 219:13-15.

               Objection:     Pl. PFF ¶ 858 is vague and ambiguous. Plaintiffs have not defined

               “its discussion” or “Refined Coal facilities,” and it is not clear how the terms are

               being used in this asserted fact.

               Response:      Disputed in part as unsupported. Plaintiffs’ cited evidence—the

               deposition transcript of Batanian at 35:17–20, 46:4–13, 219:13–15—does not

               support the asserted fact that “[p]rior to its discussion with Nalco in 2011,” there

               were a number of Refined Coal facilities already in operation. Undisputed that

               there were a number of Refined Coal facilities in operation prior to 2011.

                                                   202
         859.




        860. Defendants have asserted the defense of equitable estoppel. Dkt. 49, Defendants’
Answer to Plaintiffs’ Second Amended Complaint, ¶¶ 172-179.

                Response:     Undisputed.

           861. In their supplemental interrogatory responses, the Defendants provided a list of
activities by Plaintiffs they believe constitute “misleading conduct,” demonstrating that Plaintiffs
did not intend to enforce the ’692 Patent against the Chem-Mod Process. C. Klingman Decl. ¶ 45
(Exhibit 43), pgs. 27–28.

                Response:     Undisputed, to the extent “Chem-Mod Process” has the meaning

                understood in Pl. PFF ¶ 19.

         862. Defendants state in their initial and supplementary interrogatory responses
reasons supporting their “reliance” and “prejudice” positions with respect to their equitable
estoppel affirmative defense. C. Klingman Decl. ¶¶ 44 & 45 (Exhibit 43 & 44), pgs. 22-23 & 29-
31.
               Response:       Undisputed.


                                                203
          863. Multiple arguments appearing in Defendants’ Supplemental Responses to
Plaintiffs’ First Set of Interrogatories were not pled in Defendants’ Answer. Compare Dkt. 49,
Defendants’ Answer to Plaintiffs’ Second Amended Complaint, ¶¶ 172-179 to C. Klingman
Decl. ¶ 45 (Exhibit 44), pgs. 17–34.

              Objection:     Pl. PFF ¶ 863 is vague and ambiguous. Plaintiffs have not defined

              the term “arguments,” and it is not clear how the term is being used in this

              asserted fact. Furthermore, Pl. PFF ¶ 863 violates the Court’s Standing Order on

              Motions for Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’

              argument.

              Response:      Undisputed. Defendants were under no obligation to plead each

              “argument” in their Answer. Reed v. Columbia St. Mary’s Hosp., 915 F.3d 473,

              478, 2019 WL 494073 (7th Cir. 2019). There is no dispute that Defendants

              pleaded the defense of equitable estoppel. Pl. PFF ¶ 860. Defendants have

              provided Plaintiffs with timely notice detailing the basis for defenses and

              affirmative defenses in the Supplemental Responses to Plaintiffs’ First Set of

              Interrogatories. D.I. # 104, Klingman Decl. Ex. 44.

         864. To date, Defendants have refused to provide a 30(b)(6) witness on their equitable
estoppel defenses. C. Klingman Decl. ¶¶ 51 & 52 (Exhibits 50 & 51) (Letter from Kremer to
Cross, December 28, 2010) & (E-Mail from Amanda First to Caryn Cross, January 24, 2019).

              Objection:     Pl. PFF ¶ 864 is vague and ambiguous. Plaintiffs have not defined

              “refused,” and it is not clear how the term is being used in this asserted fact.

              Additionally, Pl. PFF ¶ 864 violates the Court’s Standing Order on Motions for

              Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’ argument,

              rather than a factual assertion.

              Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

              cited evidence—correspondence from Defendants’ counsel to Plaintiffs’


                                                 204
counsel—does not support the asserted fact that Defendants have “refused to

provide” a Rule 30(b)(6) witness “on their equitable estoppel defenses.”

Moreover, the record shows that Defendant Arbor has already produced Rule

30(b)(6) designees on multiple topics relevant to the defense, including:

      “All bases for the defenses asserted . . . , including . . . equitable estoppel”;

      “[A]ny facts, persons, or documents that are relevant to contentions by
       Defendants in this case that Plaintiffs’ claims for infringement are barred
       or inhibited by . . . equitable estoppel”;

      “Any interactions between [Arbor] and Nalco”;

      “Communications between [Arbor] and any third-party relating to . . . the
       ’692 Patent[] or any Plaintiff”;

      “Any payments made by [Arbor] to carry out any other process for
       mercury removal, other than the Chem-Mod Process”;

      “Any licenses, contracts, agreements, or assignments . . . related to any
       process or mechanism for removing any contaminate or pollutant from
       emissions from [Weston Power Plant Unit 3]”;

      “[Arbor’s] knowledge of the Patent-in-Suit at any time”; and

      “The identity of the persons most knowledge about each of” the noticed
       Rule 30(b)(6) topics.

   Moreover, the record shows that Defendant WPS has already produced Rule
   30(b)(6) designees on multiple topics relevant to the defense, including:

      “Communications between [WPS] and any third-party relating to . . . the
       ’692 Patent[] or any Plaintiff”;

      “Any payments made by [WPS] to carry out any other process for mercury
       removal, other than the Chem-Mod Process”;

      “Any licenses, contracts, agreements, or assignments . . . related to any
       process or mechanism for removing any contaminate or pollutant from
       emissions from [Weston Power Plant Unit 3]”;

      “[WPS’s] knowledge of the Patent-in-Suit at any time;” and

      “The identity of the persons most knowledgeable about each of” the

                                 205
                       noticed Rule 30(b)(6) topic.

                       D.I. # 90, Mark Decl. (May 14, 2019) Ex. 221, WPS’s Objections and

                       Responses to Plaintiffs’ 30(b)(6) Notice (Dec. 1, 2018); D.I. # 90, Mark

                       Decl. (May 14, 2019) Ex. 218, Arbor’s Objections and Responses to

                       Plaintiffs’ 30(b)(6) Notice (Dec. 1, 2018), D.I. # 62, Panczak Dep. 325:2–

                       14; D.I. # 57, Berkimer Dep. 25:17–26:2; D.I. # 65, Raleigh Dep. 7:22–

                       8:12, D.I. # 59, Hujet Dep. 8:17–11:12; 70:14–18; D.I. # 68, Pfeiffer Dep.

                       15:5–17:8.


          865. On April 8, 2014, Nalco sued Chem-Mod and certain affiliates to enforce the ’692
Patent against the Chem-Mod Process, alleging that use of the Chem-Mod Process infringed the
’692 Patent. Nalco Company v. Chem-Mod LLC, Civil Action No. 1:14-cv-02510 (N.D. Ill. April
8, 2014); C. Klingman Decl. ¶ 22 (Exhibit 21) (Complaint).

              Objection:      Pl. PFF ¶ 865 is vague and ambiguous. Plaintiffs have not defined

              “certain affiliates,” and it is not clear how the term is being used in this asserted

              fact. Additionally, Pl. PFF ¶ 865 violates the Court’s Standing Order on Motions

              for Summary Judgment, Sec. I.B.3, because it asserts multiple factual

              propositions within the same numbered paragraph, and Sec. I.B.6, because it

              recites Plaintiffs’ argument. Finally, Pl. PFF ¶ 865 is duplicative of Pl. PFF

              ¶ 170.

              Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

              cited evidence—the original complaint from the Northern District of Illinois

              suit—does not support the asserted fact that Nalco sued “certain affiliates” of

              Chem-Mod. Moreover, the record shows that on April 8, 2014, Nalco sued

              Chem-Mod LLC alone. D.I. # 104, Klingman Decl. Ex. 21.

         866. The Northern District of Illinois suit, inclusive of its appeal to the Federal Circuit,

                                                206
was pending until February 27, 2018 (the Federal Circuit reversal opinion), with the mandate
issuing on April 5, 2018. C. Klingman Decl. ¶¶ 27 & 28 (Exhibits 26 & 27).

              Objection:       Pl. PFF ¶ 866 is vague and ambiguous. Plaintiffs have not defined

              “pending,” and it is not clear how the term is being used in this asserted fact.

              Additionally, Pl. PFF ¶ 866 violates the Court’s Standing Order on Motions for

              Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

              within the same numbered paragraph, and Secs. I.B.4 and I.C.1, because the

              citation does not identify with specificity where in the record the evidence is

              located.

              Response:        Disputed in part. Defendants dispute that the Northern District of

              Illinois suit was “pending” until February 27, 2018. Rather, the record shows that

              Nalco’s complaint was dismissed with prejudice on April 20, 2016; that Nalco’s

              motion for reconsideration was denied on September 14, 2016; and that Nalco did

              not file a notice of appeal until October 12, 2016. D.I. # 104, Klingman Decl. Ex.

              24; D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 129, Order Denying Motion for

              Reconsideration, Nalco Company v. Chem-Mod LLC, 1:14–CV–02510,

              D.I. # 136 (N.D. Ill. Sept. 14, 2016); D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex.

              130, Notice of Appeal, Nalco Company v. Chem-Mod LLC, 1:14–CV–02510,

              D.I. # 138 (N.D. Ill. Oct. 12, 2016)). Undisputed that the Federal Circuit mandate

              issued on April 5, 2018, and was voluntarily dismissed on April 19, 2018.

         867. Defendants began implementing the Chem-Mod Process at Weston Unit 3 on or
about September 2016. C. Klingman Decl. ¶ 4 (Exhibit 5), ARBOR_00001695.

              Objection:       Pl. PFF ¶ 867 is vague and ambiguous. Plaintiffs have not defined

              the term “implementing,” and it is not clear how the term is being used in this

              asserted fact.

                                                207
                Response:         Disputed as unsupported. To clarify, Defendants did not begin

                preparations to perform the Chem-Mod Process, as defined in Pl. PFF ¶ 19, until

                September 2016.

         868. The Defendants here were aware of the Northern District of Illinois Suit. Dkt. 66,
Deposition of Sally Batanian, February 20, 2019, Exhibit 6 (CHEM-MOD00152924–928).

                Objection:        Pl. PFF ¶ 868 is vague and ambiguous as to time. Additionally, Pl.

                PFF ¶ 868 violates the Court’s Standing Order on Motions for Summary

                Judgment, Secs. I.B.4 and I.C.1, because the citation does not identify with

                specificity where in the record the evidence is located, and Sec. I.B.6, because it

                recites Plaintiffs’ argument.

                Response:         Disputed as unsupported. Plaintiffs’ cited evidence—a

                “[s]tatement Regarding Nalco v. Chem Mod”—does not support the asserted fact

                that each Defendant in this action was aware of the Northern District of Illinois

                Suit at any particular time. Furthermore, Batanian does not have the personal

                foundation to say whether any individual was “aware of the Northern District of

                Illinois Suit” or whether any corporation was “aware of the Northern District of

                Illinois Suit.”

          869. Defendants also alleged as an affirmative defense a lack of subject matter
jurisdiction. Dkt. 49, Defendants’ Answer to Plaintiffs’ Second Amended Complaint, ¶¶ 167-69.

                Response:         Undisputed.

         870. Hazelmere is, and was at the time of the original complaint, the sole owner of the
’692 Patent. Dkt. 37, Plaintiffs’ Proof Standing; Dkt. 35, Plaintiffs’ Second Amended Complaint,
¶ 11.

                Response:         Undisputed.

         871.



                                                  208
         872.


                Response:     Undisputed.

         873.




         874.




         875.




         876. Nalco is the exclusive licensee of the ’692 Patent. Dkt. 37, Plaintiffs’ Proof
Standing.

                                                209
              Objection:     Pl. PFF ¶ 876 is vague and ambiguous. Plaintiffs have not defined

              “exclusive license,” and it is not clear how the term is being used in this asserted

              fact.

              Response:      Disputed. Defendants dispute that Nalco has an enforceable

              exclusive license to the ’692 Patent.




        877. Hazelmere was added as a plaintiff in this litigation in the Second Amended
Complaint, which was filed on July 16, 2018. See generally Dkt. 35, Plaintiffs’ Second Amended
Complaint.

              Response:      Undisputed.




                                               210
Dated: May 14, 2019

                      /s/ Kristin Graham Noel
                      Kristin Graham Noel
                      Anita Boor
                      Quarles & Brady LLP
                      33 East Main Street
                      Suite 900
                      Madison, WI 53703
                      Telephone: 608.251.5000
                      Facsimile: 608.251.9166

                      Richard W. Mark
                      Joseph Evall
                      Paul J. Kremer
                      Gibson, Dunn & Crutcher LLP
                      200 Park Avenue
                      New York, NY 10166-0193
                      Telephone: 212.351.4000
                      Facsimile: 212.351.4035

                      Attorneys for Defendants




                       211
                                    CERTIFICATE OF SERVICE

        I hereby certify that on May 14, 2019, I caused to be electronically filed the foregoing document

with the Clerk of Court using the Court’s CM/ECF system, which will send notification of such filing to

all counsel of record.

                                                         /s/ Kristin Graham Noel
                                                         Kristin Graham Noel




                                                   212
